MODEL PRODUCTION SHARING CONTRACT 2008

BANGLADESH OIL, GAS AND MINERAL CORPORATION
(PETROBANGLA)
3 KAWRAN BAZAR COMMERCIAL AREA
DHAKA-1215
ABBREVIATIONS

APPI Asian Petroleum Price Index

AWP and B Abandonment Work Program and Budget

BBL Barrel

BCF Billion Cubic Feet (10° Cubic Feet)

BTU British Thermal Unit

CIF Cost, Insurance and Freight

CST Centi Stoke

EED Energy Exploration and Development

EIA Environmental Impact Assessment

EMP Environmental Management Plan

FOB Free On Board

HSFO High Sulphur Fuel Oil at 180 Centi Stokes (maximum)
ICSID International Center for the Settlement of Investment Disputes
IEE Initial Environmental Examination

LIBOR London Inter Bank Offered Rate

km line kilometer

LNG Liquefied Natural Gas

LPG Liquefied Petroleum Gas

MCF Thousand Cubic Feet

MMCF Million Cubic Feet

MOEB Million Oil Equivalent Barrels

NGL Natural Gas Liquids

SCF Standard Cubic Feet

SPE Society of Petroleum Engineers

TCF Trillion Cubic Feet (10'* Cubic Feet)

tvd true vertical depth

UNCITRAL Rules United Nations Commission on International Trade Law Arbitration Rules
WP and B Work Program and Budget

Model PSC-2008
PREAMBLE

THIS CONTRACT is made and entered into in Dhaka this. (day) day of
(month) (year) AD.

BETWEEN

1. THE PRESIDENT OF THE PEOPLE'S REPUBLIC OF BANGLADESH (represented by

the Energy and Mineral Resources Division, Ministry of Power, Energy and Mineral
Resources, Government of the People's Republic of Bangladesh) (hereinafter called "the
Government") and BANGLADESH OIL, GAS AND MINERAL CORPORATION, a corporation
established under The Bangladesh Oil, Gas and Mineral Corporation Ordinance, 1985
(Ordinance No. XXI of 1985 and as amended from time to time) (hereinafter referred to
as "Petrobangla") of the one part.

and

[ ], company organised under the laws of [ ] (hereinafter called
"Contractor") with its head office in [full address] of the other part.

WHEREAS:

1.

All mineral resources including Petroleum within the territory, continental shelf and
economic zone of Bangladesh are vested in the People's Republic of Bangladesh; and

The Government has, under the Bangladesh Petroleum Act, 1974 (Act No. LXIX of 1974)
as amended up to date, the exclusive right and authority to explore, develop, exploit,
produce, process, refine and market Petroleum Resources within the territory, continental
shelf and economic zone of Bangladesh and it has also the exclusive right to enter into
Petroleum Agreements with any person for the purpose of any Petroleum Operations;
and

Petrobangla shall have the power to exercise rights, authorities and powers of the
Government to explore, develop, exploit, produce, process, refine and market Petroleum
in the territory, continental shelf and economic zone of Bangladesh and also to enter into
Petroleum Agreements with any person/company for the purpose of any Petroleum
Operations; and

The Government and Petrobangla desire that exploration for Petroleum may be
accelerated with a view to exploring and discovering any Petroleum resources, which
may exist in the Contract Area in the overall interest of the People's Republic of
Bangladesh; and

The Contractor has assured that it has the financial ability and technical competence
necessary for carrying out Exploration, Development and other Petroleum Operations;
and

The Government, Petrobangla and Contractor mutually desire to enter into this Contract
with respect to the Contract Area.

NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set
out, IT IS HEREBY MUTUALLY AGREED as follows:

Model PSC-2008 3
ARTICLE 1
DEFINITIONS

The following words, expressions, terms used in this Contract shall unless otherwise expressly
specified in this Contract have the following respective meanings:

11

1.2

1.3

1.4

15

1.6

17

1.8

"Abandonment" or “Abandonment Operations” means the removal and
abandonment of facilities, installations, structures, artificial islands, wells , bore holes or
any other items which are related to Petroleum Operations and which are disused or no
longer required for Petroleum Operations in respect of the Contract Area;

"Abandonment Costs" means, subject to Article 34 any cost, expense or other amount
incurred in closing down, decommissioning, abandoning, or wholly or partly removing
assets in the Contract Area, keeping assets in the Contract Area in a safe condition
following cessation of production pending abandonment and restoration of land or
seabed in the Contract Area. A cost, expense or other amount shall constitute an
Abandonment Cost only to the extent that it is a cost, expense or other amount that is
incurred in accordance with good international Petroleum industry practice or expressly
approved by Petrobangla and / or Government for inclusion as an Abandonment Cost of
the Contractor for the Contract Area, and is incurred prior to or within a reasonable time
after the cessation of Commercial Production as per approved Abandonment Plan;

“Accounting Procedure" means the Accounting Procedure set out in "Annex-B" hereto.
“Affiliated Company" or "Affiliate" means a company:

(i) in which a Party hereto owns directly or indirectly share capital conferring a
majority of votes at stakeholders meetings of such company;

(ii) which is the owner directly or indirectly of share capital conferring a majority of
votes at stakeholders meetings of a Party hereto;

(iii) | whose share capital conferring a majority of votes at stakeholders meetings of
such company and the share capital conferring a majority of votes at stakeholders
meetings of a Party hereto are owned directly or indirectly by the same party.

“Annex" means any integral part of this Contract identified herein as such and attached
hereto.

“Appraisal Area" means that area within the Contract Area, which is designated by
Contractor as part of its Appraisal Program pursuant to Article 8.2(b).

"Appraisal" or "Appraisal Program" means the proposal submitted by Contractor to
Petrobangla to appraise a Discovery pursuant to the provisions of Article 8.2.

"Article" means an Article in the main body of this Contract including amendments, if
any, to be made in the future.

"Associated Natural Gas" means all gaseous hydrocarbons produced in association
with Oil and separated there from.

“Available Condensate" shall have the meaning set forth in Article 14.2.

“Available Natural Gas" shall have the meaning set forth in Article 14.2.

Model PSC-2008 4
1.20

1.21

1.22

1.23

1.24

1.25

1.26

1.27

1.28

“Available Natural Gas Liquids (NGL)" shall have the meaning set forth in Article
14.2.

“Available Oil" shall have the meaning set forth in Article 14.2.

"Available Petroleum" means Available Oil, Available Natural Gas, Available
Condensate and Available Natural Gas Liquids collectively.

"Bangladesh" means The People's Republic of Bangladesh.

"Barrel" or "BBL" means a barrel consisting of forty-two (42) United States gallons
liquid measure, corrected to a temperature of sixty degrees (60°) Fahrenheit and to a
pressure of fourteen point seventy (14.70) Ib./sq. inch.

"BTU" means one thousand fifty-five and fifty-six one thousandths (1,055.056) Joules.

"Budget" means an estimate of income and expenditure approved, or as the context
may require, to be approved by Petrobangla in accordance with Article 6, Article 13 and
Article 14 in respect of all Petroleum Operations included in a Work Program.

"Calendar Quarter" means a period of three (3) consecutive months under the
Gregorian Calendar beginning on the first day of January, the first day of April, the first
day of July or the first day of October.

"Calendar Year" means a period of twelve (12) consecutive months under the
Gregorian Calendar beginning on the first day of January and ending on the thirty first
day of December in the same year.

"Commercial Discovery" means a Discovery in the Contract Area determined to be a
Commercial Discovery in accordance with Article 8.

“Commercial Production" means production following Declaration of Commercial
Discovery of Oil or Natural Gas or both and delivery of such Oil or Natural Gas under a
regular program of production.

"Condensate" means those low vapor pressure hydrocarbons obtained from Natural Gas
through condensation or extraction and refers solely to those hydrocarbons that are liquid
at normal surface temperature and pressure conditions.

"Contract" means this Contract concluded between the Government, Petrobangla and
Contractor on [date ..........e ].

"Contract Area" means the area specified in Article 3.1 hereof and delineated on the
map set out in “Annex-A”, as reduced from time to time in accordance with Article 5.

"Contract Year" means a period of twelve (12) consecutive months under the
Gregorian Calendar, within the term of this Contract, beginning on Effective Date or any
anniversary thereof.

"Contractor" means the Contractor specified in the Preamble hereto, including
assignee(s) in accordance with Article 32 hereof and where the context so requires
includes Operator.

"Cost Recovery" means Cost Recovery in respect of Petroleum Operations in
accordance with Articles 14.3, 14.4 and 14.5.

Model PSC-2008 5
1.29

1.30

1.31

1.32

1.33

1.34

1.35

1.36

1.37

"Credit" means an amount of income associated with Petroleum Operations that is not
resulting from the sale of Petroleum, and is to be applied as a reduction of recoverable
costs; and "Credited" or other variations of that term shall have similar meanings;

"Declaration of Commercial Discovery" means the Declaration of Commercial
Discovery made under Article 8.7.

"Development" or "Development Operations" shall, pursuant to Work Programs and
Budgets approved under this Contract, include, but not be limited to:

i) all the operations and activities under this Contract with respect to the drilling of
other than Exploratory and Appraisal Wells and the deepening, plugging back,
completing and equipping of such wells, together with the design, construction
and installation of such equipment, lines, facilities, plants and systems relating to
such wells as may be necessary and consistent with sound international oil/gas
field practice and good economic practice;

ii) all operations and activities relating to servicing and maintenance of _ lines,
systems, facilities, plants and related operations in order to produce and operate
any wells in a Production Area;

iii) the taking, saving, treating, handling and storing of Petroleum within the Contract
Area, or other locations in Bangladesh as may be agreed by Petrobangla and
Contractor;

iv) repressuring, recycling and other secondary or tertiary recovery projects;

v) the design, engineering, construction and installation of pipelines and process
facilities.

"Development Plan" means a plan prepared by the Contractor for the development of
an Oil Field and/or Gas Field, or a group of Oil Fields and/or Gas Fields, which is reviewed
by the Joint Management Committee and approved by Petrobangla and such plan shall
include, but not be limited to, recoverable reserves, the development well pattern, master
design, production profile, market profile, detailed economic analysis and evaluation, time
schedule of the Development Operations and an estimate of development and operation
costs.

"Discovery" means the finding of a previously unknown accumulation(s) of Petroleum in
one or more reservoirs and which have for the first time been demonstrated through
drilling to contain Petroleum that can be recovered at the surface in a flow measurable by
conventional petroleum industry testing methods.

"Dollar" and "$" means currency of the United States of America.

"Effective Date" means the date on which this Contract is signed by the Government,
the Petrobangla and the Contractor.

"Exploration" or "Exploration Operations" means the search for Petroleum in the
Contract Area previously not known to have existed, using geological, geophysical and
other methods and the drilling of Exploration Well (s) and includes any activity in
connection therewith or in preparation therefore, and any relevant processing.

“Exploration Area" means all of the Contract Area outside all of the Production Area(s).

Model PSC-2008 6
1.38

1.39

1.40

1.41

1.42

1.43

1.44

1.45

1.46

1.47

1.48

1.49

1.50

1.51

1.52

1.53

1.54

“Exploration Period" means the period specified in Article 4 during which Contractor
shall conduct Exploration Operations at its sole risk and expense.

"Evaluation Report" has the meanings ascribed thereto in Article 8.5 and Article 8.6.
"Field" means an Oil Field or Gas Field or Field having both Oil and Gas.

"Force Majeure" has the meaning ascribed thereto in Article 27.

"Gas" means Natural Gas, both Associated Natural Gas and Non-Associated Natural Gas,
and all of its constituent elements produced from any well in the Contract Area and all
gaseous non-hydrocarbon substances therein. Gas may be produced from gas wells or in
association with Oil from oil wells.

"Government" means the Government of the People's Republic of Bangladesh.

"Gas Field" means, within the Contract Area, a Natural Gas reservoir or a group of
Natural Gas reservoirs within a common geological structure(s) or feature(s).

"Included Risk" means a risk relating to Petroleum Operations, other than political risks,
abandonment, business interruption or any other risks that do not affect or result from
the ongoing Petroleum Operations.

"Joint Management Committee" means the Committee consisting of representatives
of Petrobangla, and Contractor constituted under Article 12.

"Joint Review Committee" means the Committee consisting of representatives of
Petrobangla, and Contractor constituted under Article 6.

“LIBOR" means the London Inter-Bank Offered Rate for six-month deposits of United
States Dollars as published in The Financial Times, London, for the day or days in
question. Should The Financial Times not publish such rate, the rate published in The
Wall Street Journal, U.S.A. shall be applied.

"LNG" means Liquefied Natural Gas, which is primarily methane gas that has been
liquefied at a temperature of minus one hundred sixty one degree Centigrade (-161° C)
and stored in heavily insulated containers to prevent vaporization.

"MCF" means one thousand (1000) standard cubic feet (SCF) of gas. One "SCF" is the
amount of gas necessary to fill one cubic feet of space at atmospheric pressure of
fourteen point seventy (14.70) pounds of pressure per square inch absolute at a base
temperature of sixty (60) degree Fahrenheit. "MMCF" means million cubic feet and
"BCE" means billion cubic feet and "TCF" means trillion cubic feet.

“Marker Price” means the price calculated under Article 15.7(i)b.

"Measurement Point" means the location in any Production Area or elsewhere in
Bangladesh as designated by Petrobangla, where the Petroleum is delivered for
transportation there from by truck, barge, railway, marine tanker or pipeline.

"Minimum Exploration Program" means the Minimum Work Program specified in
Articles 6.2 through 6.4.

"Month" means a calendar month according to the Gregorian Calendar.

Model PSC-2008 7
1.55

1.56

1.57

1.58

1.59

1.60

1.61

1.62

1.63

1.64

1.65

1.66

1.67

"Natural Gas" means Associated Natural Gas and Non-Associated Natural Gas.

"NGL" means Natural Gas Liquids, which are those hydrocarbons in Natural Gas that are
extracted in a process plant. Included in these hydrocarbons are Condensate and LPG
(i.e. Butane, Propane and Propane-Butane mixed).

"Non-Associated Natural Gas" means Natural Gas, which is produced either without
association with Crude Oil or in association with Crude oil which by itself cannot be
commercially produced.

"Oil" means any hydrocarbons produced from the Contract Area, which is in a liquid state
at the well-head or separated in a field separator, which is commonly known as crude oil
and includes crude mineral oil, asphalt, ozokerite and bitumen, both in solid and in liquid
form, in their natural state.

"Oil Field" means, within the Contract Area, an oil reservoir or a group of oil reservoirs
within a common geological structure(s) or feature(s).

"Operator" means the entity, which is designated as such, from among the entities
comprising Contractor, where it consists of more than one entity as described in Article
10.22.

“Participating Interest” means, in respect of each Party constituting the Contractor,
the undivided share expressed as a percentage of such Party’s participation in the rights
and obligations under this Contract.

"Party" means (a) the Government and/or Petrobangla or (b) Contractor and "Parties"
shall be construed accordingly.

"Petrobangla" means the Bangladesh Oil, Gas and Mineral Corporation, as specified in
the Preamble of this Contract.

"Petroleum" means:

i) any naturally occurring hydrocarbon, whether in a gaseous, liquid or solid state;
ii) any naturally occurring mixture of hydrocarbons, whether in a gaseous, liquid or
solid state; or

iii) any naturally occurring mixture of a hydrocarbon or hydrocarbons, whether in a
gaseous, liquid or solid state, and one or more of the following:, hydrogen
sulphide, nitrogen, helium and carbon dioxide.

"Petroleum Operations" means the Exploration, the Appraisal, the Development, the
Production and Abandonment related operations along with other activities including
environmental considerations (IEE and EIA) and Environmental Management Plan (EMP)
related to those operations carried out under this Contract.

"Pipeline" means the items and facilities for transportation of Oil and/or Natural Gas
and/or Condensate and/or NGL enumerated in Article 16.

"Production Area" means the portion of the Contract Area being the area designated by
Contractor under Article 8 to encompass a particular Commercial Discovery.

Model PSC-2008 8
1.68

1.69

1.70

L71

1.72

1.73

1.74

“Production” or "Production Operations" means operations and all activities related
thereto carried out for Petroleum production of an Oil Field and/or Gas Field from the
date of commencement of Commercial Production, such as extraction, injection,
stimulation, treatment, storage within the Production Area, lifting, and related operations,
but do not include any storage or transportation beyond the Measurement Point.

"Quarter" means a period of three (3) consecutive months in a Calendar Year.
"Reservoir" means naturally occurring discrete accumulation of Petroleum.

"Significant Discovery" means a discovery determined in accordance with Article 8 to
be a Significant Discovery for the purposes of that Article.

"Taka" means the unit of the currency of Bangladesh.

"Well" means a borehole, made by drilling in the course of Petroleum Operations.
Categories of Wells are defined below:

i) "Exploration Well" means a well drilled for the purposes of searching for
undiscovered Petroleum accumulations on any geological entity(ies) (be it of
structural, stratigraphic, facies or pressure nature) to at least a depth or
stratigraphic level specified in the Work Program.

ii) “Appraisal Well" means a well drilled for the purpose of delineating and
evaluating the extent, the production capacity, the potential and commerciality of
recoverable reserves of a Discovery in a geological structure or feature
established by an Exploration Well.

iii) "Development Well" means a well drilled, deepened or completed after the
date of approval of the Development Plan pursuant to Development Operations or
Production Operations for the purposes of producing Petroleum, increasing
production, sustaining production or accelerating extraction of Petroleum including
production Wells, Injection Wells and dry Wells.

iv) "Injection Well" means a well drilled within a Production Area by injecting Gas
or a fluid in order to enhance the recovery of Petroleum by pressure maintenance
or by improving the quality of the Reservoir.

v) "One Well" means a well having a single entry through the Kelly including side
track(s).

"Work Program" means a program itemizing the Petroleum Operations to be conducted
within or with respect to the Contract Area or Production Areas and the time schedule for
accomplishing such operations.

Model PSC-2008 9
2.1

2.2

2.3

2.4

2.5

2.6

2.7

2.8

ARTICLE 2
SCOPE

This is a Production Sharing Contract. The object of this Contract is for the Contractor to
undertake the Exploration, Appraisal, Development and Production of Petroleum in the
Contract Area at Contractor's sole risk and expense and subject to the right of the
Government and Petrobangla to share in production according to the terms of Article 14.

Subject to the terms and conditions of this Contract, Petrobangla hereby appoints
Contractor as the exclusive agent to conduct Petroleum Operations in the Contract Area
during the term of this Contract. Contractor shall have the exclusive right from the
Effective Date to conduct Petroleum Operations in the Contract Area for a period as
stipulated in Article 4.

Contractor shall be responsible to Petrobangla for the execution of such Petroleum
Operations in accordance with the provisions of this Contract. The work to be done by
Contractor shall be subject to the general supervision and review of Petrobangla in
accordance with this Contract.

In performing Petroleum Operations, Contractor shall provide all financial requirements
and employ the advanced state of the art scientific methods, procedures, technologies
and equipment generally accepted in the international Petroleum industry.

Contractor shall receive no compensation for its services, nor any reimbursement of its
expenditures under this Contract, except for the share of Petroleum from the Contract
Area to which it may become entitled under Article 14. If there is no Commercial
Discovery in the Contract Area or if the production achieved from any Oil Field or Gas
Field developed by Contractor is insufficient to reimburse Contractor, Contractor shall
bear its own losses.

This Contract has been agreed and entered into by the Parties hereto under the terms of
the Bangladesh Petroleum Act 1974 (Act No LXIX of 1974) (as amended up to date).

Contractor shall conduct Petroleum Operations in accordance with an approved Work
Program and Budget and shall not wilfully and without just cause suspend any material
aspect of Petroleum Operations covered by an approved Work Program and Budget. In
the event of an emergency or extraordinary circumstances the Contractor shall notify
Petrobangla of such emengency or extraordinary circumstances within 72 hours and take
all actions deemed proper or advisable to protect life, assets, equipment, interest of
Petrobangla and Contractor and the environment, provided that any costs so incurred
shall be recoverable only if Contractor notify Petrobangla within thirty (30) days of the
actions taken and can prove to the satisfaction of Petrobangla that such actions and costs
were reasonably warranted by the circumstances.

Nothing contained in this Contract shall be deemed to confer any right to the Contractor
other than those rights expressly granted hereunder.

Model PSC-2008 10
ARTICLE 3
CONTRACT AREA

3.1. The Contract Area as of the Effective Date of this Contract comprises a total area of
[eeeeeeeeee ] square kilometers, as described in “Annex-A” attached hereto and delineated in
the map which forms part thereof.

3.2 Except for the rights expressly provided by this Contract, no right is granted in favor of
the Contractor to the surface area, sea-bed, sub-soil or to any natural resources or
aquatic resources.

Model PSC-2008 11
41

4.2

43

4.4

45

ARTICLE 4
CONTRACT TERM

The Initial Exploration Period shall be for .. .. Contract Years from the Effective
Date. Contractor shall have the right to extension of the Exploration Period for up to two
successive periods of two (2) Contract Years each, provided Contractor has fulfilled its
obligations hereunder for the then current period.

[Note: In the case of Type-A blocks, the Initial Exploration Period shall be for four (4)
Contract Years.

In the case of Type — B blocks, the Initial Exploration Period shall be for five (5)
Contract Years. However if the Work Program consists of only Geological and
Geophysical survey with no commitment for exploratory drilling, the Initial
Exploration Period shall be limited to three (3) consecutive Contract Years. If the
Contractor wishes to continue after completion of the Geological and Geophysical
survey, the Contractor shall have to commit drilling of an exploration well backed
by requisite Bank Guarantee, within the remaining two years. Otherwise, this
Contract will terminate.]

However, if a Well is still being drilled or tested at the end of the Initial Exploration
Period, or any of the successive Exploration Periods, such period shall be extended for a
period sufficient to allow Contractor to complete the drilling or testing of such Well,
provided that such period shall not exceed one hundred and twenty (120) days in
aggregate.

Contractor's proposal for an extension shall be submitted to Petrobangla at least sixty
(60) days prior to the expiry of the then current period. Such proposals shall be
accompanied by a bank guarantee required by Article 7 covering the minimum work
obligation for the proposed extended period.

In the event there is no Commercial Discovery in the Contract Area by (a) the end of the
Exploration Period, or extensions thereof under Article 4.1, or (b) the end of the extended
Exploration Period under Article 4.4, if such extension has been granted, or (c) the end of
the extended Exploration Period under Article 4.5, if such extension has been granted,
then this Contract shall terminate on the latest of the above dates.

Where insufficient time is available to complete appraisal of a Discovery pursuant to an
Appraisal Program approved under Article 8.2 within the Exploration Period including
extensions thereof under Article 4.1, Contractor shall have the right upon prior written
request made not less than sixty (60) days from the end of the Exploration Period, to an
extension of the Exploration Period to enable Contractor to complete appraisal within the
time limit stipulation in the Appraisal Program approved under Article 8.2.

In the event Contractor has discovered in the Contract Area estimated recoverable
reserves of Natural Gas of at least ....... BCF and proposes in writing to Petrobangla at
least sixty (60) days prior to the expiration of the Exploration Period, including extensions
thereof under Article 4.1, an extension of the Exploration Period to enable Contractor to
identify and develop a market and/or infrastructure for such Natural Gas and/or conduct
further exploration and appraisal drilling to increase the reserves of Natural Gas and/or to
conduct further exploration and appraisal drilling to increase the size of the recoverable
Natural Gas reserves to the level needed for an Gas utilization project, Petrobangla shall
grant Contractor an extension to the Exploration Period of up to five (5) additional
Contract Years for such purpose. The duration of extension, portion of Contract Area to
be retained, minimum work obligation, amount of Bank Guarantee to be posted and other

Model PSC-2008 12
conditions for the proposed extension shall be mutually agreed between Government
/Petrobangla and Contractor.

[Note: 125 Bcf for offshore and 250 Bcf for onshore blocks.]

4.6 In the event of Commercial Discovery, the production period shall be twenty (20) years
from the date of Petrobangla's approval of the Development Plan for an Oil Field and
shall be twenty-five (25) years from the date of Petrobangla's approval of the
Development Plan for a Gas Field.

4.7 If Commercial Production of an Oil Field or Gas Field remains possible beyond the
applicable term specified in Article 4.6, Petrobangla may grant the Contractor an
additional five (5) years extension on terms and conditions to be mutually agreed
between Petrobangla and Contractor.

Model PSC-2008 13
5.1

5.2

5.3

ARTICLE 5
RELINQUISHMENTS

Subject to Article 5.2 and 5.3, Contractor shall relinquish to Petrobangla a portion of the
Contract Area and rights to conduct Petroleum Operations therein as to:

a) twenty-five percent (25%) of the original Contract Area defined in Article 3.1, not
later than the end of the .............. Contract Year,

[Note: For Type-A blocks, at the end of 4th Contract Years.

For Type — B blocks, at the end of 5th Contract Years. However if the Work
Program consists of only Geological and Geophysical survey with no commitment
for exploratory drilling, the Initial Exploration Period shall be limited to three (3)
consecutive Contract Years. If the Contractor wishes to continue after completion
of the Geological and Geophysical survey, the Contractor shall have to commit
drilling of an exploration well backed by requisite Bank Guarantee, within the
remaining two years.]

b) an additional twenty-five percent (25%) of the original Contract Area defined in
Article 3.1, not later than the end of the ......eeeeeee Contract Year.

[Note: For Type-A blocks, at the end of 6th Contract Year; For Type-B blocks, at the end
of 7th Contract Year]

c) all portions of the Contract Area (other than Production Area or Areas subject to
an extension pursuant to, Article 4.4 or Article 4.5) not later than the end of the
ceeeneeeeeeeeeeeeeeee! Contract Year; and

[Note: For Type-A blocks, at the end of 8th Contract Year; For Type-B blocks, at the end
of 9th Contract Year]

d) in the event of extension under Article 4.1 Article 4.4 and/or Article 4.5 all
portions of the Contract Area not designated as Production Areas not later than
the end of the last of such extension.

(e) [In the case of Type — B blocks,] Contractor shall relinquish all of the Contract
Area if the Contractor does not commit to drill an exploration well after
completion of Geological and Geophysical survey during the first three (3) years of
the Initial Exploration Period. If the Contractor commits to drill exploration well(s),
the relinquishment shall be in accordance with Article 5.1 a, b, c and d.

[Note: This Clause (e) is applicable for Type — B blocks only.]

Contractor shall relinquish to Petrobangla rights to conduct Petroleum Operations in a
Production Area upon request of Petrobangla where, for reasons other than Force
Majeure, Contractor has ceased normal production of such Production Area for more than
one hundred and eighty (180) consecutive days.

Contractor may at any time relinquish voluntarily its rights hereunder to conduct
Petroleum Operations in all or any part of Contract Area upon giving Petrobangla at least
ninety (90) days prior written notice. Such voluntary relinquishments during the
Exploration Period shall be credited toward the relinquishments required by Article 5.1.
Should Contractor voluntarily relinquish the entire Contract Area, this Contract shall
terminate.

Model PSC-2008 14
5.4

5.5

5.6

5.7

No relinquishment shall relieve Contractor of accrued but unfulfilled obligations under this
Contract. In the event that Contractor desires to relinquish its rights hereunder to
conduct Petroleum Operations in all of the Contract Area without having fulfilled all
accrued minimum Exploration work obligations under Article 6 as well as all accrued
Appraisal obligation, Contractor shall pay Petrobangla prior to the date of such proposed
total relinquishment an amount equal to the amounts specified under Article 7.3
corresponding to all unfulfilled accrued items of work under the minimum Exploration
program under Article 6.

At least ninety (90) days in advance of a proposed relinquishment under Article 5.1 or
Article 5.4 Contractor shall notify Petrobangla of the designation and size of the portion or
portions of the Contract Area that Contractor proposes to relinquish.

To the extent practicable, each such relinquished individual portion shall be not less than
thirty percent (30%) of the total area being relinquished at such time, with each
relinquished portion forming a rectangle whose longest side is not more than three times
as long as the shortest side both along 5 munites east-west and north-south gridlines. In
any event each such relinquished portion shall be of sufficient size and shape to enable
Petroleum Operations to be conducted thereon by another party.

Prior to relinquishment of any area, Contractor shall:

a) perform all necessary clean-up activities to restore such area as nearly as possible
to the condition in which it existed on the Effective Date, including removal of
such facilities, equipment or installation as Petrobangla may instruct;

b) fulfill its obligations under Article 10.8; and

c) take action necessary to prevent hazards to environment, human life or property.

Model PSC-2008 15
ARTICLE 6
MINIMUM EXPLORATION WORK OBLIGATION

6.1 Contractor shall commence Exploration Operations hereunder not later than sixty (60)

days after the Effective Date, and continue such Exploration diligently for the duration of

the Exploration Period and any extensions thereto.

6.2 During the Initial Exploration Period of
out at least the following Minimum Exploration Program:

[Note: In the case of Type-A blocks, the Initial Exploration Period shall be for four (4)

Contract Years.

In the case of Type — B blocks, the Initial Exploration Period shall be for five (5)

Contract Years, Contractor shall carry

Contract Year. However, if the Work Program consists of only Geological and
Geophysical survey with no commitment for exploratory drilling, the Initial

Exploration Period shall be limited to three (3) consecutive Contract Years. If the

Contractor wishes to continue after completion of the Geological and Geophysical
survey, the Contractor shall have to commit drilling of an exploration well backed

by requisite Bank Guarantee, within the remaining two years].

6.2.1 Mandatory Work Program

In addition to the bidded minimum work program in the Initial Exploration Period
specified below in Article 6.2.2 the Contractor shall be required to undertake and
complete the 2D seismic in grid size of........IKM X we Ikm. covering the entire
Contract Area and drilling of 1 (one) exploration well up to the depth not less than 3300
meter tvd measured from seabed (herein after referred to as “Mandatory Work Program”)
during the Initial Exploration Period. The Mandatory Work Program should be carried out

earlier than or simultaneously with the bidded work program under Article 6.2.2 below.
6.2.2 Minimum Exploration Program (bidded):

(a) Geological:

(b) Geophysical:

(i) Carry out and process to state-of-the art standards at least
sq. km. (3D) and -
commencing within .

. days after the Effective Date.
(ii) Evaluate, integrate and map all seismic data related to the Contract Area

(c) Other surveys:
(Geochemical, Seabed Sampling, Gravity, Magnetic, Sea bed mapping etc.)..........

(d) Drilling:
At least (/n figure) (in words) Exploration Well(s); each not less
than.......... meter tvd, measured from sea bed.

[Note: 3300m tvd for Type - A blocks and 2200m tvd for Type — B blocks]

Model PSC-2008

----Ikm (2D) of high resolution seismic program
6.3

6.4

6.5

6.6

During the 1% Extension to the Initial Exploration Period of 2 (two) Contract Years,
Contractor shall carry out at least the following Minimum Exploration Program:

(a)
(b)

(c)

Geological:

Geophysical:

(i) Carry out and process to state-of-the art standard at least --------------------
sq.km. (3D) and ------------- Ikm (2D) of high resolution seismic program.

(ii) Evaluate, integrate and map all seismic data related to the Contract Area.

Drilling:
At least (in figure) (in words) Exploration Well(s); each not less
than... eee meter tvd, measured from sea bed.

[Note: 3300m tvd for Type — A blocks and 2200m tvd for Type — B blocks]

During the 2" Extension to the Initial Exploration Period of 2 (two) Contract Years,
Contractor shall carry out at least the following Minimum Exploration Program:

(a)
(b)

Geophysical:

(i) Carry out and process to state-of-the art standard at least --------------------
sq.km. (3D) and/or Ikm (2D) of high resolution seismic
program.

(ii) Evaluate, integrate and map all seismic data related to the Contract Area.

Drilling:
At least (in figure) (in words) Exploration Well(s); each not less
than ........ meter tvd, measured from sea bed.

[Note: 3300m tvd for Type — A blocks and 2200m tvd for Type — B blocks]

During an extension to the Exploration Period granted pursuant to Article 4.5, Contractor
shall use its best endeavours to achieve the objectives for which the extension was
requested and shall fulfill on a timely basis the minimun work obligation agreed between
Petrobangla and Contractor at the time of grant of such extension.

For purposes of the Minimum Exploration Program in Articles 6.2 through 6.4:

(a)

(b)

The obligations related to the first and second extensions to the Exploration
Period, will accrue only if Contractor continues to hold some part of the Contract
Area during any part of such extension; and

Additional Exploratory Wells drilled or seismic data acquired beyond the minimum
committed for any period may be carried forward to satisfy obligations to drill
Exploratory Wells or acquire seismic data during a subsequent period.

Model PSC-2008 17
6.7

6.8

6.9

6.10

6.11

6.12

Within ninety (90) days after completion of the Minimum Exploration Program under
Articles 6.2, 6.3 and 6.4 respectively, Contractor shall prepare and present to Petrobangla
a comprehensive technical evaluation of the Petroleum potential of the Contract Area,
based on its work to that date.

Within sixty (60) days after the Effective Date, Contractor shall submit a proposed Work
Program and Budget with full justification and detailed breakdown to Petrobangla for the
Contract Area for the first Contract Year. At least ninety (90) days prior to the beginning
of each subsequent Contract Year, Contractor shall submit a Work Program and Budget
with full justification and detailed breakdown for the Contract Area setting forth the
Exploration Operations that Contractor proposes to carry out during the ensuing Contract
Year. Each Work Program and Budget shall be reviewed by the Joint Review Committee
to be established by Government and Contractor promptly after the Effective Date. This
Committee, hereinafter referred to as the "Joint Review Committee" shall consist of eight
(8) members, three (3) of whom shall be designated by Petrobangla, one (1) by
Government and four (4) by Contractor. The Chairman of the Joint Review Committee
shall be designated by Petrobangla from among the members appointed by it. The Joint
Review Committee shall review and make recommendations, opinion or decision on the
proposed Work Program and Budget within forty-five (45) days following receipts thereof.

Following review by the Joint Review Committee, Contractor shall within fifteen (15) days
make such revisions as recommended by the Joint Review Committee and shall submit
the Work Program and Budget to Petrobangla for approval. Such Work Program and
Budget shall be deemed approved if no written objections are made by Petrobangla
within forty-five (45) days following receipt thereof. Expenditures not approved by
Petrobangla shall not be cost recoverable.

Should Petrobangla wishes to propose a revision as to certain specific features of such
Work Program and Budget, it shall within forty-five (45) days after receipt thereof so
notify Contractor specifying in reasonable detail its reasons therefore. Promptly
thereafter, the Parties shall meet and endeavor to agree within a maximum period of
thirty (30) days on the revision(s) proposed by Petrobangla. If, however, no agreement
is reached, Contractor may proceed with the Work Program and Budget as proposed,
including any amendments that may have been mutually agreed, provided that such
Work Program and Budget in any case meet the minimum work obligations of Contractor
under this Article 6 for the period it covers and complies with other provisions of this
Contract.

It is recognised by the Parties that the details of a Work Program or the Minimum
Exploration Program under this Article 6 may require alteration in light of changing
circumstances and nothing herein contained shall limit the right of Contractor to make
such changes after prior consultation with Petrobangla, provided such changes do not
materially alter the general objectives of the Work Program or Minimum Exploration
Program under this Article 6. However, Contractor shall not substantially revise or modify
an approved Work Program and Budget nor reduce the budget expenditures without the
prior approval of Petrobangla.

At the expiry of each phase of the Work Program under Article 6.2, 6.3 and 6.4
Contractor has the option to either:

(a) enter the next phase of the Exploration Period or extension period(s) and
continue Exploration Operations; or

(b) terminate this Contract upon payment of liquidated damages for unfulfilled
Minimum Work Obligations as per Article 7.3 and Article 7.4.

Model PSC-2008 18
7.1

7.2

7.3

7.4

7.5

7.6

7.7

ARTICLE 7
GUARANTEES

Within thirty (30) days of the signature of this Contract, and upon each request to
Petrobangla under Article 4.2 for extension of the Exploration Period, Contractor shall provide
Petrobangla from a scheduled bank in Bangladesh, mutually acceptable to the Parties, an
irrevocable and unconditional bank guarantee in form and substance as appended in “Annex-
C” to Petrobangla securing Contractor's timely performance of the Mandatory Work Program
and bidded Minimum Exploration Program under Article 6 for the relevant period in
accordance with this Contract.

The respective amounts of such bank guarantees shall be:
a) For the Initial Exploration Period [.........! Contract Years] US$ [.......: J.

[Note: For Type-A blocks, Exploration Period will be 4 Years and Type-B blocks,
Exploration Period will be three (3)/ five (5) Years; ref: Article 4.1]

b) For the first extension to the Exploration Period [2 Contract Years] US $
[.. }.

c) For the second extension to the Exploration Period [2 Contract Years] US $

[. j.

The relevant bank guarantee shall be reduced in accordance with the following schedule
upon delivery to the issuing bank of a certificate from Contractor countersigned by
Petrobangla that the corresponding item of work has been completed in accordance with
this Contract and that all technical data related thereto and a comprehensive technical
report thereon required by Article 6.7 has been delivered to Petrobangla:

[Schedule]

Note: Each identifiable item of work such as the seismic program and each Exploratory
well within Article 6.2, 6.3 and 6.4 shall be assigned a value (equal to 100% of the
estimated cost thereof) for purposes of reducing the relevant bank guarantee.

It is understood among the Parties that notwithstanding the fact that Contractor incurs a
cost for a particular item of work listed in the schedule to the bank guarantee furnished
under Article 7.1 greater or less than the amount indicated in bank guarantee pursuant to
Article 7.3, shall be of the amount set out in the schedule.

Tf, at the end of the Initial Exploration Period, any extension thereof or upon termination
of this Contract, Contractor has failed to perform in accordance with this Contract all or
any part of any of its accrued Minimum Exploration Program, then Contractor or its
guarantor shall on demand from Petrobangla immediately pay Petrobangla the entire
amount of such outstanding guarantee or guarantees for the work.

The bank guarantee shall not be affected by any change in the constitution of the
guarantor bank, its successors or assigns or by the absorption of or by its amalgamation
with any other bank or banks and the guarantee shall continue in force and be applicable,
notwithstanding any change in the composition of the Contractor.

The companies constituting the Contractor shall procure and deliver to Petrobangla within
thirty (30) days from the Effective Date of this Contract financial and performance
guarantee in favor of Petrobangla from a parent company acceptable to Petrobangla, in
the form and substance set out in Annex-E (EXHIBIT I), or, where there is no such
parent company, financial and performance guarantee from the company itself in the
form and substance set out in Annex-E (EXHIBIT II)

Model PSC-2008 19
8.1

8.2

8.3

8.4

8.5

8.6

ARTICLE 8
DISCOVERY, APPRAISAL AND DETERMINATION
OF COMMERCIAL DISCOVERY

If a Discovery is made in an Exploratory Well, Contractor shall immediately notify
Petrobangla of such Discovery. Within thirty (30) days of such Discovery, Contractor shall
notify Petrobangla whether or not Contractor proposes to undertake an Appraisal.

If Contractor by its notice to Petrobangla under Article 8.1 indicates that Contractor
proposes to undertake an Appraisal of the Discovery, Contractor shall within ninety (90)
days of that notice present to Petrobangla for approval an Appraisal Program, which shall
be deemed approved if no written objections are raised by Petrobangla within thirty (30)
days following receipt thereof . The Appraisal Program shall:

a) specify the time frame, not exceeding three (3) years, within which Contractor
shall commence and complete the Appraisal Program;

b) identify the area to be appraised ("Appraisal Area"), which shall not exceed the
area encompassing the geological structure or feature and a margin of five
kilometers (5 km) surrounding such structure or feature;

c) include a Work Program and Budget.

If Contractor notifies Petrobangla that it does not propose to undertake an Appraisal,
Contractor shall upon the request of Petrobangla at any time thereafter relinquish an
area, which shall contain as a minimum the geological structure or feature in which the
Discovery was made. Any such relinquishment shall be credited towards the
relinquishment obligations under Article 5.1.

[ Note: This Article 8.3 is not applicable for Shallow and Deep offshore blocks]

Contractor shall carry out the approved Appraisal Program within the time frame specified
therein.

Within one hundred and twenty (120) days after the completion of such Appraisal

Program, Contractor shall submit to Petrobangla a comprehensive report ("Evaluation

Report") on the Appraisal Program.

The Evaluation Report shall include, but not be limited to, the following information:

a) geological conditions, such as structural configuration, physical properties,
stratigraphy;

b) the thickness and extent of reservoir rocks;

c) Petrophysical properties of the reservoirs;

d) Volumes of oil and gas initially in place, and the reserves in proved, probable and
possible categories in accordance with the guidelines of World Petroleum
Congress and Society of Petroleum Engineers (SPE);

e) the chemical composition, the physical properties and quality of Petroleum
discovered;

f) pressure, volume and temperature analysis of the reservoir fluid;

Model PSC-2008 20
9)
h)

m)

the productivity indices for wells tested at various rates of flow;

fluid characteristics, including oil gravity, sulphur percentage, sediment and water
percentage, and product yield pattern;

gas composition, production capacity of the reservoir, production forecasts (per
Well and per Field);

estimates of recoverable reserves;
the estimated Production capacity of the reservoirs;

all relevant economic and commercial information which is necessary for the
determination of a Discovery as a Commercial Discovery and

Contractor's assessment, based on prevailing realistic assumptions of
marketability of Petroleum at the time the Petroleum Field is to be produced.

8.7 With the submission of the Evaluation Report, the Contractor shall submit a declaration in
writing to Petrobangla either:

a)

b)

c)

d)

that it has determined that the Discovery is a Commercial Discovery and upon
such Declaration of Commercial Discovery Contractor shall be obliged diligently to
develop the Discovery and commence Commercial Production in accordance with
Article 8.10; or

that it has determined that the Discovery is not a Commercial Discovery, in which
event the Appraisal Area concerned shall be relinquished, with such
relinquishment being credited against the obligations under Article 5.1; or

that it has determined that the Discovery is a Significant Discovery of Oil, which
may become a Commercial Discovery conditional upon the outcome of further
work under an Exploration or Appraisal Program in areas outside the Appraisal
Area, for which further work Contractor has committed itself; or

that it has determined that the Discovery is a Significant Discovery of Natural Gas,

which:

i) may become a Commercial Discovery depending on the subsequent
discovery of one or more Gas Fields, the production from which, taken
together with the production from the Significant Discovery of Natural Gas,
would result in a sufficient total volume of Natural Gas to declare a
Commercial Discovery, or

ii) may become a Commercial Discovery of Natural Gas upon the
development of infrastructure and markets for Natural Gas, or

iii) may in conjunction with the discovery of one or more additional Gas Fields
reach the volume of ..........-. BCF as required by Article 4.5.

[Note: 125 Bcf for offshore and 250 Bcf for onshore blocks]

8.8 In the event Contractor makes a declaration under Article 8.7 (c), it shall be entitled to
retain the Appraisal Area pending the completion of the work under Article 8.7(c), at
which time Contractor shall advise Petrobangla as to whether or not the Discovery is a
Commercial Discovery of Oil and the provisions of Article 8.7(a) or 8.7(b) shall be applied
accordingly.

Model PSC-2008

21
8.9

8.10

8.11

In the event Contractor makes a declaration under Article 8.7(d), it shall be entitled to
retain the Appraisal Area until the later of:

a) the date on which any Appraisal Program or the activities pursuant to Article 4.5
have been terminated, or

b) the termination of the eighth (8th) Contract Year from the Effective Date including
any extension(s) thereof .

If Contractor declares pursuant to Article 8.7 that the Discovery is a Commercial
Discovery, Contractor shall submit with the Evaluation Report a proposed Development
Plan and Budget for approval by Petrobangla and a designation of the Production Area.
The Development Plan shall be deemed approved if no written objections are delivered to
Contractor by Petrobangla within sixty (60) days following Petrobangla's receipt thereof.
Upon approval of the Development Plan, Contractor shall proceed promptly and diligently
and in accordance with good international Petroleum industry practice, to develop the
Discovery, to install all necessary facilities and to commence Commercial Production.

The Development Plan referred to in Article 8.10 shall contain detailed proposals by
Contractor for the construction, establishment of all facilities and services for and
incidental to the recovery, storage and transportation of Petroleum from the Contract
Area, including but not limited to:

a) information regarding projections of the economics and profitability of the
Petroleum Operations as well as indication of the proposed financing
arrangements and terms of funding the Development.

b) proposals relating to the drainage spacing, intended reservoir operating policy
and the scope for secondary recovery, drilling and completion of wells, the
Production and storage installations, and transport and delivery facilities required
for the Production, storage and transport of Petroleum. Such proposals will
include, but not be limited to:

(i) | the estimated number, size and capacity of Production facilities/platforms, if
any;

(ii) estimated number of Production wells;
(iii) particulars of production equipment and storage facilities;

(iv) particulars of feasible alternatives for the transportation of Petroleum
including pipelines;

(v) _ particulars of equipment required for the Petroleum Operations;

(c) estimate of the rates of production to be established and projection of the
possible sustained rate of Production in accordance with good international
Petroleum industry practices under proposed Development Plan and/or alternative
Development proposals;

(d) cost estimates under such Development Plan and alternative Development
proposals, if any;

(e) proposals related to the establishment of processing facilities (if any);

Model PSC-2008 22
8.12

8.13.

(f) safety measures to be adopted in the course of the Petroleum Operations,
including a contingency plan and measures to deal with emergencies;

(g) anticipated adverse impact on environment and measures proposed to be taken
for prevention thereof and for general protection of the environment;

(h) a description of the organizational set up of Contractor in Bangladesh;

(i) an estimate of the time required to complete each phase of the proposed
Development;

Gj) a description of the measures to be taken regarding the employment and training
of Bangladeshi personnel;

(k) a description of the Abandonment plan, to be implemented whenever a piece of
equipment, facility or a platform needs to be abandoned prior to or on termination
of this Contract;

(I) a map or maps of the outline of the discovered reservoir(s) together with
technical or other back-up justification;

(m) details of yearly forecast of expenditure of capital, operating and Abandonment
expenditure; and

(n) contingencies for minimizing gas wastage, pressure maintenance program to
optimize Petroleum recoveries and additional development.

If any Discovery extends beyond the Contract Area into one or more adjacent areas held
by one or more of Petrobangla's other contractor's or any other entity, Petrobangla and
Contractor and any other relevant contractor or contractors or entities in the adjacent
areas shall meet and endeavor to agree on the most efficient method for jointly
appraising the Discovery and on possible joint Development, production and storage, and
if appropriate, transportation of Petroleum from such accumulation and on the manner in
which the costs and proceeds derived there from shall be equitably apportioned. Such
agreement shall be submitted to Petrobangla for approval. The principles of co-operation
between the parties referred above relating to a possible joint Development shall apply
equally to (i) a Discovery outside the Contract Area which extends into the Contract Area
and (ii) a Discovery which is encountered outside the Contract Area in the course of
drilling a Well into the Contract Area which subsequently proves to be a Discovery.

If any Discovery extends beyond the Contract Area into an adjacent area that is not
currently under contract with Petrobangla and is considered "open" the Contractor shall
be entitled to define with seismic and other approved technical means, the limits of such
Discovery. The Contractor and Petrobangla shall endeavor to obtain a supplemental
agreement giving more profit share to Petrobangla to modify the relevant terms of the
Contract Area to include the entire Discovery. Such modification shall be limited to the
specific area defined as the vertical and horizontal productive limits of the Discovery. The
boundary modification shall be submitted to Petrobangla for approval of the Government.

Model PSC-2008 23
9.1

9.2

9.3

9.4

9.5

9.6

9.7

9.8

9.9

ARTICLE 9
ANCILLARY RIGHTS OF CONTRACTOR

Contractor shall for the efficient conduct of Petroleum Operations have the right:

Unimpeded access to and from the Contract Area and to and from facilities
pertaining to Petroleum Operations hereunder wherever located at all times, and
to unimpeded use of the land required at the expense of Contractor.

To use in Petroleum Operations sand, gravel and water belonging to the public
domain by prior arrangement with the relevant authorities and on payment of the
generally prevailing charge for such resources in the locality of use.

Subject to Articles 10.13 and 10.14, to employ and utilise in Bangladesh qualified
foreign nationals and qualified foreign sub-contractors that it deems necessary for
the conduct of Petroleum Operations under this Contract. On the recommendation
of Petrobangla, Government in accordance with the existing law of the country
shall issue permits and visas required for said foreign nationals and their families
to stay in Bangladesh.

Subject to Article 10.15, to import goods and services required for conduct of
Petroleum Operations.

To use Petroleum from the producing Field within the Contract Area in Petroleum
Operations for the particular producing Field free of charge.

To produce Petroleum from the Contract Area consistent with sound international
petroleum industry and good conservation economic practices.

To undertake all Petroleum Operations pertaining to the Contract Area consistent
with sound international petroleum industry and good conservation economic
practices.

To have free access to all geological and geophysical information and data
available in Petrobangla pertaining to the Contract Area during the tenure of this
Contract.

Subject to Article 15.6(c) of this Contract to use the entitlement to Contractor's
share of production as security for loans or other financing arranged for
Development. Provided that the interests or share of production held by the
Government or Petrobangla shall not be impaired or encumbered by such
arrangements.

Model PSC-2008 24
ARTICLE 10
CONTRACTOR'S OBLIGATIONS

10. Contractor shall in addition to its obligations under other provisions of this Contract be
obliged to:

10.1

10.2

10.3

10.4

10.5

10.6

Establish within one hundred and eighty (180) days of the Effective Date a
subsidiary or a branch or representative office of the People's Republic of
Bangladesh, and register such subsidiary or branch or representative office in
accordance with the relevant provisions of Applicable Law.

Designate a representative residing in Bangladesh, who shall have full authority to
represent Contractor in respect of matters related to this Contract in respect of
the Contract Area and to receive notices including process of Court addressed to
Contractor;

Provide all necessary funds for Petroleum Operations, including but not limited to
funds required for purchase or lease of all assets, materials and supplies to be
purchased or leased pursuant to Work Program and such other funds for the
performance of Work Program including payment to third parties, who may
perform any contractual services and provide technical services, technology and
such expatriate personnel as may be required for the performance of the Work
Program;

Conduct all Petroleum Operations in a diligent, conscientious and workmanlike
manner, in accordance with the applicable laws and this Contract, and generally
accepted standards of the international Petroleum industry designed to achieve
efficient and safe exploration and production of Petroleum and prevent loss or
waste of Petroleum above or below the surface and to maximize the ultimate
economic recovery of Petroleum from the Contract Area;

Ensure that all materials, equipment, technologies and facilities used in Petroleum
Operations comply with generally accepted engineering standards in the
international Petroleum industry, and are kept in good working order;

While conducting Petroleum Operations, take necessary measures in accordance
with good international petroleum industry practice to pay due regard to
conservation, safety of life, property, crops, fishing and fisheries, navigation,
protection of the environment, prevention of pollution and safety and health of
personnel, including but not limited to:

a) ensuring security areas around all machinery, equipment and tools;

b) providing secured storage areas for all explosives, detonators, and similar
dangerous materials used in Petroleum Operations;

Cc) preventing damage to any Petroleum and water bearing formations, and
other natural resources;

d) preventing unintentional entrance of fluids into Petroleum formations and the
productions of Oil or Natural Gas from reservoirs at higher rates than
consistent with good international petroleum industry practice.

e) taking all necessary precautions to prevent pollution of or damage to the
environment;

Model PSC-2008 25
10.7

10.8

10.9

10.10

10.11

10.12

f) maintaining records of workers working in each work area, and sending a
copy thereof to Petrobangla within fifteen (15) days from the date of
commencing of operations in the area;

g) maintaining a register of workers and sending details of workers joining or
leaving every Month to Petrobangla within the first week of the following
Months;

h) reporting to Petrobangla within seventy-two (72) hours in case any worker is
injured while performing his duties in connection with Petroleum Operations;

i) arranging an adequate supply of first-aid medicines and equipment in each
area and maintaining healthy environment for the workers; and

j) providing safety and fire-fighting equipment in each work area;

Evaluate prior to the Abandonment of any Exploratory or Appraisal Well all reservoirs
identified in the well logs as containing zones of .......... meter or more in thickness of
Petroleum, in a manner that would make possible the determination of the contents of
the reservoir fluids as well as the initial production capacity of the reservoirs;

[Note: 1 meter for onshore blocks; 5 meters for offshore blocks]

Unless otherwise instructed by Petrobangla and contingent upon safety and additional
cost considerations, ensure that any Exploratory or Appraisal Well technically capable of
production, is left in a condition that it may be re-entered for further testing and/or
completion;

Subject to Article 26.2 and 26.6 and unless otherwise agreed between the Parties, submit
promptly to Petrobangla all such original geological, geophysical, drilling, production, core
sample and any other data as it may collect and compile together with analysis and
interpretations thereof during the term of this Contract. Contractor shall also submit to
Petrobangla all other relevant data, subject to its other contractual obligations that may
be obtained by it from any other source;

Keep Petrobangla regularly and fully informed of all Petroleum Operations and Contractor
shall notify Petrobangla in advance of all individual Petroleum Operations scheduled and
maintain full records of all such operations;

Submit to Petrobangla detailed daily drilling reports and monthly physical progress reports
covering in reasonable detail all the activities carried out under Petroleum Operations
hereunder and ensure that such monthly progress reports shall reach Petrobangla by the
fifteenth (15th) day of the Month following the Month under report, and all other reports
as may be required by Petrobangla, including but not limited to those enumerated in
"Annex-D" hereto;

Furnish Petrobangla with the following:

a) within ninety (90) days of the Effective Date, submit to Petrobangla for approval,
which shall not be unreasonably withheld, Contractor’s Employees /Labor Salary and
Benefit Policy and Procurement Procedures for purchasing equipment, materials and
services. Contractor's Employees /Labor Salary and Benefit Policy and Procurement
Procedures shall comply with the provisions setout in “Annex-B” of this Contract.

Model PSC-2008 26
b) manuals, technical specifications, design criteria, design documents (including
design drawings), construction records and information, relating to any work in
connection with Petroleum Operations within 30 days of completion of works.

10.13 a) Together with its submission of the yearly Work Program and Budget, Contractor
shall submit its manpower requirements including its organization chart.
Contractor shall first obtain written approval from Petrobangla for any positions to
be filled by expatriate personnel including from any third party before such
expatriate personnel are employed and shall minimize the employment of such
personnel in conducting Petroleum Operations by ensuring that expatriate
personnel are employed only to occupy positions for which it has not been
possible to obtain Bangladeshi personnel with the necessary qualifications and
adequate experience that are acceptable to both Parties. Contractor shall review
its expatriate requirements with Petrobangla annually. In addition to the above,
changes in the job functions of expatriate personnel shall require prior
Petrobangla approval.

[Note: This clause[10.13 (a)] will not be applicable for the Exploration Period of
offshore blocks]

b) Contractor shall undertake the development and training of its Bangladeshi
personnel (including the training of Bangladeshi nationals for specific task of
taking over positions held by expatriate personnel) for all positions including
administrative, technical and executive management positions. Contractor shall
prepare and submit yearly to Petrobangla for its approval plans and programs for
such development and training.

c) Contractor shall also submit to Petrobangla together with their submission of the
yearly Work Program and Budget, the details of all payments, benefits and
privileges accorded to each classified category of Contractor's personnel (both
expatriate and Bangladeshi)

d) Contractor shall maximize the employment of Bangladeshi nationals possessing
the requisite qualifications and experience in Petroleum Operations. Contractor
shall ensure that the employment of the Bangladeshi nationals be maintained in
the following proportion:

Exploration Period: —_ Initial Exploration Period not below 20%.
Extended Exploration Period not below 50%

Production Period: 1° five years - not below 60%
Next five years - not below 75%
Period after ten years - not below 90%
e) Contractor shall prepare a personnel plan to be reviewed at least annually by the

Joint Review Committee or the Joint Management Committee, as applicable.

10.14 Give priority to the local sub-contractors as long as their prices, equipment, performance
and availability are comparable with prices, performance and availability of international
sub-contractors;

10.15 Give preference to locally manufactured materials, equipment, machinery, supplies and
consumables so long as their quality, price and time of delivery are comparable to
internationally available materials, equipment, machinery, supplies and consumables c.i.f
Bangladesh;

Model PSC-2008 27
10.16

10.17

10.18

10.19

Be always mindful, in the conduct of Petroleum Operations, of the rights and interests of
the People's Republic of Bangladesh;

Assist and allow at any reasonable time the representative(s) of the Government and/or
Petrobangla to inspect any part of Petroleum Operations, and all facilities, installations,
offices, record books, or data related to Petroleum Operations, including but not limited
to continued presence of a representative at any field installation or establishment;

At the request of Petrobangla, negotiate in good faith, technical assistance agreement
with Petrobangla by which Contractor may render technical assistance and make available
commercially proven technical information of the proprietary nature for use in Bangladesh
by Petrobangla or its subsidiary company. The issues to be addressed in negotiating such
technical assistance agreements shall include, but not be limited to, licensing issues,
royalty conditions, confidentiality restrictions, liabilities, costs and method of payments.

The Contractor shall obtain insurance coverage during the term of this Contract, for and
in relation to Petroleum Operations for such amounts and against such risks as are
specified below and/or as may be specifically agreed by Petrobangla, and shall furnish to
Petrobangla_policies/certificates evidencing that such coverage is in effect. Such
insurance policies shall include Petrobangla as additional name insured and shall waive
subrogation rights against Government and Petrobangla. The said insurance shall,
without prejudice to the foregoing, cover:

a) Loss or damage to all installations, equipment and other assets for so long as they
are used in or in connection with Petroleum Operations, provided however, that if for
any reason the contractor fails to insure any such installation, equipment or assets it
shall replace loss thereof or repair damage caused thereto without benefit of Cost
Recovery.

b) Loss, damage or injury caused by pollution in the course of or as a result of
Petroleum operations.

c) Loss of property or damage or bodily injury suffered by any third party in the course
of or as a result of Petroleum Operations for which the Contractor may be liable.

d) Any claim for which Petrobangla may be liable relating to the loss of property or
damage or bodily injury suffered by any third party in the course of Petroleum
Operations.

e) The cost of cleaning up pollution following an accident in the course of or as a result
of Petroleum Operations.

f) The cost of removing wreck or debris as a result of an accident during Petroleum
Operations.

g) The Contractor’s and/or Operators liability to its employees engaged in Petroleum
Operations.

h) Cost of well control and re-drilling expenses in accordance with the Standard London
Energy Exploration and Development wording (E.E.D.8.86) or such other form in
common use in the International Petroleum Industry and as may be agreed by
Petrobangla.

Model PSC-2008 28
10.20

10.21

10.22

10.23

10.24

Insurances specified in clause 10.19 (a) to (h) above to be concluded with local insurance
companies in accordance with Bangladesh Insurance Law as long as coverage is available
as above and in accordance with International Petroleum Industry Standards.

In case of Petroleum that has been produced to the surface, Contractor shall ensure
against such risks of loss and damage for such amount and with such insurer or insurers
as may be agreed with Petrobangla, and shall nominate Petrobangla and Contractor as
joint beneficiaries under such insurances. Any benefits arising there from shall be divided
between the Parties in proportion to their respective entitlements to Petroleum at the
relevant time.

Contractor shall require its subcontractors to obtain and maintain insurance against the
risk referred to in Article 10.19 relating mutatis-mutandis to such subcontractors.

Contractor shall bear responsibility in accordance with laws applicable in Bangladesh for
any loss or damage to third parties caused by the wrongful or negligent acts or omissions
of the Contractor or the Contractor's employees or sub-contractor or sub-contractor's
employees and indemnify Petrobangla and the Government against all claims and
liabilities in respect thereof.

Where Contractor is comprised of more than one entity, the entities comprising
Contractor shall designate, subject to the prior written approval of Petrobangla, one of
such entities to act as Operator, with power to represent Contractor before Petrobangla
and Government; and in such case, Contractor shall promptly provide a copy of the
operating agreement and any amendments thereto to Petrobangla. Any subsequent
change of Operator shall be subject to prior written approval by Petrobangla.

(a) The Contractor shall abide by the laws, decrees, rules, regulations and ordinances on
environment protection adopted by the People's Republic of Bangladesh and ensure
prevention of pollution of the air, water, land and ecosystem. Before undertaking
Petroleum Operations, the Contractor shall conduct all environmental examinations,
assessments and studies required under Bangladesh law including Initial
Environmental Examination (IEE), Environmental Impact Assessment (EIA) and
Environmental Management Plan (EMP) as per prevailing Environment Conservation
Act, 1995 and Environmental Conservation Rules 1997 (as amended from time to
time). IEE, EIA and EMP so conducted shall get due clearance from the Ministry of
Environment and Forests of the Government. Thereafter, Contractor shall take
necessary measures in line with the IEE, EIA and EMP recommendations and
incorporate those measures in the Work Program.

(b) Contractor shall submit a disaster management plan to the Ministry of Environment
and Forest for approval prior to undertaking Petroleum Operations.

(c) After completion of approved Petroleum Operations Contractor shall level, restore,
demarcate and reclaim the affected sites. The cost for such work will be borne by
Contractor. In case of no discovery, such work should be done before relinquishment
of the area or before termination of this Contract.

In implementing any approved Work Program, Contractor shall:-

(a) be workmanlike and use proper scientific methods consistent with prudent, good and
modern oil and gas field practices;

(b) observe sound technical and engineering practices in producing and conserving the
petroleum deposits;

Model PSC-2008 29
10.25

10.26

10.27

(c) execute Petroleum Operations so as not to conflict with obligations of the
Government of Bangladesh under international law or international conventions to
which Bangladesh may be a signatory;

(d) take necessary precautions to control the flow and prevent the escape or waste of
Petroleum into the atmosphere or any waters in or in the vicinity of the Contract
Area in accordance with normal industry practice and in accordance with the
standards as may be established by the Government of Bangladesh (or any relevant
governmental authorities or agencies) from time to time; and

(e) not carry out any operations in or about the Contract Area in such manner as to
interfere unjustifiably with navigation or fishing in the waters of the Contort Area or
with the conservation of the living resources of the sea.

All procedures or other obligations or requirements for the conduct of Petroleum
Operations under this Contract shall be consistent with good and modern petroleum
industry practice. Petrobangla and Contractor shall regularly consult on such good and
modern petroleum industry practices.

Contractor shall consult Petrobangla in relation to the measures to be undertaken by
Contractor in compliance with the provisions of Article 10.24 including, without limitation,
the installation of appropriate measuring systems and the adoption of measures for
safety and environmental protection which are consistent with good and modern
petroleum industry practice.

In case of any damage or expense caused by inefficient, careless or negligent activities of
the Contractor:

(a) Contractor will not be allowed to recover the cost for such damage under Cost
Recovery; and

(b) Contractor shall pay due compensation for such damage.

Model PSC-2008 30
ARTICLE 11
ASSISTANCE BY PETROBANGLA AND GOVERNMENT

To enable Contractor to implement this Contract expeditiously and efficiently, Petrobangla
and where appropriate the Government shall have the obligation fully to assist and
cooperate with Contractor at its request to:

a) obtain the approvals or permits needed to open accounts with banks in
Bangladesh;

b) comply with the formalities of converting foreign currencies and with exchange
control regulations;

c) obtain office space, office supplies, transportation and communication facilities
and residential accommodation as required;

d) comply with customs formalities and import/export control and tax regulation;

e) obtain entry and exit visas for the expatriate employees, who will come to
Bangladesh for the implementation of this Contract and for their dependants who
will visit them or reside with them in Bangladesh;

f) obtain necessary permission to send abroad, if necessary, documents, data or
samples for analysis or processing during the Petroleum Operations;

g) contact relevant Government departments and governmental agencies concerned,
including those dealing with fishing and fisheries, aquatic products, meteorology,
shipping, civil aviation, railway, transportation, communication, health and
services for supply bases as required; and

h) lease and/or use of land, sub-soil, sea surface, sub-sea and sea-bed areas or
other areas that may be required for the conduct of the Petroleum Operations,
subject to applicable laws.

Having regard to Article 10.13 Petrobangla shall at the request of Contractor, assist
Contractor with the recruitment of local personnel.

Petrobangla shall, at the request of Contractor, furnish Contractor with data and samples
in Petrobangla's possession concerning the Contract Area, subject to Contractor's
reimbursing Petrobangla costs in providing such data and/or samples, and Petrobangla
shall also assist Contractor to arrange the purchase of any geological, geophysical, soil
survey, oceanic, environmental, hydrological and other data available from the relevant
Government departments in Bangladesh.

Petrobangla shall, at the request of Contractor, also render such other assistance as
Contractor may reasonably request from time to time for the purpose of the smooth
implementation of this Contract.

All expenses incurred in the assistance provided by Petrobangla in accordance with this
Article 11 shall be paid by Contractor and shall be dealt with in accordance with the
provisions of the Accounting Procedure as set out in “Annex-B”.

Model PSC-2008 31
12.1

12.2

12.3

ARTICLE 12
JOINT MANAGEMENT COMMITTEE

Within thirty (30) days after the Date of Declaration of the first Commercial Discovery, a
Joint Management Committee composed of eight (8) members, three (3) of whom shall
be appointed by Petrobangla, one (1) by Government and four (4) by Contractor shall be
established. From time to time by at least ten (10) days' notice to the other Party, a Party
may replace one or more of its members on the Joint Management Committee. The
Chairman of the Joint Management Committee shall be appointed by Petrobangla from
the members appointed by it. Additional representatives of each Party may attend
meetings of the Joint Management Committee as observers or alternate members.

A quorum for transaction of business by the Joint Management Committee shall consist of
at least six (6) members of the Joint Management Committee. Decisions and
recommendations of the Joint Management Committee shall be made by unanimous
votes of the members attending a meeting.

a) In the case that unanimous agreement cannot be reached despite discussion
between the management of Petrobangla and Contractor, the matter shall be
promptly presented to the Secretary of the Energy and Mineral Resources Division
of the Government for consultation.

b) The opinion of the Secretary of the Energy and Mineral Resources Division of the
Government shall be used to assist the Joint Management Committee to arrive at
a unanimous decision.

Meetings of the Joint Management Committee shall be held in Dhaka at least once every
calendar quarter on dates to be mutually agreed. By at least ten (10) days; prior written
notice, the Chairman shall propose the time and venue for each meeting and notify each
member by dispatching an agenda in accordance with this Article 12.The Joint
Management Committee shall amongst other things deal with the following matters and
shall take appropriate decisions and recommendations relating thereto:

a) all Work Programs, Budgets and other reports and proposals required to be
submitted to Petrobangla;

b) progress of Contractor's work;

c) Contractor's statements under Article 23.4;

d) Contractor's proposed production levels;

e) terms of contracts with sub-contractors and performance of sub-contractors work
including variation of such contracts or change orders;

f) any problem arising in Petroleum Operations;

g) appointment of auditors;

h) Development Plans and Budget;

i) loan agreements for Development Plan ;

jp the annual personnel plan in accordance with Article 10.13; and

k) such additional subject as may be requested by either Party.

Model PSC-2008 32
12.4 Special meetings of the Joint Management Committee may be called on reasonable notice
by either Party for the purposes of considering any major development or problem(s) in
Petroleum Operations and of proposing appropriate actions to be taken.

12.5 Recommendations, opinions or decisions of the Joint Management Committee shall be

delivered to Petrobangla and Contractor for information and for appropriate and timely
action.

Model PSC-2008 33
13.8

ARTICLE 13
WORK PROGRAM AND BUDGET FOR DEVELOPMENT PLAN

Within sixty (60) days after Petrobangla's approval of a Development Plan pursuant to
Article 8.10, Contractor shall prepare and present to the Joint Management Committee a
proposed detailed Work Program and Budget for that Production Area for the remaining
part of the Calendar Year in which Petrobangla's approval was obtained and for the
ensuing Calendar Year. The Joint Management Committee shall act on such proposals.

Not later than 1% September of each Year following the Declaration of Commercial
Discovery, Contractor shall present to the Joint Management Committee a proposed
annual Production schedule, detailed Work Program and Budget for each Production Area
for the ensuing Calendar Year. The Joint Management Committee shall act on such
proposals within sixty (60) days after receipt thereof.

Each Work Program and Budget shall set out in detail by quarterly period all aspects of
the proposed Petroleum Operations to be carried out including all relevant data and
information and estimated costs, duration of each operation for each project and in the
case of a Work Program for a producing Petroleum Field, the estimated monthly rate of
production for each Petroleum Field. Such Work Program shall also include measures to
be taken to comply with the obligations of Contractor as specified in Article 10.

Details of each Work Program and Budget shall be in such form as required by
Petrobangla.

No Petroleum Operations shall be carried out unless and until the relevant Work Program
and Budget has been approved in writing by Petrobangla. Petrobangla shall notify
Contractor of its approval (whether or not conditional) or otherwise, of a proposed Work
Program and Budget:

a) within sixty (60) days of receipt of the first Work Program and Budget;

b) by 15th December of the previous year, in respect of each subsequent Work Program
and Budget.

Petrobangla may give notice to Contractor that a proposed Work Program and Budget
submitted by Contractor is approved subject to such conditions as Petrobangla may
specify in such notice and may give Contractor notice that a proposed Work Program is to
be revised either in whole or in part. If Contractor considers that any revision required by
Petrobangla renders the Work Program and Budget unworkable, Contractor shall within
thirty (30) days notify and substantiate to Petrobangla their reasons for coming to such a
decision. Thereupon, Petrobangla and Contractor shall meet and discuss the revision
required by Petrobangla with a view to resolving any differences. If the Parties fail to
resolve their differences within sixty (60) days from the date of the first meeting held to
resolve such differences then, notwithstanding the foregoing, the matter shall be referred
to the Secretary of the Energy and Mineral Resources Division as per Article 12.2.

It is recognized by Petrobangla and Contractor that the details of a Work Program may
require changes in the light of changing circumstances. Thus Contractor may without the
prior approval of Petrobangla make minor changes, provided that such changes shall not
increase or decrease the approved Budget for any affected expenditure items by more
than ten percent (10%) and do not substantially alter the general objectives of the Work
Program. Petrobangla shall be notified of such changes as soon as possible. Any other
changes shall require the prior written approval of Petrobangla. Any decision by
Petrobangla on such request for approval shall be communicated to Contractor within
sixty (60) days of receipt of the same.

Contractor shall be solely responsible for the provision of all funds required directly or
indirectly for the implementation of the Work Program.

Model PSC-2008 34
14.1

14.2

14.3

14.4

ARTICLE 14
ALLOCATION OF PRODUCTION, RECOVERY OF COSTS
AND EXPENSES AND PRODUCTION SHARING

Contractor shall have the right to use free of charge Petroleum produced from the
Contract Area to the extent reasonably required for Petroleum Operations under this
Contract.

All Oil and/or Natural Gas and/or Condensate and/or Natural Gas Liquids (NGL) produced
and saved from the Contract Area and not used in Petroleum Operations (hereinafter
referred to as "Available Oil" or "Available Natural Gas" or "Available Condensate" or
"Available Natural Gas Liquids (NGL)") shall be measured at the applicable Measurement
Point and allocated as set forth hereinafter. Test or experimental production prior to an
Appraisal Program shall not be subject to allocation and shall be retained exclusively by
Petrobangla to the extent not required for the Petroleum Operations hereunder.

Cost Recovery

Subject to the Accounting Procedure and the auditing provisions of this Contract,
Contractor shall recover all costs and expenses not excluded by the provisions of this
Contract and the Accounting Procedure in respect of all the Exploration, Appraisal,
Development and related operations hereunder with respect to the Contract Area to the
extent of and out of a maximum of fifty-five percent (55%)per Calendar Year of all
Available Oil / Natural Gas/ Condensate/ NGL from the Contract Area (hereinafter referred
to as "Cost Recovery Petroleum").

Such costs and expenses shall be allocated to Available Petroleum and shall be
recoverable from Cost Recovery Petroleum in the following manner and order:

a) Operating Expenses after first Commercial Production

All Operating Expenses incurred after first Commercial Production from the
Contract Area shall be recoverable in the Calendar Quarter in which such expenses
are incurred and paid.

b) Capital Expenditures under Development Plan

All capital costs incurred and paid by Contractor under Development Plan
approved by Petrobangla, will be recovered either in the Calendar Quarter in
which the expenditure was incurred and paid (if incurred after first commercial
production) or the Calendar Quarter in which first Commercial Production occurs
(if incurred prior to first commercial production)

c) Exploration Costs and other costs not included under (a) and (b) above

Costs relating to Exploration and Appraisal Programs before first Commercial
Production as well as all other expenses related to Petroleum Operations, not
directly related to items (a) or (b) above, but incurred and paid prior to first
Commercial Production, will be recovered at the rate of twenty-five percent (25%)
per year on a straight-line basis, commencing in the Calendar Quarter in which
Commercial Production commences in the Contract Area.

Costs relating to Exploration and Appraisal Programs after first Commercial
Production as well as other expenses not directly related to items (a) and (b)
above will be recovered in the Calendar Quarter in which such expenses are
incurred and paid.

Model PSC-2008 35
d) To the extent that in a Calendar Quarter costs or expenses recoverable under
paragraph 14.4 items (a), (b) or (c) related to the Contract Area exceed the value
of all Cost Recovery Petroleum from the Contract Area for such Calendar Quarter,
the excess shall be carried forward for recovery in the next succeeding Calendar
Quarter until fully recovered, but in no case after expiry of this Contract.

14.5 The procedures specified in Articles 17 and 18 shall be used for determining the quantity
and value of Cost Recovery Petroleum to which Contractor is entitled hereunder during
each Quarter.

14.6 Production Sharing

In any Month where Contractor is recovering costs and expenses under Article
14.4 of this Contract, the Petroleum remaining after Cost Recovery, including any
portion of Cost Recovery Petroleum not required to cover costs (hereinafter
referred to as "Profit Petroleum") shall be allocated between Petrobangla and
Contractor in the proportions as shown in Table 14.6; based on total average daily
Production over the Month.

Model PSC-2008 36
TABLE 14.6
PROFIT PETROLEUM

A) PROFIT OIL/CONDENSATE/ NGL
(Oil and /or Condensate and/or NGL
produced and saved from the Contract PROFIT ALLOCATION
Area and not used in Petroleum
operations)
. Petrobangla Contractor
Production tranches Share (%) Share (%)
Up to 12,500 bbl per day + +
Portion in excess of 12,500 . .
and up to 25,000 bbl per day.
Portion in excess of 25,000 . .
and up to 40,000 bbl per day.
Portion in excess of 40,000 . .
and up to 65,000 bbl per day.
Portion in excess of 65,000 . .
and up to 100,000 bbl per day
Portion in excess of . .
100,000 bbl per day.
¢[To be bid]
B) PROFIT NATURAL GAS
(Natural Gas produced and saved
from the Contract Area and not PROFIT ALLOCATION
lused in Petroleum operations)
. Petrobangla Contractor
Production tranches Share (%) Share (%)
Up to 75 mmcf per day > .
Portion in excess of 75 mmcf
per day and up to 150 mmcf per day. + +
Portion in excess of 150 mmcf
per day and up to 250 mmcf per day. + +
Portion in excess of 250 mmcf
per day and up to 400 mmcf per day. + +
Portion in excess of 400mmcf
per day and up to 600 mmcf per day. + +
Portion in excess of 600
+ +
mmcef per day.
¢[To be bid]

Model PSC-2008

37

14.7

14.8

14.9

14.10

14.11

14.12

14.13

Each entity comprising Contractor shall receive during each Quarter at the Measurement
Point and may separately dispose of its individual share of the Cost Recovery Petroleum
and of Profit Petroleum. Title and risk of loss shall pass to each entity comprising
Contractor at the outlet flange of such Measurement Point. Subject only to Articles 15.5,
15.6 and 24, each entity comprising Contractor shall have the right to export freely
Petroleum received.

To the extent that the value of Cost Recovery Petroleum, as determined under Article 17,
received by Contractor from the Contract Area during a Quarter is greater or less than
the amount Contractor was entitled to receive as Cost Recovery for that Quarter, an
appropriate adjustment shall be made in accordance with the Accounting Procedure.

Contractor and Petrobangla shall review annually Operator's production program from
any Production Area having due regard to ensuring compliance with Contractor's
obligations under Articles 10.4 and 10.6 (d) and (e).

Contractor shall, subject to its other obligations under this Contract, prepare not less than
ninety (90) days prior to the beginning of each Quarter following commencement of
Commercial Production and furnish in writing to Petrobangla and the Joint Management
Committee a forecast setting out the total quantity of Petroleum that it estimates can be
produced, saved and transported hereunder during each of the next four (4) Quarters in
accordance with good international oil industry practices and the production program
established in accordance with Article 14.9. Contractor shall endeavor to produce each
Quarter the forecast quantity.

The Oil shall be run to storage facilities in accordance with the Development Plan,
maintained and operated at the Measurement Point under this Contract where it shall be
measured for purposes of this Contract. Petrobangla and each entity comprising
Contractor shall have the right to take in kind and separately dispose of its respective
entitlement.

Prior to commencement of Commercial Production of Oil from Contract Area, Petrobangla
and Contractor shall agree on a procedure for taking volumes of Oil corresponding to
their respective entitlements on a regular basis and in a manner that is appropriate
having regard to the respective destinations and uses of the oil.

Petrobangla may receive its share of Profit Oil, Profit Natural Gas, Profit Condensate and
Profit NGL as set out in Article 14.6, in kind or in cash, as mutually agreed between the
Parties.

Model PSC-2008 38
15.1

15.4

[Note:

15.5.1

ARTICLE 15
NATURAL GAS

Contractor shall use with priority any Natural Gas in the Contract Area for the purpose of
increasing the recovery of Oil, where good international reservoir practices indicate that
the use of Natural Gas for this purpose is required.

Contractor may use free of charge any Natural Gas in the Contract Area for Petroleum
Operations.

Any Associated Natural Gas as is not used under Article 15.1 or Article 15.2 and which
Contractor does not consider possible to recover economically shall be offered to
Petrobangla without any payment to Contractor but at Petrobangla's cost at the well-head
or field facilities in the Production Area. To the extent that Petrobangla does not so take
any of such Associated Natural Gas, Contractor may flare such Associated Natural Gas
provided that such flaring is included in the Development Plan submitted under Article
8.10.

Following good reservoir management practices, Contractor shall have the right to
produce annually a total volume of Gas up to seven and a half per cent (7.5%) of the
Proven Recoverable Gas reserves for each Gas Field, as the expression "Proven " is
defined and approved by the Society of Petroleum Engineers and the World Petroleum
Congress in 1997 or as subsequently amended.

In case of offshore blocks the words " or a greater percentage as may be agreed by
Petrobangla and the Contractor” shall be added after the word (7.5%).]

Subject to Articles 15.5.4, 15.5.5 and 15.6 Contractor shall have the right to export any
Marketable Natural Gas, as defined in Article 15.5.2, produced from the Contract Area in
the form of Liquefied Natural Gas ("LNG"). Such volume shall consist of:
(a) Contractor's Cost Recovery Natural Gas,
(b) Contractor's Profit Natural Gas, and
(c) Petrobangla's Profit Natural Gas or, where applicable, the remaining share
of Petrobangla's Natural Gas over the reservation pursuant to Article
15.5.4.
Where Contractor intends to export the Natural Gas as LNG, the related LNG facilities
shall be constructed and operated on the basis of a special LNG export agreement
between Contractor and Petrobangla. Such agreement shall allow, if appropriate, for the
use of facilities by third parties.

15.5.2 The volumes of Marketable Natural Gas shall be the volumes of Natural Gas
produced, less

a) the Natural Gas used for Petroleum Operations;
b) the Natural Gas used for increasing recovery of oil, and
c) any shrinkage as a result of processing such Natural Gas.

15.5.3 For any Natural Gas made available under Article 15.5.1(c) from Petrobangla's
share of Natural Gas, Contractor shall pay to Petrobangla, in Dollars, a price equal

Model PSC-2008 39
to the Value established pursuant to Article 17.8 hereof. Where applicable the
Contractor shall pay Petrobangla its share of the pipeline tariffs applicable to the
transport of Natural Gas.

15.5.4 Where Petrobangla has installed necessary facilities to transport and use gas to

meet domestic requirements, Petrobangla shall be entitled at its option to retain in
kind any Natural Gas produced up to Petrobangla's share of Profit Natural Gas, but
in no event more than twenty percent (20%) of the total Marketable Natural Gas.
The actual Monthly amounts to be retained by Petrobangla shall be notified to
Contractor prior to the conclusion of relevant LNG export contract(s) and such
Monthly amounts shall be fixed for the duration of such contracts. At the request
of Petrobangla, the limit of twenty percent (20%) stipulated herein will be
increased to thirty percent (30%), at the beginning of the eleventh year following
the start of deliveries for the purpose of LNG export.

15.5.5 Contractor shall not enter into any agreement for LNG export unless the price or

(a)

(b)

(c)

the pricing formula and the agreement itself are previously approved by
Petrobangla. Such approval shall not be withheld where Contractor can
demonstrate that the price received or pricing formula established represents the
fair market value at the point of export for LNG taking into account the volumes of
LNG export to be sold and the nature and geographical location of the markets to
be served, as well as the transport and distribution costs of LNG from the point of
export to the market are acceptable to Petrobangla.

Contractor shall offer its share of Cost Recovery Gas and Profit Gas to
Petrobangla, and Petrobangla shall undertake that it or its Affiliates will purchase
the gas. This obligation shall not be diminished if additional reserves of Gas are
discovered outside the Contract Area as long as Contractor is fulfilling its
obligation to deliver Natural Gas from the Production Area. The contractual terms
of purchase and sale of such marketable Natural Gas shall be negotiated with
Petrobangla or its Affiliate prior to approval of the Development Plan and shall
include the financial terms set out in Article 15.7.

If a written notice of a market outlet is not given by Petrobangla within six (6)
months after the date of submission of the Evaluation Report as per Article 8.5,
Contractor will be free to find a market outlet within Bangladesh. Petrobangla shall
cooperate with Contractor to facilitate such sale.

Contractor has the option to sell Contractor's share of Natural Gas in the domestic
market to a third party, subject to Petrobangla's right of first refusal.

The financial terms to be included in the purchase and sale agreement referred to in
Article 15.6 shall be as follows:

(i)

The price for Natural Gas shall be calculated as follows:

(a) subject to Article 15.7 (ii), for onshore gas, the price shall be seventy-five
percent (75%) of the Marker Price as defined in Article 15.7(i)(b) converted
into Dollars per mscf on the basis of thermal energy equivalents (BTU);

(b) the Marker Price shall be calculated for each Calendar Quarter based on
the arithmetic average of Asian Petroleum Price Index (“APPI”) quotations
of High Sulphur Fuel Oil 180 CST ("HSFO"), FOB, Singapore only for such
days as such quotations are published for the six months ending on the
last day of the second (2"*) month preceding the start of the quarter for

Model PSC-2008 40
which the calculation of the Marker Price is to be made; Such fuel oil price
will have a floor of seventy Dollars ($70) per metric ton and a ceiling of
one hundred and eighty Dollars ($180) per metric ton;

(c) _ in the event that the trading of HSFO in the area covered by APPI ceases
or HSFO prices cease to be quoted by APPI ceases to be published, the
Parties shall meet and agree as soon as possible upon a suitable
alternative. Until such time as a new basis of pricing is agreed, the last
available Marker Price shall continue to be used;

(d) for the western zone (Onshore) gas price shall be twenty-five percent
(25%) higher than for the other onshore gas price calculated as per 15.7 (i)
(a);

or

for offshore gas from Type-A blocks situated north of 20 degree north
latitude, the price shall be twenty-five percent (25%) higher than for the
onshore gas price calculated as per (a) above;

or

for offshore gas from Type-B blocks situated south of 20 degree north
latitude, the price shall be one hundred percent (100%) of the Marker
Price as defined in Article 15.7(i)(b);

(e)  Petrobangla shall receive a discount of minimum one percent (1.%) on the
price of gas calculated as per Article 15.7 (i)(a) and 15.7 (i)(d) on the
Natural Gas sold by Contractor to Petrobangla at the Measurement Point.

(ii) Should the Marker Price for any Calendar Quarter, calculated as in Article
15.7(i)(d) above fall below a floor price of seventy Dollars ($70) per metric ton of
HSFO or rise above a ceiling price of one hundred and eighty Dollar ($180) per
metric ton of HSFO, the Marker Price for that quarter shall be fixed at the floor
price or ceiling price respectively.

(iii) | The gas prices calculated in Articles 15.7 (i)(a), (i)(b), (i)(C), (i)(d) and (i)(e),
above shall be applicable to sales at the Measurement Point.

(iv) Sales of Gas to Petrobangla or its Affiliate shall be invoiced monthly and payment
shall be made within sixty (60) days of issue of invoice. The invoice should be
supported by necessary documents along with "Cost Recovery Statement" as on
the invoiced month.

15.8 The price for Natural Gas sold to a third party(ies) shall be equal to the price obtained as
per Article 15.7 or more.

Model PSC-2008 41
16.1

16.2

16.3

16.4

ARTICLE 16
PIPELINES

At any time following the declaration of Commercial Discovery, Contractor shall have the
right to construct and to operate one or more Pipeline(s) within or from the Contract Area
to one or more points in Bangladesh for the purpose of transporting Petroleum from any
Production Area to Measurement Point(s) in Bangladesh, at Contractor's option or jointly
with other parties. For the purpose of this Contract, a Pipeline shall include related
facilities.

Contractor may submit a Development Plan for construction of such Pipeline(s) to
Petrobangla, which includes the following information and components:

(a) the right of way and surface acreage for the trunk line or spur lines and any
loops, lateral lines, feeder lines or branch lines, any pumping stations,
measurement stations, valves, compressor stations, storage tanks, loading
facilities (excluding port and terminal facilities) and any other facilities for the
pumping, compression, measurement, or handling of the Petroleum or cleaning or
maintenance of the pipeline and other related facilities;

(b) the anticipated throughputs and capacity of the various components of the
Pipeline;

(c) a proposed operating cost and tariff arrangement between the various companies
utilizing the Pipeline.

(d) an estimate of the anticipated capital investments and operating costs related to
the Pipeline;

(e) the technical description of the Pipeline and the specifications and standards used
for construction and operations;

(f) the proposed construction methods and testing procedures;

(g) the remedial measures that may be required to remedy environmental or other
damages as well as contingency plans in case of any accidents or spills;

(h) a draft pipeline agreement for construction; and
(i) such other information as may be required by existing pipeline regulations.

Petrobangla shall review such information and suggest such changes as may be essential
in the national interest or as may be required by applicable law or conditions in the
Pipeline development plan by Contractor.

Priority in the use of a Pipeline built by Contractor will be given to transportation of
Petrobangla's and Contractor's Petroleum from the Contract Area or any other area in
Bangladesh held by the Contractor. Development and Operating Costs of the Pipeline
upstream of the Measurement Point shall be subject to Cost Recovery under this
Contract. Contractor shall operate the Pipeline downstream of Measurement Point until
the pipeline investment is recovered. If Petrobangla so desires the Contractor shall
continue to operate the Pipeline downstream of Measurement Point after the Pipeline
investment for that part is recovered.

Model PSC-2008 42
16.5 Except Petrobangla, all parties who use the Pipeline downstream of Measurement Point
shall pay 1% tariff against their share of Petroleum transmitted through the pipeline for
transmission service. However, the Contractor will be exempted from paying tariff during
cost recovery of the said pipeline. Any tariff received will be paid to the account of
Petrobangla. Spare capacity in the Pipeline can be assigned to third parties for the
transport of their Petroleum if the quality of such Petroleum is compatible with Petroleum
from the Contract Area, subject to agreement of the parties concerned.

16.6 Title to the Pipeline(s) shall be with Petrobangla.

16.7 Petrobangla shall assist Contractor in obtaining the right of way and surface acreage for
the Pipeline(s) and access roads to the right of way as necessary.

Model PSC-2008 43
17.1

17.2

17.3

17.4

17.5

ARTICLE 17
VALUATION OF PETROLEUM

The value of Oil from each Production Area for Cost Recovery shall be determined on the
basis of the fair market value ("Value") of such Oil at the Measurement Point.

Under this Contract, "Value" means the price, which a willing buyer would pay to a willing
seller under a long-term contract for the sale of a given product at a given time on an
arm's length basis, taking into account the quality, volume, cost of transportation from
the Measurement Point, terms of payment and any other relevant conditions, including
the then prevailing market conditions for oil in South and South East Asia, and assuming
that such buyer and seller are acting freely and independently, each in his own interest
without being influenced by reciprocal dealing or any special relationship. Such Value shall
be expressed in Dollars per Barrel.

Where the different grades of Oil are being produced in a Production Area, the Value shall
be determined for each grade of Oil.

If there have been sales of Crude Oil produced from the Contract Area to third parties at
arm's length sales during a particular Calendar Month or such other period as the Parties
may agree (hereinafter referred to as "the Delivery Period"), all sales so made shall be
valued at the weighted average of the prices actually received by Contractor, calculated
by dividing the total receipts from all such sales FOB the delivery point by the total
number of Barrels of the Crude Oil sold in such sales.

17.4.1 In the event that a portion of such third party arm's length sales are made on a
basis other than an FOB basis as herein specified, the said portion shall be valued
at prices equivalent to the prices FOB the delivery point for such sales determined
by deducting all costs (such as transportation, demurrage, loss of Crude Oil in
transit and similar costs) incurred downstream of the delivery point, and the prices
so determined shall be deemed to be the actual prices received for the purpose of
calculation of the weighted average of the prices of all third party arm's length
sales for that particular month or the Delivery Period.

17.4.2 Contractor shall submit to Petrobangla within ten (10) days of the end of the
Calendar Month in question or the Delivery Period, as appropriate, a report
containing the actual prices obtained in their respective arm's length sales to third
parties of any Crude Oil. Such reports shall distinguish between term sales and
spot sales and itemize volumes with specifications in respect of quality and gravity,
customs and prices received and the delivery and credit terms. Such reports shall
also indicate for each sale the identity of the purchaser, and the Contractor shall
allow Petrobangla to examine the relevant sales contracts.

The fair market value of Crude Oil shall be determined in Dollars per Barrel on a monthly
basis in accordance with the following procedure:

(a) Within ten (10) days following the end of each Month, Contractor shall determine
in accordance with provisions of Articles 17.4, or 17.4.1, as the case may be, the
value applicable for the Month concerned and shall notify Petrobangla in writing of
that market value, indicating the method of calculation and all data used in the
calculation-of that market value.

(b) Within fifteen (15) days following receipt of the notice referred to in the preceding
paragraph (a), Petrobangla shall notify Contractor in writing of its acceptance or
objections to the value determined. Failing notification from Petrobangla within the

Model PSC-2008 44
17.6

17.7

17.8

(c)

fifteen (15) days period, the fair market value provided for in Contractor's notice
referred to in the preceding paragraph shall be deemed to have been accepted by
Petrobangla.

In the event Petrobangla has given Contractor written objections to the Value
within the fifteen (15) day period, the Parties shall meet within fifteen (15) days
following Petrobangla's notification to mutually agree on the fair market value.

If there have been no sales of Crude Oil produced from the Contract Area to third parties
at arm's length during a Month, the Value of Oil required by Article 17.5(c) shall be
determined in accordance with the following procedure:

(a)

(b)

(c)

(a)

(b)

(c)

The Value shall be determined on the basis of either the FOB selling price per
Barrel of a basket of three Crude Oils which, at the time of calculation, are being
freely and actively traded in the international market and are similar in
characteristics and quality to the Crude Oil in respect of which the price is being
determined, or the spot market for the same Crude Oils ascertained in the same
manner, whichever price, in the opinion of the Parties, more truly reflects the
current value of such Crude Oils. Crude Oils which qualify for inclusion in the
basket shall be those for which the spot price and term price FOB point of export is
published on a regular basis in Platt's Oilgram or in the Asian Petroleum Price
Index (APPI) whichever the parties mutually consider more relevant for this
purpose. Contractor and Petrobangla hereby agree that the following three Crude
Oils shall be used:

(i) Crude Oil 1 : [to be agreed later]
(ii) Crude Oil 2 : [to be agreed later]
(iii) Crude Oil 3 : [to be agreed later]

The selection of three Crude Oils or the Value determination procedure pursuant to
this Article 17.6 may be changed from time to time, by mutual consent, where
prevailing market conditions would result in an unfair determination of the Value of
the Oil to either Petrobangla or Contractor or where it is required by an arbitral
decision following from a reference under Article 17.7.

In the event that at the relevant time, no Crude Oils of similar quality to the Crude
Oil to be sold are being actively traded in the international markets where prices
can be ascertained by international publication, or the official FOB selling prices
and the international spot market price vary widely between producers, the Parties
shall meet in good faith to determine an appropriate pricing basis.

If the Parties have differences and cannot agree on the Value of Oil under Article
17.5 hereof, or

If the Parties cannot agree on the methods of determining the Value pursuant to
Article 17.6, or

If Contractor or Petrobangla is of the opinion that the determination method
pursuant to Article 17.6 results in an unfair determination of the Value, the Parties
agree to submit, in any of the aforementioned cases, their differences to a sole
expert appointed pursuant to Article 30.3 for final determination.

The value of Natural Gas at the Measurement Point in the case of LNG exports shall be
the arithmetic average value of the Natural Gas calculated at the inlet flange to the LNG
facility based on the delivery price(s) or price formulae in accordance with the LNG export

Model PSC-2008 45
17.9

17.10

17.11

agreement pursuant to Article 15.5 less the transport tariff by pipeline from the
Measurement Point to the inlet flange to the LNG facility.

The Value of Natural Gas shall be determined in Dollars per MCF on a Monthly basis.

The valuation of Natural Gas for domestic use shall be the sale price of Natural Gas by
Contractor to Petrobangla as determined under Article 15.7.

Valuation of Condensate and/or Natural Gas Liquids (NGL):

The Value of Condensate and/or Natural Gas Liquids (NGL) shall be determined on the
basis of either the FOB selling price per Barrel of a basket of three Crude Oils which, at
the time of calculation, are being freely and actively traded in the international market or
the spot market for the same Crude Oils ascertained in the same manner, whichever
price, in the opinion of the Parties, more truly reflects the current value of such Crude
Oils. Crude Oils which qualify for inclusion in the basket shall be those for which the spot
price and term price FOB point of export is published on a regular basis in Platt's Oilgram
or in the Asian Petroleum Price Index (APPI) whichever the parties mutually consider
more relevant for this purpose. Contractor and Petrobangla hereby agree that the
following three Crude Oils shall be used:

(i) Crude Oil 1 [to be agreed later]
(ii) Crude Oil 2 [to be agreed later]
(iii) Crude Oil 3 [to be agreed later]

Model PSC-2008 46
18.1

18.2

18.3

18.4

18.5

18.6

ARTICLE 18
MEASUREMENT OF PETROLEUM

All Petroleum produced, saved and not used in Petroleum Operations shall be measured
at the Measurement Point.

The Measurement Point shall be the location as decided by Petrobangla, where the
Petroleum is delivered for transportation there from by truck, barge, railway, marine
tanker or pipeline.

The Production shall be measured in accordance with standards generally acceptable in
the international Petroleum industry. All measurement equipment shall be installed,
maintained and operated by Contractor. Petrobangla shall have the right to inspect the
measuring equipment installed by Contractor and all charts and other measurement or
test data at all reasonable times. The accuracy of Contractor's measuring equipment shall
be verified by tests at regular intervals and upon the request of Petrobangla, using means
and methods generally accepted in the international Petroleum industry.

Upon discovery of a meter malfunction, Contractor shall immediately have the meter
repaired, adjusted and corrected and following such repair, adjustment or correction shall
have it tested or calibrated to establish its accuracy. Upon the discovery of metering
error, Contractor shall have the meter tested immediately and shall take the necessary
steps to correct any error that may be discovered.

In the event a measuring error is discovered, Contractor shall use its best efforts to
determine the correct Production figures for the period during which there was a
measuring error and the corrected figures shall be used. Contractor shall submit a report
on the corrections applied to Petrobangla for approval. In determining the correction,
Contractor shall use, where required, the information from other measurements made
inside or outside the Production Area. If it proves impossible to determine when the
measuring error first occurred, the commencement of the error shall be deemed to be
that point in time halfway between the date of the last previous test and the date on
which the existence of the measuring error was first discovered.

All measurements shall for all purposes in this Contract be adjusted to standard
conditions of pressure and temperature, that is, a pressure of fourteen point seven three
(14.73) pounds per square inch and a temperature of sixty (60) degrees Fahrenheit.

Model PSC-2008 47
ARTICLE 19
TAXES AND DUTIES

19.1 In respect of Petroleum Operations undertaken by Contractor as envisaged hereunder

Govern

ment will hold and keep Contractor harmless from the following:

a) subject to the fulfillment of the terms and conditions of SRO 202-Law/95/1639/
Cus. dated 28 November, 1995, customs duties, VAT and sales taxes and any
other taxes of a similar nature on:

(i)

(ii)

(iii)

equipment, spares and other consumables brought into Bangladesh by
Contractor, its subcontractors or by any agent or representative on their behalf
on a permanent basis.

all equipment and materials related to drilling, directional drilling workover,
mud logging, mud engineering, wireline logging, cementation, well testing
(production), DST, coil tubing, snubbing and _ seismic/ gravity/
magnetic/aeromagnetic services brought into Bangladesh by Contractor, its
subcontractors or by any agent or representative on their behalf on a
re-exportable basis.

equipment or spares that are consumed after use or that become unserviceable
shall not be subject to duties or taxes. Petrobangla, however, before clearance
from customs shall furnish to the NBR and the commissioners of customs a list of
such consumables for which exemption shall be applicable.

(iv) jeeps and pick-ups solely used for oil and gas exploration, production and

(vy)

19.2 Except
and its

development and brought into Bangladesh by Contractor or its subcontractors on
re-exportable basis shall not be subject to duties and taxes. Petrobangla shall
obtain prior permission of NBR regarding the total number of such vehicles
before importation. Likewise, Contractor shall furnish to Petrobangla the requisite
number of such vehicles before importation.

equipment, vehicles, spares and materials brought into Bangladesh under this
SRO cannot be sold or transferred without the permission of NBR.

the items mentioned in Article 19.1, the Government will not hold the Contractor
sub-contractors harmless in respect of all other taxes, duties, levies etc. including

but not limited to the following:

a)
b)
c)
d)

e)

f)

corporate income tax of Contractor;

taxes on tobacco and liquor;

income tax of sub-contractors;

income tax of employees of Contractor (including Operator) and sub-contractors,

duties and taxes on locally purchased goods and commercial services provided by
public authorities;

any levies or exaction in respect of property including leased property, capital, net
worth, operations, remittances or transactions pertaining to operations performed
by Contractor, Operator or their sub-contractors;

Model PSC-2008 48
19.3

19.4

19.5

19.6

19.7

19.8

g) duties and VAT on imported office equipment, air conditioners, refrigerators (except
built-in with the equipment), sedan cars and station wagons, microbuses,
household utensils and such other materials which are not directly related to oil
and gas exploration, development and production.

h) Value Added Tax and Supplementary Duty (if any) for goods and services
purchased to implement Petroleum Operations as per provisions of the Value
Added Tax Act. 1991 and the Value Added Tax Rules, 1991 or as may be amended
from time to time.

Contractor shall be subject to the tax laws in force from time to time in Bangladesh which
impose taxes on (referred to as "Bangladesh Income Taxes") and shall comply with the
requirements of such laws with respect to the filing of returns, the assessment of tax and
the keeping for review by authorized persons of books and records. For these purposes,
any Bangladesh Income Taxes for which the Contractor may be liable shall be deemed to
be a tax levied against Contractor.

For purposes of applying this Article, the total taxable income of Contractor with respect
to any Calendar Year shall be an amount calculated in accordance with Bangladesh
accounting principles and Bangladesh Income Tax laws.

Contractor shall prepare a tax return in Bangladesh and submit such return and shall
promptly pay said taxes to the proper authorities and furnish Petrobangla, without fee,
copies of receipts issued in the name of Contractor by the proper authorities of the
Government.

For purposes of this Article, where Contractor is composed of more than one entity, the
word "Contractor" shall be considered to mean "each entity constituting Contractor".

Contractor shall be responsible for paying its own taxes on all incomes derived in
Bangladesh as per Article 19.2 and as prescribed by the Income Tax Ordinance 1984 and
subsequent amendment thereof.

In the event, whether for the purpose of expediency or otherwise, Contractor or any
other person on behalf of Contractor pays any amount on account of any of the
aforementioned taxes or duties that Government has agreed to hold Contractor harmless
from, Petrobangla shall arrange reimbursement to Contractor, subsequent to submission
of documentary proof as to payment of such tax or duties by Contractor or such other
person on behalf of Contractor provided however that Petrobangla shall have been
consulted prior to the payment of such tax or duties.

Model PSC-2008 49
20.1

20.2

20.3

20.4

20.5

20.6

ARTICLE 20
FEES AND BONUSES

Within thirty (30) days after either the Date of Declaration of each Commercial Discovery
of Oil or Gas in the Contract Area or approval of a Development Plan for Gas Field,
Contractor shall pay Petrobangla Discovery Bonus of three (3) million Dollars.

Contractor shall pay Petrobangla the following Production Bonuses for Oil after a period of
thirty (30) consecutive producing days, within thirty (30) days after the first date when
the total average daily Production of Oil from each field separately from the Contract Area
has been sustained at the rate of:

a) 10,000 barrels per day, the sum of amount 500,000 Dollars ($).

b) 20,000 barrels per day, the sum of amount 1,000,000 Dollars ($).
c) 30,000 barrels per day, the sum of amount 2,000,000 Dollars ($).
d) 40,000 barrels per day, the sum of amount 2,500,000 Dollars ($).
e) 50,000 barrels per day, the sum of amount 3,000,000 Dollars ($).
f) 100,000 barrels per day, the sum of amount 4,000,000 Dollars ($).

Contractor shall pay to Petrobangla the following Production Bonuses for Gas after a
period of thirty (30) consecutive producing days, within thirty (30) days after the first
date when the total average daily production of Gas each field separately from the
Contract Area has been sustained at the rate of:

a) 75 MMCF/day, the sum of amount 500,000 Dollars ($).

b) 150 MMCF/day, the sum of amount 1,000,000 Dollars ($).
c) 225 MMCF/day, the sum of amount 2,000,000 Dollars ($).
d) 300 MMCF/day, the sum of amount 2,500,000 Dollars ($).
e) 375 MMCF/day, the sum of amount 3,000,000 Dollars ($).
f) 600 MMCF/day, the sum of amount 4,000,000 Dollars ($).

Contractor shall at the end of each Calendar Year, pay to Petrobangla at the rate of US
cents three (3) per Barrel of Contractor's Profit Oil and Profit Condensate and/or NGL and
US cents point four (0.4) per MCF of their profit Natural Gas received pursuant to Article
14.6 hereof towards contribution to research and development activities related to
Petroleum or any other activities as may be determined by Petrobangla.

The aforesaid Discovery and Production Bonuses and contribution towards research and
development activities shall not be recoverable as cost under Article 14.

During the Exploration and Development Period, Contractor shall pay to Petrobangla on
each anniversary of the Effective Date a Contract Service Fee of two hundred thousand
(200,000) Dollars and during the Production period Contractor shall pay to Petrobangla a
Contract Service Fee of three hundred thousand (300,000) Dollars in each Calendar Year.
This fee shall be recoverable as an Operating Cost under Article 14.4.

Model PSC-2008 50
21.1

21.2

21.3

21.4

ARTICLE 21
TITLE TO ASSETS AND DATA

Petrobangla shall become the owner of all assets acquired and owned by Contractor in
connection with Petroleum Operations carried out by Contractor as provided hereunder:

a) Title to any immovable property purchased or acquired by Contractor shall pass to
Petrobangla as soon as it is purchased;

b) Title to any fixed or movable asset: (a) purchased by Contractor outside
Bangladesh shall pass to Petrobangla when it is landed in Bangladesh and (b)
purchased in Bangladesh shall pass to Petrobangla as soon as it is purchased.

The provisions of this Article shall not apply to machinery and equipment or other
property, which is rented or leased to Contractor or which belongs to subcontractors,
Contractor's Affiliates, their respective employee or employees of Contractor, and these
may be freely exported from Bangladesh.

Contractor shall have the exclusive use of all assets mentioned under Article 21.1 for the
conduct of Petroleum Operations under this Contract as long as they are required
therefore. So long such assets are not exclusively needed by Contractor and their use by
others, designated by Petrobangla would not hinder or delay Petroleum Operations
hereunder, Contractor shall make such assets available for use by others so designated
by Petrobangla.

Title to all original geological, geophysical, geochemical, drilling, engineering, well logs,
production and other data obtained or compiled by Contractor as a result of Petroleum
Operations from time to time as well as interpretations and interpretative and derivative
data shall vest in Petrobangla. Contractor shall, however, be entitled to make use of all
such data, free of cost, for the purpose of Petroleum Operations under this Contract.

Whenever Contractor relinquishes any part of the Contract Area, all moveable property
located within the part of the Contract Area so relinquished may be removed to any part
of the Contract Area which has been retained. All immovable properties of whatever
nature in such relinquished area shall be handed over to Petrobangla free of charge.

Model PSC-2008 51
22.1

22.2

22.3

22.4

22.5

22.6

22.7

22.8

ARTICLE 22
PAYMENT AND CURRENCY

All payments, which this Contract obligates Contractor to make to Petrobangla, shall be
made in Dollars to a bank designated by Petrobangla. Contractor may make payment in
other currencies, if acceptable to Petrobangla.

Payments due to Contractor from Petrobangla shall be made in Dollars or any other
Currency acceptable to Petrobangla and Contractor at a bank inside or outside of
Bangladesh to be designated by Contractor, except that minimum 7.5% of invoiced
amount may be paid in Local Currency (converted from Dollar to Local Currency at the
exchange rate applicable on the date of payment) to meet local expenses of the
Contractor at any scheduled bank of Bangladesh as designated by Contractor.

Contractor shall have the right to receive, retain abroad and use without restriction the
entirety of proceeds received from its export sales of its share of Petroleum from the
Contract Area, as well as any proceeds paid for Petroleum sold by Contractor to meet
internal demand.

Contractor shall during the term of this Contract have the right without the imposition of
any control, except as otherwise imposed by the terms of this Contract, to make any
payments and to maintain and operate bank accounts outside Bangladesh in whatsoever
currency; Contractor shall also operate and maintain Dollar or other foreign currency
bank accounts within Bangladesh subject to applicable laws.

Except as otherwise provided, any payments, which Petrobangla is required to make to
Contractor and which Contractor is required to make to Petrobangla pursuant to this
Contract, shall be made within sixty (60) days following the end of the month in which
the obligation to make such payments arise.

In respect of other matters of foreign exchange arising in any way out of or in connection
with this Contract and not specifically mentioned herein, Contractor shall be entitled to
receive similar treatment as accorded to any other international Petroleum exploration or
production company carrying on business in Bangladesh.

Contractor is to pay abroad, in any currency it may desire, from its accounts outside
Bangladesh, without conversion into Taka, for the goods and services it may require or
any other expenses incurred for Petroleum Operations under this Contract.

Where applicable, the provisions of this Article shall also apply to the foreign sub-
contractors of Contractor working in Bangladesh.

Model PSC-2008 52
23.1

23.2

23.3

23.4

23.5

23.6

23.7

ARTICLE 23
BOOKS OF ACCOUNT, FINANCIAL REPORTING AND AUDIT

Contractor shall maintain in accordance with the Accounting Procedure in “Annex-B” and
accepted accounting practices generally used in the international Petroleum industry, at
its business office in Dhaka, books of account and such other books and records as may
be necessary to show the work performed under this Contract, the costs incurred and the
amount and value of all Petroleum produced and saved from the Contract Area.
Contractor shall keep such books of account and records in English and in Dollars.

Contractor shall furnish Petrobangla a monthly return showing the amount of Petroleum
produced and saved hereunder. Such return shall be prepared in the form required by
Petrobangla and shall be signed by the General Manager or by the Deputy General
Manager or a duly designated deputy, and delivered to Petrobangla within fifteen (15)
days after the end of the Month covered in the return.

Contractor shall prepare for each Calendar Year a balance sheet and profit and loss
statement reflecting its operations under this Contract. Accounting methods, rules and
practices applied for determining revenue and expense shall be consistent with sound
and usual international Petroleum industry practice and the laws of Bangladesh. Each
such balance sheet and profit and loss statement shall be certified by an independent
certified firm of chartered accountants acceptable to Petrobangla and shall be submitted,
along with the auditor's report, to Petrobangla within ninety (90) days after the end of
the Calendar Year to which it pertains.

Contractor shall supply in respect of each Quarter within thirty (30) days after the end of
that Quarter the Statements required by Section 1.4 of the Accounting Procedure.

Contractor shall also provide Petrobangla such other financial information, reports or
statements required by the Accounting Procedure.

Petrobangla shall have the right to inspect and audit Contractor's books, accounts and
records relating to Petroleum Operations under this Contract for the purpose of verifying
Contractor's compliance with the terms and conditions hereof. Such books, accounts and
records shall be available in Dhaka at all reasonable times for inspection and audit by
duly authorized representatives of Petrobangla, including independent auditors that may
be employed by it. Financial audits shall be carried out in accordance with the procedure
and within the times specified in the Accounting Procedure. Contractor shall bear the cost
of independent auditors, which shall be subject to Cost Recovery.

Petrobangla may require Contractor to engage Contractor's parent company auditors to
examine at Contractor's cost and in accordance with generally accepted auditing
standards, the books and records of Contractor's Affiliate to verify the accuracy and
compliance with the terms of this Contract in so far as a charge from the Affiliate of
Contractor (or of any entity comprising Contractor) is included directly or through
Contractor as a reimbursable cost under this Contract. Whenever audit of an Affiliate's
books is requested, Petrobangla shall specify in writing the item or items for which it
requires verification from such independent auditor. A copy of the independent auditor's
findings shall be delivered to Petrobangla within thirty (30) days after completion of such
audit.

Model PSC-2008 53
24.1

24.2

24.3

24.4

24.5

24.6

24.7

24.8

ARTICLE 24
SUPPLY OF INTERNAL DEMAND, STATE'S RIGHT OF REQUISITION AND
MARKETING OF PETROBANGLA'S SHARE OF OIL, CONDENSATE AND NGL

Out of the total quantity of Oil, Condensate and NGL to which it is entitled from the
Contract Area in a Calendar Year, Contractor shall be required to provide for the period
requested by Petrobangla up to Contractor's pro-rata share of Oil, Condensate and NGL
determined in accordance with Article 24.2 at fifteen percent (15%) discount over the
price calculated in accordance with Article 17 up to eighty percent (80%) of its share Oil,
Condensate and NGL received pursuant to Article 14.6 to meet internal demand, delivery
shall be made at the Measurement Point. Petrobangla shall pay Contractor therefore
abroad in Dollars within sixty (60) days after delivery.

Contractor's pro-rata share of internal demand requirements equals (a) total internal
demand in Bangladesh during the relevant Calendar Year, reduced by (b) all Oil,
Condensate and NGL produced in Bangladesh during such period to which Petrobangla is
entitled, with such remainder multiplied by the volume of Contractor's total entitlement to
Oil, Condensate and NGL from the Contract Area for such Calendar Year and the product
divided by the total amount of entitlements to Oil, Condensate and NGL of all contractors
producing in Bangladesh for such period.

If Contractor is required to sell more than the agreed percentage of its share of Oil,
Condensate and NGL as per Article 24.1 to meet internal demand, delivery shall be made
at Measurement Point, the sales price of such additional oil shall be the price calculated in
accordance with Article 17, and Petrobangla shall pay Contractor therefore abroad within
sixty (60) days after delivery in Dollars.

Recognizing that Contractor may have long term sales commitments, Petrobangla shall
provide Contractor with prior notice at least two (2) Quarters before exercising its right
under Article 24.1. On such notice Petrobangla shall specify the volume of Contractor's
entitlement required, the particular quality desired (where more than one Oil, Condensate
and NGL quality is produced in the Contract Area) and the duration for which such Oil,
Condensate and NGL shall be purchased. The Parties shall enter into an Oil, Condensate
and NGL sales agreement covering such purchase/sale containing normal commercial
terms prevailing in the International Petroleum Industry.

In the event Oil, Condensate and NGL purchased from Contractor pursuant to this Article
is incompatible with Petrobangla's needs, Petrobangla shall have the right to trade such
Oil, Condensate and NGL for a quality that meets its requirements.

In case of war or imminent apprehension of war or grave national emergency, the
Government may requisition all or a part of the Oil, Condensate and NGL production from
the Contract Area and require Contractor to maximize such production. The provisions of
Article 24.3 regarding delivery, price and payment shall also apply to any Oil, Condensate
and NGL so requisitioned from Contractor.

Petrobangla may at its option and upon at least ninety (90) days' prior notice require
Contractor to market all or part of Petrobangla's share of Oil, Condensate and NGL
produced from the Contract Area. In such event Petrobangla will enter into an
appropriate agency contract with Contractor.

As soon as possible after receipt of any such notice from Petrobangla under Article 24.7,
Contractor shall provide Petrobangla all information available to it concerning possible
purchasers of Petrobangla's Oil, Condensate and NGL price and other terms and
conditions of sale. With transmittal of such information Contractor shall specify the time
within which Petrobangla must determine whether or not Contractor should proceed with
such sale.

Model PSC-2008 54
24.9 Contractor shall not enter into any contract for sale of any part of Petrobangla's Oil,
Condensate and NGL from the Contract Area without Petrobangla's prior specific consent.

24.10 Petrobangla shall give instructions or consents as required under this Article in a timely
manner so as not to interfere with agreed storage and lifting arrangements.

Model PSC-2008 55
25.1

25.2

25.3

25.4

ARTICLE 25
EMPLOYMENT, TRAINING AND TECHNOLOGY TRANSFER

In the performance of Petroleum Operations under this Contract, Contractor shall have
the obligation to arrange for the systematic transfer of its technology, know-how and
experience to Petrobangla provided, however, where the use of the technology is
restricted by license or agreement with a third-party, Contractor is obligated to use its
best efforts to obtain approval from the third-party for its transfer.

a) Contractor shall offer a mutually agreed number of Bangladeshi nationals the
opportunity for on-the-job training and practical experience in Petroleum Operations
during the Exploration, Development and Production Period. Not later than six (6)
months after approval of the Development Plan, Contractor shall, in consultation with
Petrobangla, establish and implement training programs for staff positions including
skilled, technical, executive and management positions to improve their knowledge
and skill, and to replace in phased manner the expatriate personnel of Contractor. An
annual program for training and phasing in of Bangladesh nationals shall be
established by Contractor and shall be submitted for approval of Petrobangla along
with the annual Work Programs and Budgets referred to in Article 6 and Article 13.
Within thirty (30) days of the end of each Calendar Year, Contractor shall submit a
written report to Petrobangla describing the number of personnel employed, their
nationality, their positions and the status of training programs for Bangladesh
nationals. Contractor will also require its subcontractors to do the same.

b) During the Exploration and Development Period, Contractor shall expend a minimum
of fifty thousand Dollars ($50,000) each Calendar Year for training pursuant to Article
25.2(a). Following the Date of Commencement of Commercial Production, the
minimum expenditure for training pursuant to Article 25.2(a) in each Calendar Year
during the term hereof shall be one hundred thousand Dollars ($100,000). Such costs
shall be cost recoverable.

Pursuant to Article 25.2, Contractor shall associate and involve mutually agreed numbers
of the Petrobangla's or any of its company's personnel in the technological aspects of the
then ongoing Petroleum Operations without charge of a fee for such association or
involvement. Such aspects shall include:

(a) seismic data acquisition, processing and interpretation;

(b) computerized formation evaluation using well logs;

(c) computerized analysis of geological data for basin analysis;

(d) laboratory core analysis;

(e) reservoir simulation and modeling;

(f) geochemistry, including analytical methods, source rock studies, hydrocarbon
generation, modeling;

(g) measurement-while-drilling techniques;

(h) production engineering including optimization methods for surface and subsurface
facilities (e.g. nodal analysis and implementation);

(i) reservoir engineering and management including gas and water injection;

(j) enhanced oil recovery techniques;

(k) gas production technology;

(l) pipeline technology;

(m) well design and drilling technology;

(n) design of offshore facilities;

Within ninety (90) days following the Effective Date, Contractor shall, after consultation
with Petrobangla and taking into consideration the reasonable requirements of the
Petroleum Operations, submit an overall training program in the Exploration Period and

Model PSC-2008 56
25.5

25.6

25.7

25.8

25.9

25.10

the corresponding budget to Petrobangla for scrutiny and approval and upon approval by
Petrobangla implement the program. Contractor shall, before the commencement of the
Development Operations and the Production Operations, taking into consideration the
requirement and the economics of the Petroleum Operations in the Contract Area, submit
to Petrobangla for its scrutiny and approval, training programs and corresponding
budgets for the Development period and the Production period, and upon approval by
Petrobangla implement the program.

All the expenses and costs wherever incurred under this Article 25, except those under
Article 25.6, before the date of approval of the Development Plan for the first Oil Field
and/or Gas Field shall be charged to Exploration Costs, and those respectively incurred
before the date of commencement of Commercial Production of the first Oil Field and/or
Gas Field and after the date of commencement of Commercial Production of the first Oil
Field and/or Gas Field shall be charged respectively to Development Costs and Operating
Costs.

In addition to the training program pursuant to Article 25.4, during the Exploration and
Development Period, Contractor shall make within first month of each Contract Year, a
grant to Petrobangla of one hundred and fifty thousand Dollars ($150,000) per Contract
Year or part of the Year to be used for Petrobangla's own training program. Following the
Date of Commencement of Commercial Production, the training grant to Petrobangla in
each Contract Year shall be two hundred thousand Dollars ($200,000). This amount shall
not be subject to Cost Recovery.

Contractor shall also be required to establish a program, satisfactory to Petrobangla to
train personnel of Petrobangla and its affiliates, locally and abroad to develop the
capability of such personnel to effectively perform their duties. Such training program
shall cover both technical and management disciplines including but not limited to
geology, geophysics, engineering, project management, accounting, economics and legal
and shall include on-the-job training and participation in in-house seminars. Costs of such
training shall be cost recoverable.

Together with its submission of the yearly Work Program and Budget, Contractor shall
submit its manpower requirements including its organization chart. Contractor shall first
obtain written approval from Petrobangla for any positions to be filled by expatriate
personnel including from any third party before such expatriate personnel are employed
and shall minimize the employment of such personnel in conducting Petroleum
Operations by ensuring that expatriate personnel are employed only to occupy positions
for which it has not been possible to obtain Bangladesh personnel with the necessary
qualifications and adequate experience that are acceptable to both Parties. Contractor
shall review its expatriate requirements with Petrobangla annually. In addition to the
above, changes in the job functions of expatriate personnel shall require prior
Petrobangla approval.

[Note: This Article 25.8 will not be applicable for the Exploration Period of offshore
blocks]

Contractor shall consult with Petrobangla for the purpose of employing qualified
Bangladesh personnel in the conduct of Petroleum Operations.

Contractor shall undertake to train and employ qualified Bangladesh nationals in its
Petroleum Operations and, following the Date of Commencement of Commercial
Production, Contractor shall undertake the schooling and training of Bangladesh nationals
for staff positions, including administrative and executive management positions.

Model PSC-2008 57
26.1

26.2

26.3

26.4

26.5

26.6

26.7

26.8

26.9

ARTICLE 26
RESEARCH, RECORDS INSPECTION AND CONFIDENTIALITY

Contractor shall prepare and maintain at all times during the term of this Contract
accurate and current records of its operations hereunder. Contractor shall furnish
Petrobangla in conformity with Applicable Law or as Petrobangla may reasonably require
information and data concerning operations under this Contract.

Contractor shall save and keep for a reasonable period of time a representative portion of
each sample of cores and cuttings taken from drilling wells to be disposed of or
forwarded to Petrobangla in the manner directed by Petrobangla. All samples acquired by
Contractor for its own purpose shall be considered available for inspection at any
reasonable time by Petrobangla or its designee. Any such samples, which Contractor has
kept for a period of sixty (60) months without receipt of instructions to forward them to
Petrobangla, may be disposed of by Contractor at its discretion, after at least ninety (90)
days’ prior notice of intention to do so.

Unless otherwise specifically agreed by Petrobangla, in case of exporting any rock
samples outside Bangladesh, Contractor shall deliver to Petrobangla samples equivalent
in size and quality before such exportation.

Originals of technical data and records can only be exported with the prior written
permission of Petrobangla; provided, however, that magnetic tapes and any other data,
which are to be processed or analyzed outside Bangladesh, may only be exported if a
monitor or a comparable records is maintained in Bangladesh and provided that such
exports shall be repatriated to Bangladesh on the basis that they belong to Petrobangla.

Petrobangla through Petrobangla's duly representatives or employees shall have full and
complete access to all assets, records and data kept by Contractor and Operator. On
exercising such rights Petrobangla shall endeavor not to interfere unduly with
Contractor's operations.

Contractor at its own cost shall provide Petrobangla for its own use at the same time as
available to Contractor any and all data (including, but not limited to, geological and
geophysical report, logs and well surveys), reports, information, interpretation of such
data and all other information or work product pertaining to the Contract Area including
in particular all data the cost whereof was recorded by Contractor as a cost subject to
Cost Recovery pursuant to Article 14 hereof.

Either Party may disclose any such information to its employees, Affiliates, Consultants,
Sub-contractors or others to the extent required to efficiently conduct Petroleum
Operations provided it obtains from such individuals or entities prior to disclosure a
written confidentiality undertaking no less restrictive than the obligation of the disclosing
Party under this Article.

For purposes of obtaining new offers on relinquished portions of the Contract Area,
Petrobangla may show at any time any other entity data related to the relinquished area.
For purposes of obtaining offers on areas adjacent to or in the vicinity of the Contract
Area, Petrobangla may show any other entity data related to the Contract Area during
the term of this Contract, provided the age of these data at the time of showing is not
less than twenty-four (24) months old.

Except as provided in Article 26.7 and 26.8 all such data and information shall be
maintained by the Parties as strictly confidential and shall not be divulged during the
term of this Contract by either Party without prior written consent of the other Party,

Model PSC-2008 58
except to the extent required to comply with Applicable Law, unless such data become
part of the public domain. Such confidentiality undertaking shall continue to apply to
Contractor for a period of five (5) years after the termination of this Contract.

26.10 Contractor shall not trade or sell data pertaining to the Contract Area.

26.11 Contractor shall not publish a compilation of such data without the prior written consent
of Petrobangla.

26.12 At the end of the term of this Contract all original data shall be delivered by Contractor to
Petrobangla.

26.13 No public announcement or statement related to Petroleum Operations shall be issued or
made by Contractor without prior written approval from Petrobangla.

Model PSC-2008 59
27.1

27.2

27.3

27.4

27.5

ARTICLE 27
FORCE MAJEURE

Neither Party to this Contract shall be considered in default of the performance of any of
its obligations hereunder if the failure to perform or the delay in performing such
obligations results from events occurring in the circumstances set out hereunder:

a) The performance of any obligations hereunder is prevented, hindered or delayed
because of any event or combination of events including but not limited to war,
earthquake, fire, flood, cyclone or other natural disaster, which could not be
foreseen and was beyond the control of such Party;

b) Any such event or combination of events is the direct cause of preventing,
hindering or delaying of such Party's performance of its obligations hereunder and
such Party could not by exercise of reasonable care have avoided such effect of
those event(s); and

c) When any such event or combination of events has occurred, such Party shall
take all reasonable actions to overcome any cause that prevents, hinders or
delays performance of its obligations and to minimize its consequences and shall
in so far as is practicable continue to perform its obligations hereunder.

Notice of any event of Force Majeure and the conclusion thereof shall forthwith be given
in writing to the other Party by the Party claiming Force Majeure specifying the cause of
Force Majeure.

If the Petroleum Operations in the Contract Area are partially or entirely suspended as a
result of the Force Majeure referred to in article 27.1 herein, the period of the Petroleum
Operations shall be extended by a period not exceeding the corresponding period of such
suspension. Within fifteen (15) days following the end of each Calendar Year, Contractor
shall report to Petrobangla in writing a total period of such suspension of the Petroleum
Operations caused by Force Majeure, if any, during the preceding Calendar Year.

Contractor shall resume Petroleum Operations immediately after the cessation of any
Force Majeure event.

Neither Party to this Contract shall be considered in default of the performance of any of
its obligations under this Contract if the failure to perform or the delay in performing such
obligations results from any events or combination of events arising out of any
overlapping claims in maritime areas, which event or combination of events directly cause
prevention, hindrance or delaying of such Party’s performance of its obligations under
this Contract.

Model PSC-2008 60
28.1

28.2

28.3

ARTICLE 28
TERMINATION

Government shall have the right to terminate this Contract upon giving Contractor sixty
(60) days’ written notice of its intention to do so and subject to Contractor not having
remedied its failure within this period, and to take without payment all property of
whatever nature of Contractor in Bangladesh or offshore of Bangladesh, if Contractor
shall:

a) fail to make any of the payments prescribed in this Contract on the dates
prescribed for such payments;

b) _ fail to fulfill the obligations provided for in Article 6 or a Development Plan hereof,

c) _ fail to conform to the provision of an arbitration award under Article 30 hereof
within the period stipulated in such award;

d) fail to declare a Commercial Discovery in the Contract Area within the time limits
specified in Article 4.3, or

e) fail to resume Petroleum Operations within one hundred and twenty (120) days
after cessation of any Force Majeure event.

Contractor shall have the right to terminate by electing to relinquish the entire Contract
Area under Article 5.5 hereof.

If either Party to this Contract commits a material breach of this Contract, the other Party
to the Contract shall have the right to terminate this Contract:

a) In the event that either Party declares its intention to terminate this Contract
pursuant to this Article 28.3, it shall give to the other Party notice in writing
specifying the particular material breach complained of and requiring the other
Party, within three (3) Months of such notice or within such extended time as the
Party giving notice may deem fair having regard to the circumstances of the
particular case ("the Specified Period"), to remedy the same or make reasonable
compensation to the complaining Party, as the case may be, in a manner
acceptable to that Party;

b) If the Party receiving the notice shall fail to comply with said notice, the
complaining Party may, after the expiration of the Specified Period, terminate this
Contract provided, however, that where there is any dispute between the Parties
as to:

i) whether there has been any material breach by the Party to which notice
was given of any term, obligation, or condition of the Contractor, or

ii) whether any breach is remediable or as to the manner in which it should
be remedied, either Party may, within the Specified Period, refer the
dispute to arbitration under Article 30, and neither Party shall exercise its
power of termination until the result of arbitration is known, and then
subject to the terms of the award. Provided, however, that the Party which
elects to refer the dispute to arbitration shall be diligent in prosecuting its
claim in the arbitration proceedings.

Model PSC-2008 6
28.4

Upon the termination of this Contract by the Government or Petrobangla all rights
granted to Contractor hereunder shall terminate, subject and without prejudice to any
rights, which may have accrued to the Government and Contractor under this Contract,
and any obligation or liability imposed or incurred under this Contract prior to the
effective date of termination.

Model PSC-2008 62
ARTICLE 29
APPLICABLE LAW

29. The validity, interpretation and implementation of this Contract shall be governed by the
law of the People's Republic of Bangladesh.

Model PSC-2008 63
30.1

30.2

30.3

30.4

30.5

30.6

30.7

30.8

30.9

30.10
30.11

30.12

30.13

ARTICLE 30
CONSULTATION, EXPERT DETERMINATION AND ARBITRATION

The Parties shall make their best efforts to settle amicably through consultation any
dispute arising in connection with the performance or interpretation of any provision of
this Contract and deadlocks in decisions of Joint Management Committee.

If any dispute mentioned in Article 30.1 has not been settled through such consultation
within ninety (90) days after the dispute arises either Party may by notice to the other
Party propose that the dispute be referred either for determination by a sole expert or to
arbitration in accordance with the provisions of this Article 30.

Following the notice given under Article 30.2, the Parties may, by mutual agreement,
refer the dispute for determination by a sole expert to be appointed by agreement
between the Parties.

As an alternative to the procedure described in Article 30.3, and if agreed upon by the
Parties, such dispute shall be referred to arbitration by an agreed Sole Arbitrator.

If the Parties fail to refer such dispute to a sole expert under Article 30.3 or to a Sole
Arbitrator under Article 30.4, within sixty (60) days of the signing of notice under Article
30.2, such dispute shall be referred to an arbitral tribunal for final decision as hereinafter
provided.

Arbitration pursuant to Article 30.5 shall be by an arbitration tribunal consisting of three
(3) arbitrators. The Parties shall each appoint an arbitrator and the two (2) arbitrators so
appointed shall designate a third arbitrator. If one of the Parties does not appoint its
arbitrator within sixty (60) days after the first appointment or if the two (2) arbitrators
once appointed, fail to appoint the third within sixty (60) days after the appointment of
the second arbitrator, the relevant appointment shall be made in accordance with the
United Nations Commission on International Trade Law Arbitration Rules (‘UNCITRAL
Rules”).

The arbitrators shall be citizens of countries, which have formal diplomatic relations with
both the People's Republic of Bangladesh and any home country of the companies
comprising Contractor, and shall not have any economic interest in or economic
relationship with the Parties.

The proceedings before the sole arbitrator or the arbitration tribunal shall be governed by
the Bangladesh Arbitration Act 2001. In pursuance of section 25 of the Arbitration Act
2001, the Parties agree that the sole arbitrator or the arbitration tribunal shall conduct
the arbitration in accordance with the UNCITRAL Rules. However, if the above mentioned
arbitration rules are in conflict with the provisions of this Article 30 the provisions of this
Article 30 shall prevail.

The English language shall be the language used in the arbitral proceedings. All hearing
materials, statements of claim or defense, award and the reasons supporting them shall
be in English.

The place of arbitration shall be Dhaka unless another place is agreed by the Parties.

The absence or default of any Party to the arbitration shall not be permitted to prevent or
hinder the arbitration procedure in any way or at any stages.

Any arbitration award given pursuant to this Article 30 shall be final and binding upon the
Parties and any reference in this Contract to such an award shall include any
determination by a sole expert.

The right to arbitrate disputes under this Contract shall survive the termination of this
Contract.

Model PSC-2008 64
31.1

31.2

31.3

ARTICLE 31
NOTICES

Any notice and other communications required or given under this Contract shall be
deemed given when delivered in writing either by hand or through the mail, courier
service or by facsimile (fax), e-mail, appropriately addressed as follows, provided
however, that notices sent by facsimile or e-mail shall be confirmed by hard copies sent
by mail or courier.

TO PETROBANGLA (for itself and for the Government)

Attention:

i) By Hand or Mail: 3 Kawran Bazar Commercial Area
Dhaka-1215, Bangladesh

ii) By Facsimile: (880-2) 9112400

iii) By Email: dpscpb@petrobangla.org.bd

TO CONTRACTOR

i) By Hand or Mail: (to official designated under Article 10.2)

ii) By Facsimile:

iii) By Email:

Each of the Parties may change its address or addresses or representative for purpose of
receiving notices by giving at least ten (10) days prior written notice of the change to the
other Party.

All notifications and communications between the Parties shall be in English language.

Model PSC-2008 65
32.1

32.2

32.3

32.4

32.5

ARTICLE 32
ASSIGNMENT

Petrobangla shall have the right to assign any or all of its rights, interests and obligations
under this Contract to any company or enterprise under its control, provided that
assignment of any part of Petrobangla's rights, interests and obligations under this
Contract shall not relieve Petrobangla from its obligations under this Contract.

Contractor may with prior written approval of Petrobangla assign any or all of its rights,
interests and obligations under this Contract to any of its Affiliates. Such consent shall not
be unreasonably withheld. Any Affiliated assignee shall be as qualified as the assignor
with respect to its technical and financial competence. The assignor shall remain jointly
and severally liable with its Affiliate for all obligations under this Contract. The assignor
shall submit a valuation and all material terms of the assignment. If Petrobangla does not
object to or ask for any clarification as to a proposed assignment within sixty (60) days
after receiving notice thereof, it shall be deemed that Petrobangla has consented to said
assignment.

Subject to the prior written approval of Government, Contractor may assign any part or
all of its rights, interests and obligations under this Contract to a non-Affiliated third
Party. For consideration to be given to any such request for approval:

a) all accrued obligations of the assignor deriving from this Contract must have been
duly fulfilled as of the date such request is made, or assignor and assignee must
jointly and severally guarantee fulfillment of any unfulfilled accrued obligations of
assignor;

b) the proposed assignee or assignees must produce reasonable evidence to
Government of its or their financial and technical competence; and

c) the instruments of assignment shall be submitted to Petrobangla and Government
for scrutiny and approval and shall include provisions stating precisely that the
assignee is bound by all covenants contained in this Contract and any
amendments thereto.

d) the assignor shall submit a valuation and all material terms of the assignment.

In case of any change in the status of any entity comprising the Contractor or its share
holding resulting in a change in:

a) the control of the entity; or
b) its relationship with the company(ies) providing the guarantee under
Article 7.7;

the company shall seek the consent of the Government for assigning the Participating
Interest under the changed circumstances and the provision of this Article 32 shall apply,
mutatis-mutandis, for obtaining such consent. For the purpose of this Article 32.4
“control” means ownership by one company of more than fifty percent (50%) of the
voting securities of the other company; or the power to direct, administer and dictate
policies of the other company even where the voting securities held by such company
exercising such effective control in that other company is less than fifty percent (50%)
and the term “controlled” shall have a corresponding meaning.

(a) The Contractor shall submit the terms and conditions agreed between the
assignee(s) and assignor(s) before requesting the approval as per article 32.3 from
Government/ Petrobangla.

Model PSC-2008 66
(b) Any transfer or related taxes, stamp, duty, charges or other fees from any
assignment pursuant to the provisions of this Article shall be borne by Contractor.

32.6 The Government reserves the right to employ the services of an independent consultant,
at the cost of Contractor or any of the entities comprising Contractor, to be mutually
agreed by Government and such entity, to carry out an independent valuation of the
assignment transaction.

Model PSC-2008 67
33.1

33.2

33.3

33.4

33.5

ARTICLE 33
UNITIZATION

If at any time during the term of this Contract Petrobangla shall be satisfied that the
strata in this Contract Area or any part thereof form part of a single geological structure
or Petroleum Field the other parts of which are situated under separate contract or
contracts and Petrobangla shall consider that it is in the national interest in order to
secure the maximum ultimate recovery of petroleum and in order to avoid unnecessary
competitive drilling that the said Petroleum Field be worked and developed as a unit
cooperation by all persons, including the Contractor, whose contract extend to or include
any part thereof then the following provisions of this Article shall apply.

Upon notification by Petrobangla, Contractor shall cooperate with such other party as
may be specified in the said notice (hereinafter referred to as “the other Contractor”) in
the preparation of a scheme (hereinafter referred to as “a development scheme”) for the
working and development of the Petroleum Field as a unit by Contractor and the other
Contractor in cooperation and shall, jointly with the other Contractor, submit such
scheme for the approval of Petrobangla.

The said notice shall also contain or refer to a description of the area in respect of which
Petrobangla requires a development scheme to be submitted and shall state the period
within which such scheme is to be submitted for approval by Petrobangla.

If a development scheme is not submitted to Petrobangla within the period so stated or if
a development scheme so submitted is not approved by Petrobangla, Petrobangla may
itself prepare a development scheme in consultation with Contractor and Contractor shall
perform and observe all the terms and conditions thereof.

Where international boundaries are involved Government shall after consulting Contractor
be the party representing the Contract Area in the international unitization agreement
and the terms and conditions agreed thereto by Government (after consulting Contractor)
shall bind Contractor, and Contractor shall reimburse Government for all reasonable
expenses incurred by Government in regard to such agreements within thirty (30) days
after the submission of the unitization agreement to the Contractor. Such reimbursement
shall be deemed to be recoverable cost incurred by Contractor and shall be taken into
account for the purposes of calculating Cost Recovery Oil or Gas or Condensate under the
provisions of Article 14 as the case may be.

Model PSC-2008 68
34.1

34.2

ARTICLE 34
ABANDONMENT

STANDARDS OF ABANDONMENT

The Parties recognize that they must comply with their Abandonment obligations in
accordance with the relevant Bangladeshi law which is applicable or which may become
applicable and in the absence of specific Bangladeshi law such Abandonment obligations
to be undertaken or proposed to be undertaken shall be in accordance with good and
modern international practice. Accordingly the Parties agree as follows:-

CONTRACTORS' OBLIGATIONS

34.2.1 Responsibility:

During the term of this Contract, Contractor shall be responsible for Abandonment
of all Petroleum facilities. Contractor shall conduct Abandonment Operations in
accordance with the approved Abandonment Work Program and Budget ("AWP.
and B") described in Article 34.3. Contractor's responsibility with respect to the
Petroleum facilities identified for Abandonment after the term of this Contract shall
be as set out in Articles 34.3 and 34.4 and fulfilled during the term of this Contract.
In relation to Abandonment as set out in this Article, Contractor shall continue to
be liable as provided by law, after the term of this Contract, for any damage,
claim, cost, or expense arising from the Petroleum facilities, due to causes which
have arisen or which have accrued during the terms of this Contract and which are
attributable to the willful misconduct or negligence of Contractor.

34.2.2 Abandonment Cost Recovery:

All cost incurred by Contractor for the Abandonment of Petroleum facilities during
the term of this Contract shall be cost recoverable subject always to the provisions
of Article 34.4.1

34.3 ABANDONMENT WORK PROGRAM AND BUDGET AND SUBSEQUENT REVIEW.

34.3.1 Annual Abandonment Work Program and Budget:

(a) Submission of annual Abandonment Work Program and Budget:

During the term of this Contract, Contractor shall submit for the review and
approval of Petrobangla a comprehensive annual AWP and B together with the
annual Work Program and Budget required pursuant to Article 13 for the year
immediately preceding the planned year of the first Commercial Production of
each Petroleum Field in the Contract Area.

(b) Detailed Plans and Cost Estimates:

The AWP and B shall describe in detail the Abandonment plan specified in the
Development Plan or any revision thereof, of such Petroleum Field. The AWP
and B shall contain detailed plans for the Abandonment of Petroleum facilities
and the itemized cost estimates for the implementation of such AWP and B.

(c) Abandonment Cost Estimates:

The itemized cost estimates shall be projected to reflect a realistic estimate of
the costs to be incurred at the time Abandonment Operations are to be
conducted or at the termination of this Contract whichever is earlier. The
projected cost estimates for each Petroleum Field which have been reviewed

Model PSC-2008 69
and approved by Petrobangla shall hereinafter be referred to as "Abandonment
Cost Estimates".

(d) Production Forecast and Estimates:
The AWP and B shall also set out the following:

(i) The yearly production forecast profile for each Petroleum Field in Barrels
for Crude Oil, Condensate/NGL and Standard Cubic Feet for Natural Gas
and Barrels of Oil Equivalent for Crude Oil, Condensate/NGL and Natural
Gas based on estimated reserves to be developed through the Petroleum
facilities for the duration of this Contract.

(ii) The annual production forecast for the current year for each Petroleum
Field in Barrels for Crude Oil, Condensate/NGL and Standard Cubic Feet for
Natural Gas and Barrels of Oil Equivalent for Crude Oil, Condensate/NGL
and Natural Gas (hereinafter referred to as "Annual Production").

(iii) The estimated total remaining petroleum production after the current year
of such Petroleum Field in Barrels for Crude Oil, Condensate/NGL and
Standard Cubic Feet for Natural Gas and Barrels of Oil Equivalent for Crude
Oil, Condensate/NGL and Natural Gas based on estimated reserves to be
developed through the Petroleum facilities for the duration of this Contract
(hereinafter referred to as "Estimated Remaining Total Production").

(e) Implementation of Abandonment Operations:

Subject to Article 34.5, no Abandonment Operations during the term of this
Contract shall be carried out unless and until the relevant AWP and B has been
approved in writing by Petrobangla. Petrobangla shall notify Contractor of its
approval (whether conditional or not) or otherwise, of a proposed AWP and B
by 31st December of the year when such AWP and B is submitted. Petrobangla
may give notice to Contractor that a proposed AWP and B submitted by
Contractor is approved subject to such conditions as Petrobangla may specify
in such notice and may give Contractor notice that a proposed AWP and B is to
be revised either in whole or in part. In the event Contractor disagree with any
revision required by Petrobangla, Contractor shall within thirty (30) days notify
and substantiate to Petrobangla their reasons for disagreement.

Thereupon, Petrobangla and Contractor shall meet and discuss the revision
required by Petrobangla to resolve such differences. If the Parties fail to
resolve their differences within sixty (60) days from the date of the first
meeting held between the Parties to resolve such differences, Contractor shall
then incorporate the revisions required by Petrobangla into AWP and B under
this Article. Discussion held pursuant to this Article shall be treated separately
from discussions held between the Parties pursuant to Article 13.

Revision of AWP and B:

Contractor shall on the first anniversary of the submission of the first AWP and
B and annually thereafter (or at such extended periods as may be agreed by
Petrobangla) during the term of this Contract, submit to Petrobangla revised
AWP and B(s) taking into account changes in the Development Plan, advances
in techniques/ technology and methods available for Abandonment of
Petroleum facilities, and Abandonment Cost Estimates.

G

Model PSC-2008 70
(g) Review and approval right of Petrobangla:

In reviewing and approving the AWP and B, Petrobangla shall have the right to
instruct Contractor not to abandon certain Petroleum facilities or to specify the
time and schedule for Abandonment within the term of this Contract.

34.4 ABANDONMENT FUND

34.4.1 Commencement of Payment into Abandonment Fund:

Contractor shall commence payment to Petrobangla into a fund to be hereinafter
referred to as the "Abandonment Fund" on the first anniversary of the First
Commercial Production (hereinafter referred to as "Commencement of Payment
into the Abandonment Fund").

If any Petroleum Field is brought into commercial production after the
commencement of Payment into the Abandonment Fund, then the payment into
Abandonment Fund for such Petroleum Field shall become payable on the next
anniversary of the commencement of payment into the Abandonment Fund.

It is the intent of the Parties that Contractor shall not have to be liable for both
payment into the Abandonment Fund and the actual cost for Abandonment of
Petroleum facilities carried out by Contractor during the term of this Contract. In
the event Contractor abandon Petroleum facilities during the term of this Contract
for which payments into the Abandonment Fund have already been made then
Contractor shall recover the payments already made into the Abandonment Fund
with respect to the said Petroleum Facilities in accordance with the priority as set
out below:-

(i) as provided in Article 34.4.2, failing which,
(ii) the Parties shall agree on a mutually acceptable arrangement to address
the situation.

Contractor's costs for the Abandonment of Petroleum facilities and / or payment
into the Abandonment Fund should not be recovered more than once under the
Cost Recovery Oil or Cost Recovery Gas or Cost Recovery Condensate/NGL as the
case may be.

34.4.2 Determination of amount of payment into the Abandonment Fund

Payment into the Abandonment Fund for any one Petroleum Field shall be determined by
using the following formula:

Payment into the Annual Production MOEB ( Abandonment
Abandonment Fund = X Estimates - Payment into
Cumulative for any Estimated Remaining Total the Abandonment Fund)
one Petroleum Production MOEB+ Annual

Field for any year Production MOEB

Where;

(i)

(ii)

"Annual Production", "Estimated Remaining Total Production" and "Abandonment
Cost Estimates" are as defined in Article 34.3.1;

"Cumulative Fund Payment" means the total amount of payments made into the
Abandonment Fund for that Petroleum Field from the Commencement of Payment
into the Abandonment Fund up to the current year; and

Model PSC-2008 7
34.5

(iii) "MOEB" means Million Oil Equivalent Barrels and for the purpose of this Article
34.4.2 only, a conversion factor of six (6) Billion Cubic Feet (BCF) equals one (1)
Million Oil Equivalent Barrels (MOEB) shall be used.

In determining the amount of the payment into the Abandonment Fund the cost estimate
of abandoning wells shall be excluded.

The Abandonment Fund of the Contract Area shall be the aggregate of the payments into
the Abandonment Fund made in respect of all the Petroleum Fields in the Contract Area.

In the event of early termination of this Contract pursuant to Article 28 hereof or upon
expiry of this Contract, Contractor shall make any outstanding payment into the
Abandonment Fund in full within a period of there (3) months from the date of notice of
early termination duly given or within three (3) months prior to the expiry of this Contract
as the case may be.

It is the intent of the Parties that the total payment into the Abandonment Fund made by
Contractor for any Petroleum Field shall equal the Abandonment Cost Estimates of such
Field at the time Abandonment Operations are to be conducted or at the termination of
this Contract whichever is earlier.

In the event that Petroleum from the Contract Area is produced through any of the
existing Petroleum facilities, whether or not such Petroleum facilities are located inside or
outside the Contract Area, the Parties shall discuss and agree on Contractor's contribution
to the Abandonment Fund of such Petroleum facilities.

34.4.3 Abandonment Fund: Cost Recovery

Abandonment Fund payments made by Contractor to Petrobangla shall be cost
recoverable.

34.4.4 Failure to make Payment into the Abandonment Fund:

In the event Contractor fail to make payment into the Abandonment Fund to
Petrobangla as stated in Article 34.4, Petrobangla shall have the right to terminate
this Contract in accordance with Article 28.

ABANDONMENT OF WELL / SALVAGE:

34.5.1 No Well(s) shall be abandoned and no cemented string or other permanent form
of casing shall be withdrawn from any Well which is proposed to be abandoned
without the prior written consent of Petrobangla. Consent shall not be
unreasonably withheld in respect of Wells which have become or are unproductive
and in such cases shall be given promptly with due regard to the cost of any delay.
Petrobangla may in any case require that no Well shall be plugged or any works be
executed for that purpose save in the presence of its officials, provided such
requirement does not unduly delay the agreed operations.

34.5.2 Any salvage operation from any abandoned Well shall be accounted for and
reported to Petrobangla.

Model PSC-2008 72
35.1

35.2

35.3

35.4

ARTICLE 35
EFFECTIVENESS AND AMENDMENT

This Contract shall come into effect on Effective Date.

Without prejudice to the Government's prerogative of Sovereign powers to act in the
public interest, this Contract shall not be amended or modified except by mutual
agreement in writing of the Government, Petrobangla and Contractor.

All Annexes to this Contract shall be regarded as integral part of this Contract. If there is
any inconsistency between the provisions of the Annexes and the Articles, the Articles
shall prevail.

The companies comprising Contractor signing this Contract agree to be jointly and
severally liable to the Government and Petrobangla for Contractor's obligations. As
between companies comprising Contractor their rights and obligations may be varied by
agreement between them with the approval from Petrobangla.

IN WITNESS WHEREOF the Government, the Petrobangla and the Contractor have signed this
Contract in quadruplicated originals in the English language on the date first hereinbefore stated.

SIGNED on behalf of the GOVERNMENT by:

(Name and designation)

SIGNED on behalf of the PETROBANGLA by:

(Name and designation)

SIGNED on behalf of the CONTRACTOR:

(Name and designation)

Model PSC-2008 73
ANNEX -A
DESCRIPTION AND MAP OF CONTRACT AREA

Model PSC-2008

74
11

1.2

1.3

1.4

ANNEX-B
ACCOUNTING PROCEDURE
SECTION 1
GENERAL PROVISIONS

Purpose:

The purpose of this Accounting Procedure is to set out the principles and procedures of
accounting to enable Petrobangla to monitor effectively the Contractor's costs,
expenditure, production and income so that Petrobangla's entitlement to Profit Oil, Profit
Gas, and Profit Condensate can be accurately determined pursuant to the terms of this
Contract. Such purpose includes:

(a) _ classify costs and expenditure and to define which cost and expenditure shall be
allowable for recovery;

(b) specify the manner in which the Contractor's accounts shall be prepared and
approved; and

(c) address other accounting related matters.

This Accounting Procedure is intended to apply to the provisions of this Contract and is
without prejudice to the computation of income tax under applicable provisions of
Bangladesh tax law.

This Contract establishes the provisions that govern the costs, which may be recovered
as Cost Recovery Oil, Cost Recovery Gas, and Cost Recovery Condensate. The provisions
of this Accounting Procedure requiring Contractor to maintain and report certain costs
does not mean that such costs are recoverable as Cost Recovery Oil, Cost Recovery Gas,
and Cost Recovery Condensate.

Definitions:

The definitions contained in Article 1 of this Contract shall apply to this Accounting
Procedure and have the same meaning. References herein to Section refer to Sections
hereof unless otherwise indicated.

Precedence of Documents:

In the event of any inconsistency or conflict between the provisions of this Accounting
Procedure and the provisions of this Contract, the provisions of this Contract shall prevail.

Statements:
(a) Within sixty (60) days from the end of each Calendar Quarter, Contractor shall
submit to

Petrobangla:

i) a Statement of Expenditure classified in accordance with Sections 3, 4 and 6
hereof containing the information required by Section 12; and

ii) an Inventory Statement containing the information required by section 8.

(b) Consolidated annual summaries of these statements shall be provided to
Petrobangla, within sixty (60) days after the end of the relevant year.

(c) Commencing with the Calendar Quarter in which Commercial Production of
Petroleum is initiated in the Contract Area, Contractor shall also submit to
Petrobangla within sixty (60) days from the end of each Calendar Quarter:

Model PSC-2008 75
15

1.6

17

(d)

i) a Statement of Receipts in accordance with Section 13,
ii) a Cost Recovery Statement in accordance with Section 11;
iii) a Production Statement in accordance with Section 9; and

(d) a Value of Production Statement in accordance with Section 10 consolidated
annual summaries of each of these Statements shall be provided to Petrobangla
within sixty (60) days after the end of the relevant year.

Books of Account:

Contractor's books for Petroleum Operations shall be kept on the cash basis in Dollars.
Such books of account shall be kept in Dhaka, in the English language and in accordance
with internationally accepted accounting principles as published by the International
Accounting Standards Committee, from time to time and consistent with modern
petroleum industry practices and procedures and the provisions of this Contract and this
Accounting Procedure. In addition for information purposes only Contractor will maintain
accounts on the accrual basis in United States Dollars. All Dollar expenditures shall be
charged in the amount expended. All expenditures in Bangladesh currency shall be
translated into Dollars in conformity with Article 22 of this Contract, and all other
non-Dollar expenditures shall be translated into Dollars at the documented cost of
purchase. Contractor shall maintain a record and document of the cost of purchase.
Contractor shall maintain original record and documentation of the exchange rates used
in translating Bangladesh currency or other non-Dollar expenditures to Dollars. Any
realized gains or losses from the exchange of currency in respect of Petroleum
Operations shall be Credited or charged to the accounts. Accounts should show current
month as well as year to date amounts.

Revision of Accounting Procedure:

This Accounting Procedure may be revised from time to time by written agreement of
Petrobangla and Contractor.

Detailed outline of Accounting System:

Within ninety (90) days after the Effective Date, Contractor shall present to Petrobangla
for approval, a proposed outline of charts of accounts, detailed classifications of costs,
detailed nature of cost centers (as specified in Section 4 hereof), to be used and
operation records and reports to be established in accordance with this Contract and this
Accounting Procedure. Within one hundred and eighty (180) days from the Effective Date
of this Contract, the Contractor and Petrobangla shall agree on the outline of charts of
accounts, records and reports which shall also describe the basis of the accounting
system and procedures to be developed and used under this Contract. Following such
agreement, Contractor shall promptly prepare and provide Petrobangla with it’s:

(a) comprehensive charts of accounts and a soft copy of the accounting system that
the Contractor is using;

(b) organization chart, showing recording and reporting functions;

(c) manuals to be used in implementing this Accounting Procedure, and

an agreed detailed budget format which should be prepared in consultation with
Petrobangla.

Model PSC-2008 76
1.8 Procurement Procedure:

Within ninety (90) days after the Effective Date, Contractor shall furnish to Petrobangla
for approval, the procurement procedures to be followed thereafter by Contractor for
obtaining materials, equipment and services. Such Procurement Procedure should follow
Section 16.

1.9 Late Payment:

If a Party fails to make any payment due under the provisions of this Contract within the
time specified for such payment, then such overdue payment shall bear interest at a rate
equal to the London Inter-Bank Offered Rate (LIBOR) as per Article 1.48 from the date of
overdue payment until such overdue payment is made.

1.10 Non-Duplication of Charges and Credits:
Notwithstanding any provision to the contrary in this Accounting Procedure, it is the

objective of the Parties that there shall be no duplication of Charges or credits to the
accounts under this Contract.

Model PSC-2008 77
SECTION- 2

CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS AND EXPENDITURES

2.1

2.2

2.3

Segregation of Costs

Costs shall be segregated in accordance with the purposes for which such expenditures
are made. All costs and expenditures allowable under Section 3 hereof relation to
Petroleum Operations, shall be classified, defined and allocated as set out below in this
Section.

Exploration Costs

Exploration Costs are all direct and allocated indirect expenditures incurred in the search
for Petroleum in an area which is, or was at the time when such costs were incurred part
of the Contract Area, including expenditures incurred in respect of :

2.2.1 Aerial, geophysical, geochemical, paleontological, geological, topographical and
seismic surveys, analysis and studies and their interpretation.

2.2.2 Bore hole drilling and water Well drilling.

2.2.3 Labor, materials, supplies and services used in drilling Wells with the object of
finding Petroleum or in drilling appraisal Wells provided that if such Wells are
completed as producing Wells or Injection Well for enhancing Oil recovery, the
costs of completion thereof shall be classified as Development Costs.

2.2.4 Facilities used solely in support of the purposes described in Sections 2.2.1, 2.2.2
and 2.2.3 above, including access roads, all separately identified.

2.2.5 Any Service Costs and General and Administrative Costs directly incurred on
exploration activities.

2.2.6 Geological and geophysical information purchased or acquired in connection with
Exploration Operations.

Development Costs

Development Costs are all direct and allocated indirect expenditures incurred with respect
to the development of discoveries within the Contract Area including expenditures
incurred on account of :

2.3.1 Geological and Geophysical information acquired in connection with Development
Operations.

2.3.2 Drilling of Development Wells, whether these Wells are dry or producing and
drilling of Wells for the injection of water or Gas to enhance recovery of
Petroleum.

2.3.3 Completion of Exploration Wells by way of installation of casing or equipment or
otherwise or for the purpose of bringing a Well into use as a producing Well or as
a Well for the injection of water or Gas to enhance recovery of Petroleum.

2.3.4 Purchase, installation or construction of production, transport and storage
facilities for production of Petroleum, such as pipelines, flow lines, production and

Model PSC-2008 78
2.4

2.5

2.6

treatment units, wellhead equipment, subsurface equipment, enhanced recovery
systems, offshore and onshore platforms, export terminals and piers, harbors and
related facilities and access roads for production activities.

2.3.5 Engineering and design studies for facilities referred to in Section 2.3.4.

2.3.6 Any Service Costs and General and Administrative Costs directly incurred in
Development Operations.

Production Costs

Production Costs are expenditures incurred for Production Operations after the start of
production from the Field (which are other than Exploration and Development Costs). The
balance of General and Administrative Costs and Service Costs not allocated to
Exploration Costs or Development Costs shall be allocated to Production Costs.

Service Costs

Service Costs are direct and indirect expenditures incurred in support of Petroleum
Operations in the Contract Area, including expenditures on warehouses, piers, marine
vessels, vehicles, motorized rolling equipment, aircraft, fire and security stations,
workshops, water and sewerage plants, telecommunication, power plants, housing,
community and recreational facilities and furniture and tools and equipment used in these
activities. Service Costs in any Year shall include the costs incurred in such Year to
purchase and/or construct the said facilities as well as the annual costs of maintaining
and operating the same, each to be identified separately. All Service Costs shall be
regularly allocated as specified in Sections 2.2.5, 2.3.5 and 2.4 to Exploration Costs,
Development Costs and Production Costs and shall be separately shown under each of
these categories. Where Service Costs are made in respect of shared facilities, the basis
of allocation of costs to Petroleum Operations hereunder shall be specified.

General and Administrative Costs

General and Administrative Costs are expenditures incurred on general administration
and management primarily and principally related to Petroleum Operations in or in
connection with the Contract Area, and shall include:

2.6.1 main office, field office and general administrative expenditures in Bangladesh
including supervisory, accounting and employee relations services;

2.6.2 an annual overhead charge for services rendered by the parent company or an
Affiliate to support and manage Petroleum Operations under this Contract, and for
staff advice and assistance including financial, legal, accounting and employee
relations services, but excluding any remuneration for services charged separately
under this Accounting Procedure, provided that:-

(h) for the period from the Effective Date until the date on which the first
Development Plan under this Contract is approved by the Government, this
annual charge shall be the Contractor’s verifiable expenditure but shall in no
event be greater than the following percentages of the total Yearly Expenditure
incurred during the Contract Year in or in connection with the Contract Area
and qualifying for recovery pursuant to Section 3 herein:

Model PSC-2008 79
2.6.3

Yearly Expenditure in any
Contract year (in million

Annual overhead charge

US$)
0-2 3%
over 2-5 2% of Yearly Expenditure in excess of
US$ 2 million.
over 5 1% of Yearly Expenditure in excess of
US$ 5 million

(ii) from the date on which the first Development Plan is approved, the charge
shall be at an amount or rate to be agreed on between the Parties and

stated in the Development Plan.

All General and Administrative Costs shall be regularly allocated as specified in
Sections 2.2.5, 2.3.5 and 2.4 to Exploration Costs, Development Costs and
Production Costs respectively, and shall be separately shown under each of these

cost categories.

Model PSC-2008

80
3.1

SECTION 3
COSTS AND EXPENDITURES

Classification of Costs and Expenditures:

Costs and expenditures shall be accounted for in accordance with the following
classifications:

a)

b)

Surface Use Rights:

All direct costs attributable to the acquisition, renewal or relinquishment of surface
use rights for areas required by Contractor for installations and operations forming
part of Petroleum Operations.

Labor:

(i) Actual salaries and wages of Contractor's employees directly engaged within

the Contract Area in Bangladesh in the Petroleum Operations under this
Contract. Salaries and wages paid to employees temporarily assigned to and
employed in such activities shall be allocated on the basis of approved time
sheets or other methods approved by Petrobangla.

(ii) Actual costs for work performed at hourly rates by employees of Contractor's

Affiliates, whose services are not covered by Section 3.1(f)(i) or (ii) hereof,
attributable to time worked within or outside Bangladesh on Petroleum
Operations under this Contract and documented by time sheets format of
which shall be approved by Petrobangla. Prior approval from Petrobangla will
be required for any off-site technical work.

(iii) Cost of overseas service premiums and living and housing allowances of

expatriate employees.

(iv) Paid bonuses, overtime and other customary allowances applicable to salaries

and wages of national employees chargeable under Section 3.1 (b)(i) hereof

(v) Expenditures or contributions made pursuant to law or assessments imposed

by Government, which are applicable to labor costs chargeable under Section
3.1 (b)(i) hereof.

c) Employee Benefits:

(i)

(ii)

Cost of Contractor's established plans and policies (copies of which will be made
available to Petrobangla) for employee group life insurance, social security,
hospitalization, pension, retirement, stock purchase, thrift, expatriate tax
equalization and dependent education.

Severance pay to national employees charged at a fixed rate applied to the
national payroll, which will equal an amount equivalent to the maximum liability
for such severance payments under applicable Bangladesh law.

d) Materials, Equipment & Supplies:

(i)

(ii)

Material, equipment and supplies purchased or furnished by Contractor valued
in accordance with the provisions of Section 5 hereof.

Material and equipment rented or leased charged at actual cost.

Model PSC-2008

81
e) Transportation:

(i) Transportation of equipment, materials, and supplies necessary for the conduct
of Contractor's activities under this Contract.

(ii) Business travel and transportation expenses to the extent covered by
established policies of Contractor, as incurred and paid by or for expatriate and
national employees in the conduct of Contractor's business.

(iii) Employee relocation costs for expatriate and national employees to the extent
covered by established policy of Contractors. Transportation costs chargeable
for employees and their families incurred as a result of a transfer from
Bangladesh to a location other than the point of origin shall not be charged as a
cost under this Contract.

f) Services:

i) | Outside Services:
The cost of consultants, contract services and utilities procured from third
parties.

ii) Affiliated Services:

Cost of services, including laboratory analysis, drafting, geophysical treatment
and interpretation, geological interpretation, engineering and data processing,
performed by Contractor's Affiliates in facilities inside or outside Bangladesh that
are not covered by Section 3.1 (b)(ii) or 3.1(k) hereof. Use of an Affiliate's
wholly owned equipment shall be charged at a rental rate commensurate with
the cost of ownership and operation, but not in excess of competitive rates
prevailing in South and Southeast Asia at the time of usage. Other services
performed by an Affiliate shall be charged at a negotiated contract rate not
exceeding the then prevailing rate for similar services performed in an Arm-
length transaction on a competitive basis.

Cost of professional and administrative services provided by Affiliates for the
direct benefit of Petroleum Operations, including but not limited to services
related to exploration, production, legal, financial, insurance, accounting and
computer which the Contractor may use if prior approval is given by
Petrobangla.

g) Damages and Losses:

All costs or expenses necessary to replace or repair damages or losses incurred by
fire, flood, storm, theft, accident or any other cause not controllable by Contractor
through the exercise of reasonable diligence and not resulting through Contractor's
failure to file timely claims and to diligently pursue such against the insurers.
Contractor shall furnish Petrobangla written notice of damages or losses incurred in
excess of ten thousand Dollars ($ 10,000) per occurrence, as soon as practicable
after report of the same has been received by Contractor.

h) Insurance and Claims:

The cost of insurance, including public liability, property damage and other insurance
including the coverage against liabilities of Contractor to its employees and/or
outsiders as may be carried by Contractor, or required by the laws, rules and
regulations of Bangladesh as Petrobangla and Contractor may agree upon.

Model PSC-2008 82
Contractor shall not provide such insurance through Affiliates or self-insure for a
premium without prior specific written approval of Petrobangla. The proceeds of any
such insurance or claim collected shall be credited against the appropriate
expenditure account and reduce recoverable costs. If no insurance is carried for a
particular risk, all related actual expenditures incurred and paid by Contractor in
settlement of any and all losses, claims, damages, judgments and any other
expenses, including legal services, shall be charged to the appropriate expenditure
account, provided such loss, claim or damage did not result from Contractor's failure
to operate in accordance with the standards required by this Contract.

i) Field Offices, Camps, Warehouses, Miscellaneous Facilities:

Field offices camps and other facilities such as shore bases, warehouses, water
systems, and road or other transportation systems.

j) Legal Expenses:

All costs and expenses of litigation, or legal services otherwise necessary or
expedient for the protection of the Contract Area, Petroleum Operations and facilities
against third party claims, including outside attorney's fees and expenses, together
with all judgments obtained against the Parties or any of them on account of the
operations under this Contract, and actual expenses incurred by a Party in securing
evidence for the purpose of defending against any action or claim prosecuted or
urged in connection with the operations or the subject matter of this Contract. In the
event actions or claims affecting the interests hereunder shall be handled by the
legal staff of Contractor or its Affiliates the cost of such personnel shall be
chargeable under Section 3.1 (b)(i) or (ii) hereof.

k) General Expenses:

Cost of staffing and maintaining Contractor's head office in Bangladesh and other
offices established in Bangladesh (excepting field offices), excepting salaries of
employees of Contractor or an Affiliate, who are assigned to the various activities
under this Contract, which will be charged as provided in Section 3.1 (b) hereof.

!) Administration Overhead:

i) Contractor's administrative overhead outside Bangladesh applicable to the
Petroleum Operations under this Contract prior to the date of the first Declaration
of Commercial Discovery in the Contract Area shall be charged in accordance with
the following rates with respect to all expenditures allowable for Cost Recovery
other than administrative overheads:

Three percent(3%) of the first two million Dollars ($ 2,000,000) paid during the
Calendar Year; two percent(2%) of the subsequent three million Dollars ($
3,000,000) of such expenditures paid during the Calendar Year; and one per cent
(1%) of amounts exceeding five million Dollars ($ 5,000,000) of such
expenditures paid during the Calendar Year.

ii) Contractor's administrative overhead outside Bangladesh applicable to Petroleum
Operations under this Contract after the date of the first Declaration of
Commercial Discovery in the Contract Area shall be one quarter of one percent
(0.25%) of all expenditures allowable for Cost Recovery during the Calendar Year
other than administrative overhead.

Model PSC-2008 83
iii) Contractor shall make provisional quarterly charges to the accounts based on the
above rates.

iv) Such overhead charges shall be considered full compensation to Contractor's
Affiliate wherever located for the following type of assistance provided:

A) Executive - Time of executive officers above the rank of regional
exploration manager.

B) Treasury - Financial and exchange problems and payment of invoices.

C) Purchasing and Forwarding - Procuring materials, equipment and forwarding
supplies.

D) Exploration and Production - Directing, advising and controlling the entire
project.

E) All indirect services of Contractor's Affiliates not chargeable as direct charges
under Sections 3.1 (b) or 3.1 (f) hereof, provided by other departments such
as legal, engineering, employee relations and personnel recruiting,
administrative, accounting and audit, which contribute, time, knowledge and
experience to the operation.

m) Taxes

All taxes, duties, levies or any other imposts paid in Bangladesh by Contractor
under Article 19 of this Contract other than Corporate income tax.

n) Bank Charges and Interest
Routine bank charges for transfers of funds and currency exchange.

Interest payable to a bank or lending institution or group thereof for any loan taken
out by Contractor to finance any Development (a "Development Loan"), subject to
the amount of the Development Loan being approved by Petrobangla and subject to
the following conditions:

(i) _ the rate of interest payable on the Development Loan shall be competitive in
comparison to rates generally available in Bangladesh or, failing which, in the
surrounding region for development loans for comparable projects;

(ii) interest shall not be recoverable to the extent that it is payable on any loan, or
part thereof, which relates to Exploration or Appraisal operations; and

(iii) where a Development Loan does not exceed fifty percent (50%) of the overall
costs of the Development, interest thereon shall be a recoverable cost in full;
where any Development Loan exceeds said fifty percent (50%) then interest
thereon shall be recoverable only insofar as it relates to that fifty percent
(50%).

0) Other Expenses

Any justified costs, expenses or expenditures, other than those which are covered,
dealt with or excluded by this Section 3, incurred by Contractor for the proper
conduct of the Petroleum Operations under approved Work Programs and Budgets.

Model PSC-2008 84
3.2 For the purpose of Cost Recovery all recoverable costs shall be further
classified as follows:

a)

b)

c)

d)

3.3

Operating Expenses after first Commercial Production:

All Operating Expenses incurred and paid after first Commercial Production from
the Contract Area shall be recoverable in the Calendar Year in which such
expenses are incurred and paid.

Capital Expenditures under Development Plan:

All costs incurred and paid by Contractor under an approved Development Plan
will be recovered either in the Calendar Year in which the expenditure was
incurred and paid (if incurred after first Commercial Production) or the Calendar
Year in which the first Commercial Production occurs (if incurred prior to first
Commercial Production).

Exploration Costs and other costs not included under a) and b) above:

Costs relating to Exploration and Appraisal Programs before first Commercial
Production as well as all other expenses related to Petroleum Operations, not
directly related to items (a) or (b) above, but incurred and paid prior to first
Commercial Production, will be recovered at the rate of twenty-five per cent
(25%) per year on a straight-line basis, commencing in the Calendar Year in
which Commercial Production commences in the Contract Area.

Costs relating to Exploration and Appraisal Programs after first Commercial
Production as well as other expenses not directly related to items (a) or (b) above
will be recovered in the Calendar Year in which such expenses are incurred and
paid.

To the extent that in a Calendar Year costs or expenses recoverable under Section
3.2 a), b) or c) related to the Contract Area exceed the value of all Cost Recovery
Petroleum from the Contract Area for such Calendar Year, the excess shall be
carried forward for recovery in the next succeeding Calendar Year until fully
recovered, but in no case after expiry of this Contract.

(a) For the purpose of cost recovery, all recoverable costs shall be recoverable
from the date such costs are incurred in accordance with this Contract and
the Accounting Procedure.

(b) | The chart of accounts shall be organized so that goods and services which
have been procured from Bangladeshi suppliers can be identified.

(c) Use of an Affiliate's services or wholly owned equipment shall be charged
in accordance with the principles set out in Section 3.1 f(ii) herein.

Model PSC-2008

85
41

SECTION 4
COST CENTERS

In order to provide for an efficient control of the Recoverable Costs under this Contract,
all costs must be presented for Petrobangla's review on the basis of Cost Centers. The
detailed division shall be agreed upon pursuant to Section 1.7 hereof. However, as a
minimum the following divisions shall be established:
a) The costs shall be allocated per area in the following manner:

i) Exploration Area

ii) each individual Production Area

iii) costs that cannot be related to a certain area.
b) The costs shall be allocated per Petroleum Operations in the following manner:

i) Exploration Operations, sub-divided further into:

A) aerial, geological, geochemical, paleontological, topographical and other
surveys

B) each individual seismic survey
C) each individual Exploratory or Appraisal Well
D) infrastructure (roads, airstrips, etc.)

E) support facilities (warehouses etc.), including an allocation of common
service costs (costs related to various Petroleum Operations)

F) administrative overhead and general expenses
G) other costs.
ii) Development Operation, sub-divided further into:
A) _ aerial, geological, geochemical, geophysical and other surveys
B) each individual Development Well
C) gathering lines
D) field facilities
E) pipelines
F) tank farms and other storage facilities for Petroleum
G) infrastructure within Contract Area

H) support facilities, including an allocation of common service costs (costs
related to various Petroleum Operations)

Model PSC-2008 86
c)

I) anallocation of the Administrative Overhead and General Expenses
J) other costs.

iii) Production Operations, sub-divided in the same manner as Development
Operations.

Costs shall be allocated to Oil, Natural Gas, Condensate and NGL where all are
being produced and saved. The allocation shall be in accordance with the
following principles:

i) Where costs are exclusively related to either Oil or Natural Gas or Condensate
or NGL such costs shall be allocated completely to the respective fuel;

ii) Where costs can be attributed to all Oil, Natural Gas, Condensate and NGL the
costs shall be allocated on a basis agreed between the Parties in accordance
with good practices in the international petroleum industry.

Model PSC-2008

87
5.1

5.2

5.3

SECTION 5
VALUATION OF MATERIALS

Materials either charged to the accounts pursuant to Section 4 hereof or credited to the
accounts pursuant to Section 6 hereof shall be valued in accordance with the principles of
this Section.

Purchases:

Material, equipment and supplies required shall be purchased by Contractor directly from
the

supplier, whenever practicable and in such event, shall be charged at the price paid by
Contractor after deduction of all discounts actually received.

Material furnished by Contractor:
Materials provided by Contractor from Contractor's or Contractor's Affiliate's stocks
outside Bangladesh at prices specified in (a) and (b) below:

a) New material (Condition "A")
New material transferred from Contractor's Affiliate's warehouses or other
properties shall be priced at net cost provided that the cost of material
supplied is no higher than prices in South and South-East Asia for material
of similar quality, supplied on similar terms, prevailing at the time such
material was supplied.

b) Used material (Conditions "B" and "C")

1) Material which is in sound and serviceable condition and is suitable for
reuse without reconditioning shall be classified as Condition "B" and
priced at seventy-five percent (75%) of allowable value of new
material as defined in Section 5.3(a) above.

2) Material which cannot be classified as Condition "B" but which

i) after reconditioning will be further serviceable for original function
or;

ii) is serviceable for original function but substantially not suitable for
reconditioning shall be classified as Condition "C" and price at fifty
percent (50%) of the allowable price of new material as defined in
Section 5.3(a) above. The cost of reconditioning shall be charged
to the reconditioned material provided that the value of Condition
"C" material plus the cost of reconditioning do not exceed the
value of Condition "B" material.

c) Material, which cannot be classified as Condition "B" or "C", shall be priced
at a value commensurate with its use.

d) Tanks, buildings and other equipment involving erection costs shall be
charged at applicable percentage of knocked down allowable new price.

Model PSC-2008 88
SECTION 6
RECEIPTS

6.1 Credits in favor of Contractor as a result of the Petroleum Operations or incidental thereto
shall be credited to the respective accounts and including credits in the Statement of
Expenditures. Such credits shall include the following transactions:

a)

b)

°)

d)

e)

Claims Recovery
The proceeds of any insurance or claim in connection with the Petroleum
Operations or any assets charged to the accounts.

Third Party Revenues
Revenues received from third parties for the use of property or assets, for the
delivery of any services by Contractor or for any information or data.

Adjustments

Any discounts or adjustments received by Contractor from the suppliers/
manufacturers or their agents in connection with goods purchased or defective
equipment or materials, the costs of which were previously charged to the
accounts.

Refunds
Rentals, refunds or other credits received by Contractor, which apply to any
charge, which has been made to the accounts.

Sale or Export of Materials

In case Contractor sells or exports or transfers any material to Affiliates or other
entities or persons, the value of such transfers shall be credited to the accounts,
the costs of which were previously charged to the accounts.

Model PSC-2008 89
SECTION 7
NON-RECOVERABLE COSTS

7.1 The following costs shall be non-recoverable for purpose of Cost Recovery under Article
14 of this Contract:

a)

b)

c)

d)

e)

f)

except as permitted under Section 3.1(n) above, interest or financing charges on
investment in the Contract Area; for the avoidance of doubt, such charges in
respect of Exploration and Appraisal Operations shall be non-recoverable.

costs for which original records do not exist or are not correct in any material
respect;

costs incurred before the Effective Date of this Contract that were not incurred
within the relevant Work Program and Budget, or that are of a category not
permitted by the

Contract or the Accounting Procedure;

costs of goods and services in excess of the international market price for goods
orservices of similar quality supplied on similar terms prevailing in
South and South East

Asia at the time such goods or services were contracted by Contractor;

charges for goods and services, which are not in accordance with the relevant
agreement with the sub-contractor or supplier;

charges for goods in excess of the amount allowed by Section 5 hereof and/or for
which the condition of the material does not tally with their prices;

any costs not reasonably required for the Petroleum Operations;

costs incurred beyond the measurement point;

income taxes and other taxes incurred outside Bangladesh;

amounts paid under Articles 20.1 through 20.4 and 25.6 of this Contract,

costs of expert determination or arbitration pursuant to Article 30 of this Contract;
fines and penalties imposed by any authority.

donations or contributions, unless previously approved by Petrobangla;

any costs not included in approved work program and budget, unless resulting
from an emergency as mentioned in Article 2.7 of this Contract.

income tax as per Article 19 paid by the Contractor.

the emergency expenditure incurred (as per Article 2.7) but not reported to
Petrobangla within the stipulated time.

expenditure in respect of any financial transaction to negotiate, float or otherwise
obtainor secure funds for Petroleum Operations including but not limited to
interest, commission, brokerage and fees related to such transaction as well as
exchange losses on loan or other financing whether between Affiliates or
otherwise;

Model PSC-2008

90
r) Expenditure incurred in obtaining, furnishing and maintaining the guarantees
required under this Contract and any other amount spent on indemnities with
regard to non- fulfillment of contractual obligations;

s) costs related to administrative overhead outside of Bangladesh for the following
types of assistance (which are considered to be fully compensated by the
appropriate overhead charges detailed in Section 3.1(I)):

Executive: time of executive officers above the rank of regional exploration
manager;

Treasury: _ financial and exchange problems and payment of invoices;

Purchasing and Forwarding: procuring and forwarding equipment and supplies;
and

Exploration and Production: directing, advising and controlling the entire project;

t) costs of materials and services in excess of the values established under the
principles in Section 3.1 f) and Section 5. Costs shall include such costs as export
broker's fees, transportation charges, loading and unloading fees, import duties,
surcharges and license fees associated with the procurement of materials and
equipment, and applicable taxes;

u) costs involved in creation and management of any partnership or joint venture
arrangement, or costs of acquisition of an interest in this Contract or the Contract
Area;

v) amounts paid with respect to non-fulfillment of a contractual obligation;

w) costs incurred which:

(i) are covered by insurance for Included Risks;

(ii) are a result of failure to insure where insurance is required pursuant to the
Contract;

(iii) are receivable for any insured loss that is an Included Risk and which was
not claimed by Contractor under its policies of insurance; or

(iv) | would have been receivable by Contractor where Contractor has self-
insured with Petrobangla's approval within Section 3.1(h) hereof;

x) costs and expenditure incurred as a result of willful misconduct or negligence of
Contractor;
y) expenses of the members of the Joint Management Committees (JMC) and Joint

Review Committees (JRC);

z) any loss or expenses due to non-compliance with this Contract including its
Annexes

Model PSC-2008 91
8.1

8.2

8.3

8.4

SECTION 8
INVENTORIES AND INVENTORY STATEMENT

Periodic Inventories, Notice and Representation:

At reasonable intervals as agreed between Petrobangla and Contractor, but in any event
at least once a year and on termination of this Contract, inventories shall be taken by
Contractor of the operations material, which shall include all such material, physical
assets and construction projects.

Written notice of intention to take an inventory shall be given by Contractor to
Petrobangla at least thirty (30) days before any inventory is to begin so that Petrobangla
may be represented when any inventory is taken.

Failure of Petrobangla to be represented at an inventory shall bind Petrobangla to accept
the inventory taken by Contractor, who shall, in that event, furnish Petrobangla with a
copy.

Reconciliation and Adjustment of Inventories:

Reconciliation of inventory shall be made by Contractor and Petrobangla, with a list of
shortages and overages being jointly determined, and the inventory shall be accordingly
adjusted by Contractor.

Inventory Statement:

(a) Contractor shall maintain detailed records of property acquired for Petroleum
Operations.

(b) On a Quarterly basis, Contractor shall provide Petrobangla an inventory statement
containing:

(i) description and codes of all controllable assets and materials;
(ii) amount charged to the accounts for each asset;
(iii) date on which each asset was charged to the account; and

(iv) whether the costs of such asset has been recovered pursuant to Article 14
of this Contract.

Identification:
To the extent possible and reasonable all assets shall be identified for easy inspection

with the respective codes specified in the manuals prepared by Contractor under Section
1.7 hereof.

Model PSC-2008 92
SECTION 9
PRODUCTION STATEMENT

9.1 Contractor's Production Statement shall contain the following information and shall be
prepared in accordance with the following principles:

(a)

(b)

(c)

(d)

The production sharing shall be determined on the basis of all Oil, Natural Gas,
Condensate and NGL produced and saved from the Contract Area and measured
at the Measurement Point or Points during the respective Calendar Quarter in
accordance with Article 18 of this Contract. The production of Oil, Condensate and
NGL in Barrels per day, for the purpose of applying the provisions of Article 18 of
this Contract, shall be determined by dividing the total measurements of Oil,
Condensate and NGL for the Calendar Quarter by the number of days in such
Calendar Quarter. Where different grades of Oil, Condensate and NGL are being
delivered at the Measurement Point(s), the volumes of each grade shall be
determined separately.

The volumes of each grade of Oil or Condensate or NGL will be determined
separately at the Measurement Point.

The volumes of Oil or Condensate or NGL shall be corrected for water and
sediments, and shall be determined on the basis of standard temperatures and
pressures. The gravity, Sulphur content, and other quality indicators of the Oil or
Condensate or NGL shall be determined and registered regularly.

The volume of Natural Gas shall be determined on the basis of standard
temperatures and pressures. The energy content, Sulphur content and other
quality indicators of the Natural Gas shall be determined and registered regularly.

Model PSC-2008 93
SECTION 10
VALUE OF PRODUCTION STATEMENT

10.1 Petrobangla and Contractor shall prepare a Statement providing calculations of the Value

of the

Oil, Natural Gas, Condensate and NGL produced and sold at the Measurement

Point(s) in accordance with Article 17 of this Contract. This Value of Production Statement
shall include:

(a)

(b)

(c)

(d)

(e)

the quantities and prices realized by the Contractor as a result of sales of Oil,
Condensate and NGL to third parties during the Month in question;

the quantities and prices realized by the Contractor as a result of sales of Oil,
Condensate and NGL during the Month in question to parties other than third
parties;

the quantity of stocks owned by the Contractor at the beginning and end of the
Month;

information available to Contractor concerning the prices of Crude Oil produced by
the main petroleum exporting countries of relevance for the determination of the
value of the Oil, including contract prices, discounts and premiums and prices
obtained in the spot market, in accordance with Article 17 of this Contract;

the quantities and prices realized by Contractor and Petrobangla as a result of the
sales of Natural Gas.

Model PSC-2008

94
SECTION 11
COST RECOVERY STATEMENT

11.1 Contractor shall, pursuant to Section 1.4 hereof, render to Petrobangla not later than
sixty (60) days after each Calendar Quarter a statement for that Calendar Quarter

showing:

(a) recoverable costs carried from the previous Calendar Quarter, if any;

(b) recoverable costs incurred during the Calendar Quarter;

(c) total recoverable costs for the Calendar Quarter;

(d) quantity and value of Cost Oil or Cost Natural Gas or Cost Condensate or Cost NGL
taken and separately disposed of by Contractor during the Calendar Quarter;

(e) amount of costs recovered for the Calendar Quarter;

(f) amount of recoverable costs carried into succeeding Calendar Quarter, if any;
ani

(g) quantity of Profit Sharing Oil or Natural Gas or Condensate or NGL taken and

separately disposed of by Contractor and Petrobangla during the Calendar
Quarter.

Model PSC-2008

95
SECTION 12
STATEMENT OF EXPENDITURES

12.1. Contractor shall prepare each Quarter a Statement of Expenditures. This Statement shall
show the following:

(a) the Expenditures contemplated for the Calendar Year in the Budget, on the basis of

the Cost Classification and Cost Centers as provided for in this Accounting
Procedure;

(b) the Expenditures (less credits) accrued during the Months in question;

(c) the cumulative Expenditures (less credits) for the Calendar Year under consideration;

(d) modifications to the Budget agreed to in accordance with this Contract by
Petrobangla, without prejudice to the provisions of Article 2.7 of this Contract, which
provisions shall prevail regarding emergency expenditures;

(e) the latest forecast of cumulative Expenditures for year end; and

(f) variations between Budget forecast (as amended by sub-paragraph (d) hereof, where
applicable) and latest forecast and reasonable explanations thereof)

Model PSC-2008 96
SECTION 13
CONTROL STATEMENT AND OTHER ACCOUNTS

13.1 Control Statements
Contractor shall establish a cost recovery account and an off-setting contra account
therein the amount of costs remaining to be recovered and the amount of costs
recovered.

13.2 Other Accounts
Revenue accounts shall be maintained by Contractor to the extent necessary for the
control of recovery of costs and the treatment of Cost Oil or Natural Gas or Condensate or
NGL.

Model PSC-2008 97
14.1

14.2

14.3

14.4

14.5

14.6

14.7

SECTION 14
AUDITS AND ADJUSTMENTS

Each Statement of Expenditure supplied by Contractor shall be presumed to be true and
correct with regard to the issue of whether the type of Cost is subject to Cost Recovery
unless within six (6) months after receipt thereof Petrobangla takes written exception to
any item.

Each annual audited accounts and statement of expenditure supplied by Contractor shall
be presumed to be true and correct, as to the sums charged as expenses or credited as
receipts, twenty-four (24) months after receipt by Petrobangla unless within the said
twenty-four (24) months Petrobangla takes written exception to any charge or credit.
Financial audits shall also be carried out within the said twenty-four (24) months after
receipt of annual audited accounts by Petrobangla.

Without prejudice to statutory rights, the Petrobangla, upon at least twenty (20) Days
advance written notice to the Contractor, shall have the right to inspect and audit, during
normal business hours, all records and documents supporting costs, expenditures,
expenses, receipts and income, such as the Contractor’s accounts, books, records,
invoices, cash vouchers, debit notes, price lists or similar documentation with respect to
the Petroleum Operations conducted under this Contract in each Year, within two (2)
years (or such longer period as may be required in exceptional circumstances) from the
end of such Year.

In conducting the audit, Petrobangla or its auditors shall be entitled to examine and
verify, at reasonable times, all charges and credits relating to the Contractor's activities
under this Contract and all books of account, accounting entries, material records and
inventories, vouchers, payrolls, invoices and any other documents, correspondence and
records considered necessary by Petrobangla to audit and verify the charges and credits.
The auditors shall also have the right, in connection with such audit, to visit and inspect,
at reasonable times, all sites, plants, facilities, warehouses and offices of the Contractor
directly or indirectly serving the Petroleum Operations, and to physically examine other
property, facilities and stocks used in Petroleum Operations, wherever located and to
question personnel associated with those operations. Where Petrobangla requires
verification of charges made by an Affiliate, Petrobangla shall have the right to obtain an
audit certificate from an internationally recognized firm of public Accountants acceptable
to both the Petrobangla and the Contractor. Submission of the audit certificate, shall in no
way relieve or diminish the responsibility of the Contractor for the compliance with the
obligations under this Contract.

Pending expiry of the periods referred to in Section 14.1 and 14.2 hereof, Petrobangla
shall have the right to inspect, with reasonable notice, Contractor's accounts, records and
supporting documents in Bangladesh.

Contractor's administrative overheads pursuant to Section 3.1(I) hereof shall not be
subject to audit except as to their application in calculating sums charged as expenses.

Petrobangla may require Contractor to engage Contractor's parent company's auditors to
examine at Contractor's cost and in accordance with generally accepted auditing
standards, the books and records of Contractor's Affiliate to verify the accuracy and
compliance with the terms of this Contract and this Accounting Procedure in so far as a
charge from the Affiliate of Contractor (or of any entity comprising Contractor) is included
directly or through Contractor as a reimbursable cost under this Contract. Whenever audit
of an Affiliate's books is so requested, Petrobangla shall specify in writing the item or
items for which it requires verification from such independent auditors. A copy of the
independent auditor's findings shall be delivered to Petrobangla within thirty (30) days
after completion of such audit.

Model PSC-2008 98
14.8

14.9

14.10

14.11

14.12

14.13

All documents must be maintained by Contractor and made available for inspection for
five years following their date of issue, or for such longer period as may be legally
required.

Petrobangla shall make every reasonable effort to conduct audits in a manner, which will
result in a minimum of inconvenience to Contractor and Petroleum Operations. Contractor
shall make every reasonable effort to cooperate with Petrobangla and will provide, as
appropriate, reasonable facilities and assistance.

An exception referred to in Section 14.1 and 14.2 hereof shall specify the particular cost
or costs being contested and the reason for being contested. Contractor shall answer any
exception within ninety (90) days of the receipt of such exception. In the event that the
Contractor does not respond to the exception within ninety (90) working days of receipt,
the exception in question will be deemed accepted by the Contractor.

If the Parties are unable to reconcile an exception within one hundred and twenty (120)
days of the receipt of the exception, Contractor and Petrobangla shall promptly present
the matter to the Secretary of the Ministry of Energy and Mineral Resources of the
Government for consultation and if the matter has not been resolved within the next
ninety (90) days, then at any time thereafter either Party may refer the dispute thereon
for resolution in accordance with Article 30 of this Contract.

Notwithstanding any reference to a Sole Expert or Arbitration in accordance with the
provisions of this Contract, in case any amount is claimed as due to Petrobangla resulting
from the audit exception but not accepted or settled by the Contractor, then the
Contractor shall deposit such claimed amount in a escrow account to be opened with a
financial institution, failing mutually agreed agreement with Central Bank of Bangladesh
within ninety (90) days from the date when the amount is disputed by the Contractor.
The amount in escrow account along with any interest accumulated thereon shall be
appropriated or adjusted in accordance with the decision or award of the Sole Expert or
Arbitral Tribunal as may be or otherwise as mutually agreed to between the Parties.

Any adjustments required by an agreed exception or by the settlement of a disputed
exception pursuant to Section 14.10 shall be promptly made in the Contractor's accounts
and any consequential adjustments to the allocation of production under Article 14 of this
Contract shall be made as promptly as practicable.

Model PSC-2008 99
SECTION 15
TERMINATION

As soon as practical after termination of this Contract, or where applicable, after
Abandonment Costs have been incurred, the accounts shall be finally settled and balanced
by whatever cash payment between the Contractor and Petrobangla are necessary.

Model PSC-2008 100
I.

II.

III.

Iv.

1)

2)

SECTION - 16
PROCEDURE FOR ACQUISITION OF GOODS AND SERVICES

OBJECTIVES
The objectives of these procedures are to:

(a) ensure that the goods and services acquired by the Operator for carrying out
the Petroleum Operations are acquired at the optimum cost taking into
consideration all relevant factors including price, quality, delivery time and the
reliability of potential suppliers.

(b) ensure that goods and services are delivered in a timely manner taking into
consideration the consequences of delay in the acquisition of these goods and
services on the project as a whole.

PRINCIPLES

The principles upon which these procedures are based on:

(a) The Parties must be satisfied that the Operator is working in accordance with an
agreed procedure for acquiring goods and services which is auditable and in
accordance with the provisions of this Contract.

(b) The Operator must have the ability to acquire goods and services expeditiously so
that the project schedules in respect of Approved Work Program are maintained.

A set of vendor qualifications criteria for each major category contract/supply shall be
proposed by the Operator and approved by the Petrobangla within thirty (30) days of its
submission. In the event the Petrobangla fails to approve vendor qualification criteria
within thirty (30) days of the date the same is first submitted by the Operator, the matter
shall be referred to the JRC/ JMC for decision. The Committee may revise the
qualification criteria.

Contracts will be awarded to qualified vendors/contractors who are identified as approved
vendors for the specified activities. A list of such approved vendors shall first be
established as follows:

Operator shall:

provide Petrobangla with a list of the entities from whom Operator proposes to invite
tender for contracts; and such list shall be approved by Petrobangla,

add to such list entities who subsequently are deemed qualified subject to approval of
Petrobangla, Such list shall thereafter be maintained by the Operator. Petrobangla may
add to or delete vendors from such list.

PROCEDURES

The procedures to be adopted by the Operator for the acquisition of goods and services
shall be as follows:

Procedure A Procedure B Procedure C
Applicable to $50,000 to less than | $ 200,000 to less | Equal to or more
Exploration, $200,000 than $ 500,000 than $500,000

Appraisal,
Development and
Production operation

Model PSC-2008 101

For contracts valued at less than $ 5000

The Operator will be at liberty to determine the procurement procedures and methods to procure
goods and services valued at less than five thousand Dollars ($ 5000).

For Contracts valued at $ 5000 and above but less than $ 50,000

The Operator will be at liberty to determine the preferred method of acquiring goods and
services valued at five thousand Dollars ($ 5000) and above but less than fifty thousand Dollars
($ 50,000) provided that at least three (3) quotations from selected suppliers (including at least
one (1) Bangladeshi supplier, if available) will be obtained. For items valued at greater than
twenty thousand Dollars ($ 20,000) Operator is required to report to the Petrobangla if the
quoted price accepted exceed the lowest quoted price by more than twenty (20) percent.
Operator will promptly report to the Petrobangla the Operator's reasons for not selecting the
lowest quote.

For Contracts valued at $ 50,000 and above but less than $ 200,000 (Procedure A):
Operator Shall:

(1) provide Petrobangla with a list of the entities from whom the Operator proposes to invite
tender;

(2) add to such list the entities proposed by Petrobangla within five (5) Business Days of

receipt of such proposal from Petrobangla;

(3) Provide Petrobangla a comparative bid analysis stating Operator's choice of the entity for
award of contract. Provide also reasons for such choice in case entity chosen is not the
lowest bidder;

(4) inform Petrobangla of the entities to whom this Contract has been awarded; and

(5) upon the request of Petrobangla, provide Petrobangla with a copy of the signed contract.

For Contracts valued at $ 200,000 and above but less than $ 500,000 (Procedure B):
Operator Shall:

(1) provide Petrobangla with a list of the entities from whom the Operator proposes to invite
tender;

(2) add to such list the entities proposed by Petrobangla within five (5) Business Days of
receipt of such proposal from Petrobangla;

(3) Provide Petrobangla a comparative bid analysis stating Operator's choice of the entity for
award of contract. Provide also reasons for such choice in case entity chosen is not the
lowest bidder;

(4) inform Petrobangla of the entities to whom this Contract has been awarded; and

(5) upon the request of Petrobangla, provide Petrobangla with a copy of the signed contract.

Model PSC-2008 102
For Contracts valued at $ 500,000 and above (Procedure C):
Operator shall:

(1) publish invitations for the proposed contract in at least three (3) daily national
Bangladeshi newspaper. Provide Petrobangla with a list of responding vendors including
those not included in the approved vendor list established under Section 16(IV) above.
Subject to Petrobangla’s approval, bids received from qualified vendors not included in
the approved vendor list shall be accepted for evaluation.

(2) provide Petrobangla with a comparative bid analysis stating Operator’s recommendation
as to the entity to whom this Contract should be awarded, the reasons therefore, and the
technical, commercial and contractual terms to be agreed upon;

(3) obtain the approval of the JRC/JMC to the recommended bid; and

(4) Provide Petrobangla with a copy of the signed contract.

Model PSC-2008 103
ANNEX-C
FORM OF BANK GUARANTEE

Bangladesh Oil, Gas and Mineral Corporation (Petrobangla)
Petrocenter

3 Kawran Bazar Commercial Area

Dhaka-1215

The People's Republic of Bangladesh

In consideration of your concluding a Production Sharing Contract on [date] with [Name of the
Contractor] a company incorporated under the companies Acts of [Country of incorporation] and
having its registered office at (address) (hereinafter called the Contractor) concerning oil and gas
exploration and production in Block No. [......] ("the Contract") for which Contractor has certain
obligations for timely performance of the Minimum Exploration Program under Article 6 of this
Contract for the relevant period in accordance with this Contract, we the undersigned bank,
[name of bank, Dhaka address] hereby irrevocably, absolutely, unconditionally and
independently bind ourselves and give this unqualified Bank Guarantee to you on behalf of
[Name of the Contractor].

1) To make immediate payment to you of maximum......... US$ (figure) [United State Dollars
(words) only] on receipt at this office of your first written demand in the form of Exhibit I
attached hereto, with the signatures thereon duly authenticated by your Bankers, without
any question or argument or dispute and without any reference to Contractor in any
manner whatsoever.

2) This Guarantee shall remain valid and in force for written demand received by us until the
earlier of (i) the date of receipt by us of a certificate from Contractor, countersigned by
you, in the form of Exhibit II attached hereto; and (ii) 1400 hours Dhaka time on [date
execution plus ........' years] (which earlier date is hereinafter called "Expiry"), after which
time our liability to you under this Guarantee will be of no further effect and it is to be
returned to this office.

3) In the event of your requiring an extension to this Guarantee, we should be notified in
writing at least fifteen (15) days before Expiry.

4) This Bank Guarantee shall come into force upon its issue.

5) This Bank Guarantee shall be binding on us and on our successors in interest and shall be
irrevocable.

6) That our liability under this Bank Guarantee is restricted to US$ (figure as in (1) (United
states Dollar [words] only).

7) This Bank Guarantee is personal to yourselves and is not assignable.

8) This Guarantee shall not be affected by any change in the constitution of the guarantor
bank, its successors or assigns or by the absorption of or by its amalgamation with any
other bank and the Guarantee shall continue in force and be applicable notwithstanding
any change in the composition of the contracting company.

Yours faithfully,

[Name of Bank]

Model PSC-2008 104
FORM OF EXHIBIT I

EXHIBIT I TO BANK GUARANTEE

[name and address of issuing bank]

Gentlemen,

With reference to Bank Guarantee No.......... issued by your Bank in favor of Bangladesh Oil, Gas
and Mineral Corporation (Petrobangla), we hereby request you to deliver to us US$......(United
states Dollars........ ) to be drawn under the aforementioned Bank Guarantee, since Contractor
has not completed the Minimum Exploration Program for the current period under the terms and
conditions of Article 6 of the PSC dated .........

The amount thus drawn by Petrobangla does not exceed the current available amount under the
Bank Guarantee.

As a consequence of the foregoing, please pay to Petrobangla the amount stated above. [Add
payment instructions.]

Yours faithfully,

TITLE:

Bangladesh Oil, Gas and Mineral Corporation (Petrobangla)

(minimum of 2 signatories)

Model PSC-2008 105
FORM OF EXHIBIT II (two copies to be submitted)

EXHIBIT II TO BANK GUARANTEE
[letterhead]

Bangladesh Oil, Gas and Mineral Corporation (Petrobangla)
[Address]

Dear Sirs,

PRODUCTION SHARING CONTRACT - BLOCK............ ("THE CONTRACT")

(Name of the Contractor) under this Contract, hereby certifies that the Minimum Exploration
Program required pursuant to the provisions of Article... of this Contract has been
completed in accordance with this Contract and that both

i) all technical data related thereto; and
ii) a technical report thereon as required pursuant to the provision of Article.......... of this
Contract have been delivered to Petrobangla.

Contractor hereby requests Petrobangla to countersign this Certificate pursuant to the provisions
of Article........ of this Contract.

Yours faithfully, Countersigned by:
For and on behalf of For and on behalf of
(Name of the Contractor) Petrobangla

Model PSC-2008 106
ANNEX-D

REPORTS TO BE SUBMITTED BY CONTRACTOR
(ARTICLES 10.9, 10.10 and 10.11)

1. Monthly, quarterly and annual progress reports.
2. Reports on magnetic, gravity and oil slick surveys, including but not limited to:
(a) Flight path maps in and 1:250,000 scale.
(b) Aerial magnetic recording tapes.
(c) Daily records of the earth's magnetic fields.
(d) Specifications of equipment used in the magnetic, gravity and oil slick surveys.
(e) Reports on the interpretation of clause (a), (b) and (c) together with maps

showing the intensity of magnetic and gravity and depth of basement, and
structural maps both sepia and blue-prints in 1:250,000 scales. Report on the
observations and interpretation of the results of the oil slick survey.

Reports on clauses (a), (b), (c) and (d) shall be submitted within thirty (30) days after
completion of the magnetic, gravity and oil slick surveys, and reports on clause (e) shall be
submitted within ninety (90) days thereof.

3. Reports on seismic data and interpretations thereof including the following in relation to
seismic surveys:

a)
b)

c)

d)
e)

f)

9)

h)

Source and receiver pattern diagrams.

Specifications of equipment used in seismic surveys.

Seismic shot point maps in 1:100,000 scales, and in areas of detailed coverage,
shot point maps at 1:50,000 both in sepia and paper prints together with
corresponding digital files.

Source wave form characteristic analysis.

Magnetic tape recordings of seismic survey and other processing tapes.

Seismic sections of all seismic, data processing methods of every seismic line, in
one second per 10 cm and 5 cm scale, sepia prints and 2 paper prints, one
interpreted and one re-interpreted (the same required to apply to the reprocessed

lines).

Root mean square velocity and interval velocity analysis of shot points carried out
in each line.

Seismic interpretation of relevant horizon as well as the geological age of the
horizons.

Structural contour maps prepared on the basis of the interpretations of clause (g)
and (h) in 1:250,000 scale.

Model PSC-2008 107
Reports on clauses (a), (b), (c), (d), (e), (f), shall be submitted sixty (60) days after
completion of the processing of the survey.

Reports on clauses (g), (h) and (i) shall be submitted within one hundred and twenty
(120) days after completion of the processing of the survey.

4. Reports on drilling operations including the following:

(a) A daily report within 13:00 hours of the following day, which must contain the
following details:

(i)
(ii)
(ii)
(iv)
(vy)
(vi)
(vii)
(vill)
(ix)
(x)
(xi)
(xii)
(xiii)
(xiv)

(xv)

(xvi)
(xvii)
(xviii)
(xix)
(xx)

(xxi)

Names of well and Contractor.
Date and time of operation.

Name of drilling rig.

Days of previous operation on the particular well.

Depth of well at time of report.
Diameter of well.

Type and size of drill bit.
Deviation of well.

Type, weight, and specification of drilling mud.

Operation and problem during previous 24 hours.

Lithology within previous 24 hours
Petroleum found.
Type, size, weight and depth of casing.

Cementing.

Pressure test of Petroleum blow-out preventer, casing and other related

equipment.

Well-logging, including type and depth of logging.

Core sampling.

Flow tests and the depth thereof
Well abandonment.

Drilling rig, released.

Conditions of weather.

Model PSC-2008

108
(b) Well completion reports on well test analysis and details of geology and lithology
within thirty (30) days after completion of operations in relation to drilling of a
Well.

(c) One complete set of well logs at 1: 1,000, spliced into continuous logs, both on
sepia and on blue-print within thirty (30) days after the completion of well logging
operations (in addition to well logs at scales received in tile usual course from the
logger). The well completion logs should include at least the following:

(i) Log curves.

(ii) Lithologic plot and description.
(iii) Formation tops.

(iv) Velocity information.

(v) Shows and tests.

(vi) Casing and plugs.

(vii) Cores.

(viii) | Paleo markers.

(ix) Environment of deposition.

(x) Any other information, which Contractor has plotted on its own 1: 1000
logs and which contributes to an interpretation of the results of the well.

(d) Interpretation of well logging, including formulae and methods of calculation
within thirty (30) days after completion of operations.

(e) Reports on sample analysis within thirty (30) days after completion of operations
in relation to drilling of a Well.

(f) Well test reports within thirty (30) days after completion of operations, including
the following details:

(i) Depth of test.

(ii) Hydrocarbon and water.
(ii) Analysis of hydrocarbon and water.

(iv) Pressure analysis.

Reports on production of Petroleum including the following:

a) A daily report within 13:00 hours of the followings day, with following details:
(i) Amount of Petroleum produced.
(ii) Amount of Petroleum stored, sold or disposed.

(iii) | Amount of Petroleum used as fuel.

Model PSC-2008 109
(iv) | Amount of Petroleum flared.

(v) Gravity and viscosity.

(vi) Vapor pressure.

(vii) — Pour point.

(viii) Dew-point and composition of Natural Gas.
(ix) Impurities.

(x) Water produced and result of the analysis.
(xi) Tubing and casing pressure.

(xii) Choke size.

(xiii) | Well test.

(xiv) Operation during the previous 24 hours.

b) Workover report, giving reasons, length and details of workover within thirty (30)
days after the completion of the workover.

c) Stimulation report, stating methods and details of materials used for the purpose
within thirty (30) days after the completion of operations.

d) Bottom hole pressure test report within fifteen (15) days after the completion of
the test.

e) Production test report including details of calculation within thirty (30) days after
completion of the test.

f) Structural contour maps for all horizons together with well location, reserves
assessment, and detailed calculation and reservoir simulation report, if applicable,
within thirty (30) days prior to production and every six (6) months during
production in the event of change.

6. Reports on investigation of Petroleum reserves, field limits and economic evaluations.
7. Safety programs and reports on accidents.
8. Procurement plans for goods and services, and copies of all contracts with

sub-contractors.

9. Design criteria, specifications, maps and construction records.

10. Reports technical investigations relating to Petroleum Operations.

11. Statements of Petroleum Costs.

12. Reports on education and training programs.

13. Such other reports as may be required according to the Accounting Procedure or by
Petrobangla or Government.

Model PSC-2008

110
ANNEX-E
(EXHIBIT - I )

FORM OF PARENT COMPANY FINANCIAL AND PERFORMANCE GUARANTEE
(to be furnished pursuant to Article 7.7 of this Contract)

WHEREAS. a company duly organized and existing
under the laws of. having its registered office
at (hereinafter referred to as ' the Guarantor’ which

expression shall include its successors and assigns) is [ the indirect owner of one hundred
percent (100%) of the capital stock of XYZ Company and direct owner of its parent company; ]
and

WHEREAS XYZ Company is signatory to a Production Sharing Contract in respect of an
(offshore) (onshore) area identified as Block (hereinafter
referred to as ' the Contract’) made between the Government of Bangladesh (hereinafter
referred to as ' the Government’), and XYZ Company (hereinafter referred to as XYZ which
expression shall include its successors and permitted assigns); and

WHEREAS the Guarantor wishes to guarantee the performance of XYZ Company or its Affiliate
Assignee under the Contract as required by the terms of the Contract;

NOW, THEREFORE this deed hereby provides as follows:

1. The Guarantor hereby unconditionally and irrevocably guarantees to the Government that it
will make available, or cause to be made available, to XYZ Company or any other directly or
indirectly owned Affiliate of XYZ Company to which any part or all of XYZ Company's rights or
interest under the Contract may subsequently be assigned (' Affiliate Assignee’), financial,
technical and other resources required ensure that XYZ Company or any Affiliate Assignee can
carry out its obligations as set forth in the Contract.

2. The Guarantor further unconditionally and irrevocably guarantees to the Government the due
and punctual compliance by XYZ Company or any Affiliate Assignee, of any obligations of XYZ
Company or any Affiliate Assignee under the Contract.

3. The Guarantor hereby undertakes to the Government that if XYZ Company, or any Affiliate
Assignee, shall, in any respect, fail to perform its obligations under the Contract or commit any
breach of such obligations, then the Guarantor shall fulfill or cause to be fulfilled the said
obligations in place of XYZ Company or any Affiliate Assignee, and will indemnify the
Government against all losses, damages, costs, expenses or otherwise which may result directly
from such failure to perform or breach on the part of XYZ Company.

4. This guarantee shall take effect from the Effective Date and shall remain in full force and
effect for the duration of the said Contract and thereafter until no sum remains payable by XYZ
Company, or its Affiliate Assignee, under the Contract or as result of any decision or award made
by any expert or arbitral tribunal there under.

5. This guarantee shall not be affected by any change in the articles of association and byelaws
of XYZ Company or the Guarantor or in any instrument establishing the Company or Guarantor.

6. The liabilities of the Guarantor shall not be discharged or affected by (a) any time indulgence,
waiver or consent given to XYZ Company; (b) any amendment to the Contract or to any security
or other guarantee or indemnity to which XYZ Company has agreed; (c) the enforcement or

Model PSC-2008 1
waiver of any terms of the Contract or of any security, other guarantee or indemnity; or (d) the
dissolution, amalgamation, reconstruction or reorganization of XYZ Company.

7. This guarantee shall be governed by and construed in accordance with the laws of
Bangladesh.

IN WITHNESS WHEREOF the Guarantor, through its duly authorized representatives, has caused
its seal to be duly affixed hereto and this guarantee to be duly executed the day
of 200__.

Model PSC-2008 112
ANNEX E
(EXHIBIT -II)

FORM OF COMPANY FINANCIAL AND PERFORMANCE GUARANTEE
(to be furnished pursuant to Article 7.7 of the Contract)

WHEREAS. XYZ company duly organized and_ existing under the laws
of. having its registered office at
(hereinafter referred to as ' the Guarantor’ which expression shall include its successors and
assigns) is signatory to a production Sharing Contract in respect of an (offshore) (onshore) area
identified as Block. (hereinafter referred to as 'the Contract’) made
between the Government of Bangladesh (hereinafter referred to as' the Government’), and XYZ
Company (hereinafter referred to as XYZ which expression shall include its successors and
permitted assigns); and

WHEREAS the Guarantor wishes to guarantee its performance under the Contract as required by
the terms of the Contract;

NOW, THEREFORE this Deed hereby provides as follows:

1. The Guarantor hereby unconditionally and irrevocably guarantees to the Government that it
will make available, or cause to be made available, financial, technical and other resources
required to ensure that XYZ Company can carry out its obligations as set forth in the
Contract.

2. The Guarantor further unconditionally and irrevocably guarantees to the Government the
due and punctual compliance by it of any obligations under the Contract.

3. The Guarantor hereby undertakes to the Government that it shall fulfill or cause to be
fulfilled all its obligations under the Contract, and if it fails to perform its obligations under
the Contract or commits any breach of such obligations, then it shall indemnify the
Government against all losses, damages, costs, expenses or otherwise which may result
directly from such failure to perform or breach on its part.

4. This guarantee shall take effect from the Effective Date and shall remain in full force and
effect for the duration of the said Contract and thereafter until no sum remains payable by
XYZ Company, under the Contract or as a result of any decision or award made by any
expert or arbitral tribunal there under.

5. This guarantee shall not be affected by any change in the articles of association and
byelaws of XYZ Company or in any instrument establishing the Company.

6. The liabilities of the Guarantor shall not be discharged or affected by (a) any time
indulgence, waiver or consent given to XYZ Company; (b) any amendment to the Contract
or to any security or other guarantee or indemnity to which XYZ Company has agreed; (c)
the enforcement or waiver of any terms of the Contract or of any security, other guarantee
or indemnity.

7. This guarantee shall be governed by and construed in accordance with the laws of
Bangladesh.

IN WITHNESS WHEREOF the Guarantor, through its duly authorized representatives, has caused
its seal to be duly affixed hereto and this guarantee to be duly executed the day
of 200__.

Model PSC-2008 113
